                                                     Case 3:20-cv-02747-LB Document 47 Filed 12/11/20 Page 1 of 216



                                         1   Mark C. Mao (SBN 236165)
                                                mmao@bsfllp.com
                                         2   BOIES SCHILLER FLEXNER LLP
                                             44 Montgomery Street, 41st Floor
                                         3   San Francisco, CA 94104
                                             Telephone:    (415) 293-6800
                                         4   Facsimile:    (415) 293-6899

                                         5   Menno Goedman (SBN 301271)
                                                mgoedman@bsfllp.com
                                         6   BOIES SCHILLER FLEXNER LLP
                                             1401 New York Avenue, N.W.
                                         7   Washington, D.C. 20005
                                             Telephone:   (202) 237-2727
                                         8   Facsimile:   (202) 237-6131

                                         9   Attorneys for Plaintiffs Ripple Labs Inc.
                                             and Bradley Garlinghouse
L L P




                                        10

                                        11                                 UNITED STATES DISTRICT COURT
F L E X N E R
                  D . C .




                                        12                               NORTHERN DISTRICT OF CALIFORNIA

                                        13   RIPPLE LABS INC., a Delaware corporation;    No. 3:20-cv-2747-LB
                                             and BRADLEY GARLINGHOUSE,
                  W A S H I N G T O N




                                        14   an individual,
S C H I L L E R




                                                                                          FIRST AMENDED COMPLAINT FOR:
                                        15                                 Plaintiffs,
                                                                                            (1) Violations of the Lanham Act for
                                        16                  v.                                  Direct Trademark Infringement
                                        17   YOUTUBE, L.L.C., a Delaware company            (2) Violations of the Lanham Act for
                                                                                                Contributory Trademark
B O I E S




                                        18                                 Defendant.           Infringement
                                        19                                                  (3) Violations of California’s Statutory
                                                                                                and Common Law Right of
                                        20                                                      Publicity
                                        21                                                  (4) Violations of California’s Unfair
                                                                                                Competition Law
                                        22
                                                                                          DEMAND FOR JURY TRIAL
                                        23

                                        24

                                        25

                                        26

                                        27

                                        28


                                                                               FIRST AMENDED COMPLAINT
                                                         Case 3:20-cv-02747-LB Document 47 Filed 12/11/20 Page 2 of 216




                                         1                                                     INTRODUCTION

                                         2             Plaintiffs Ripple Labs Inc. and Bradley Garlinghouse, by and through their attorneys, bring this

                                         3 First Amended Complaint against Defendant YouTube, L.L.C. for injunctive relief and damages.

                                         4 Plaintiffs allege as follows:

                                         5             1.      For more than a year Ripple and Mr. Garlinghouse have suffered—and continue to

                                         6 suffer—irreparable harm to their public image, brand, and reputation. This harm is a direct consequence

                                         7 of YouTube’s decision to promote, legitimize, and profit from a pervasive and injurious fraud occurring

                                         8 on its platform.

                                         9             2.      This fraud—often and dubiously named “the XRP 1 Giveaway” (the “Scam”)—is an
L L P




                                        10 attack on Ripple’s brand, Mr. Garlinghouse’s reputation, and innocent individuals worldwide. The

                                        11 Scam occurs when YouTube users impersonate Ripple and/or Mr. Garlinghouse in order to deceive
F L E X N E R
                  D . C .




                                        12 other users into handing over XRP based on the false promise that they will receive a windfall of XRP in

                                        13 return. Once the unsuspecting user sends the requested XRP, he or she becomes a victim of the Scam—
                  W A S H I N G T O N




                                        14 and no XRP is ever returned.
S C H I L L E R




                                        15             3.      To be sure, YouTube is not the sole perpetrator of the Scam. Unknown co-conspirators

                                        16 play a role. But YouTube actively contributes to the Scam by promoting it, legitimizing it, and profiting

                                        17 from it, while ignoring Ripple’s repeated demands for action.
B O I E S




                                        18             4.      The Scam has been replicated many times over. Each passing day brings new iterations

                                        19 of the same essential Scam, leaving countless victims in its wake. While Plaintiffs cannot know the

                                        20 precise number of defrauded individuals, the scope of the harm is vast. As of April 2020, one

                                        21 independent estimate suggested that the Scam had, by that point, already resulted in the theft of more

                                        22 than 8.5 million XRP, representing over $4.7 million at current prices. 2

                                        23             5.      The Scam has also irreparably harmed Ripple’s brand and Mr. Garlinghouse’s reputation.

                                        24 By infringing on Ripple’s protected trademarks and misappropriating Mr. Garlinghouse’s image and

                                        25

                                        26       1
                                                  XRP is the digital asset native to the XRP Ledger, an open-source, distributed-ledger technology. Infra ¶¶ 24-27.
                                        27   Ripple did not create and does not control the XRP Ledger. Infra ¶ 27.
                                                 2
                                                     See T. Wright, Community Fraud Site Tracks 8.5M XRP Lost To Giveaway Scams, COINTELEGRAPH (Apr. 24, 2020),
                                        28 available at https://cointelegraph.com/news/community-fraud-site-tracks-85m-xrp-lost-to-giveaway-scams.
                                                                                                      1
                                                                                     FIRST AMENDED COMPLAINT
                                                     Case 3:20-cv-02747-LB Document 47 Filed 12/11/20 Page 3 of 216




                                         1 likeness, the Scam fosters the false belief that Ripple and Mr. Garlinghouse are somehow associated

                                         2 with or to blame for the Scam (when they are not).

                                         3         6.      Ripple has repeatedly demanded that YouTube take action to stop the Scam and prevent

                                         4 further harm. Since the Scam surfaced on YouTube, Ripple has sent 1,375 takedown notices to

                                         5 YouTube—the vast majority of which reported instances of trademark infringement. Yet YouTube

                                         6 refuses to take meaningful action to stop the Scam and prevent further harm, even where the same

                                         7 scheme is replicated time and again on its platform, and it possesses the technical capabilities to do so.

                                         8 YouTube’s response has been woefully inadequate and incomplete.

                                         9         7.      YouTube regularly touts its robust tools for self-regulating content on its platform, which
L L P




                                        10 purportedly include “cutting-edge machine learning technology” and a sprawling network of human

                                        11 reviewers. But in this case, faced with a pervasive Scam, YouTube chose, and continues to choose, to
F L E X N E R
                  D . C .




                                        12 contribute to the Scam, rather than help its victims.

                                        13         8.      The Scam is continuing to thrive on YouTube despite the initiation of this action many
                  W A S H I N G T O N




                                        14 months ago, and despite YouTube having actual notice of the Scam and the resultant harm. Indeed,
S C H I L L E R




                                        15 even in the days before the filing of this First Amended Complaint, the Scam is rampant on YouTube—

                                        16 with instances of the Scam being viewed by tens of thousands of potential victims in a matter of hours.

                                        17 Infra ¶ 91.
B O I E S




                                        18         9.      YouTube’s affirmative support of the Scam and its refusal to stop the fraud undermines

                                        19 YouTube’s public commitments. YouTube’s Community Guidelines purport to ban “scams,” which are

                                        20 defined as “[c]ontent offering cash gifts, ‘get rich quick’ schemes, or pyramid schemes[.]” Ex. 1. As an

                                        21 example of an impermissible “scam,” YouTube cites content that “make[s] exaggerated promises, such

                                        22 as claims that viewers can get rich fast.” Id. YouTube’s Community Guidelines thus bar precisely the

                                        23 sort of content at issue in this case. Yet YouTube has ignored Ripple’s repeated demands for action and

                                        24 instead enables the Scam to flourish.

                                        25         10.     YouTube has affirmatively contributed to the Scam in several ways.

                                        26         11.     First, YouTube has profited from the Scam by helping to create, selling, and then

                                        27 optimizing fraudulent ads that promote the Scam. These ads directly infringe on Ripple’s marks and

                                        28 misappropriate Mr. Garlinghouse’s likeness. When a YouTube user clicks on one of the fraudulent ads,
                                                                                          2
                                                                               FIRST AMENDED COMPLAINT
                                                     Case 3:20-cv-02747-LB Document 47 Filed 12/11/20 Page 4 of 216




                                         1 YouTube brings the user to a channel page that is actively promoting the Scam. Despite being

                                         2 informed of the Scam and its attributes on numerous occasions, YouTube sold and helped disseminate

                                         3 advertisements that amplified the Scam’s reach and impact. Infra ¶¶ 59-72.

                                         4         12.     Separate and apart from these fraudulent ads, YouTube also generated revenue by

                                         5 presenting ads to YouTube users exposed to the channels and accounts that promoted the Scam.

                                         6         13.     YouTube thus has two different sources of ad revenue relating to the Scam. The Scam

                                         7 therefore goes to the heart of YouTube’s business model, which depends on maximizing ad revenue.

                                         8 YouTube has succeeded: the company generated more than $15 billion in revenue last year through ads

                                         9 alone and is growing at a breakneck annual pace of about 36 percent. Ex. 3 at 29.
L L P




                                        10         14.     Second, YouTube has expressly (but falsely) validated the Scam as legitimate. By

                                        11 awarding a “verification badge” to a hacked channel that was impersonating Ripple and Mr.
F L E X N E R
                  D . C .




                                        12 Garlinghouse, YouTube created new content that communicated to hundreds of thousands of viewers

                                        13 and subscribers that the hacked account was “the official channel of a creator, artist, company, or public
                  W A S H I N G T O N




                                        14 figure.” This was completely false and profoundly harmful. Separately, YouTube has verified a number
S C H I L L E R




                                        15 of other accounts that were actively engaged in the Scam, thereby granting these accounts a more

                                        16 diverse tool set with which to promote the Scam. This enhanced functionality—specifically, the ability

                                        17 to livestream content, which has been routinely utilized in the Scam—signals to YouTube users that
B O I E S




                                        18 YouTube has verified the account.

                                        19         15.     Third, YouTube uses its sophisticated algorithmic search and advertising tools to

                                        20 recommend and present instances of the Scam to YouTube users—expressly targeting those users who

                                        21 are most susceptible to falling victim to the Scam. That is, YouTube used its search algorithm—which

                                        22 uses Ripple’s protected marks and Mr. Garlinghouse’s name and image—to present the Scam to

                                        23 YouTube users who searched for legitimate and authentic content. Likewise, YouTube’s ad

                                        24 algorithms—which, again, make use of Ripple’s protected marks and Mr. Garlinghouse’s name and

                                        25 likeness—presented fraudulent Scam ads to users who YouTube knows or should have known are most

                                        26 likely to be deceived by the Scam content.

                                        27         16.     YouTube’s refusal to take appropriate remedial action compels Ripple to seek relief from

                                        28 the Court. The Court should compel YouTube to fulfill its legal obligations, to discontinue its unlawful
                                                                                          3
                                                                               FIRST AMENDED COMPLAINT
                                                     Case 3:20-cv-02747-LB Document 47 Filed 12/11/20 Page 5 of 216




                                         1 conduct, and to prevent further irreparable harm to Ripple’s brand and Mr. Garlinghouse’s reputation,

                                         2 which, in turn, will prevent further financial injury to the individuals who are duped by the Scam.

                                         3 Absent a court order obligating YouTube to act, the Scam will undoubtedly continue to flourish and

                                         4 create countless more victims.

                                         5                                                 PARTIES

                                         6         17.     Plaintiff Ripple Labs Inc. is a leading enterprise blockchain company founded on a

                                         7 simple but powerful idea: to enable financial institutions to instantly and reliably send money across

                                         8 borders for fractions of a penny. Ripple’s global payments network has over 300 enterprise customers

                                         9 across 40 countries. Ripple employs more than 450 individuals in nine global offices. Ripple is a
L L P




                                        10 Delaware corporation with its principal place of business in San Francisco, California.

                                        11         18.     Plaintiff Bradley Garlinghouse is the CEO of Ripple and resides in California.
F L E X N E R
                  D . C .




                                        12         19.     Defendant YouTube is a Delaware limited liability company with its principal place of

                                        13 business in San Bruno, California.
                  W A S H I N G T O N




                                        14                                             JURISDICTION
S C H I L L E R




                                        15         20.     The Court has federal question jurisdiction, pursuant to 28 U.S.C. § 1331, over Ripple’s

                                        16 first and second causes of action for direct and contributory trademark infringement in violation of the

                                        17 Lanham Act, 15 U.S.C. § 1114(1).
B O I E S




                                        18         21.     The Court has supplemental jurisdiction, pursuant to 28 U.S.C. § 1367, over Ripple’s

                                        19 third and fourth state law causes of action—for misappropriating the right of publicity and for violating

                                        20 California’s Unfair Competition Law—because each of these claims arises out of the same nucleus of

                                        21 operative fact as Ripple’s federal claim.

                                        22         22.     Venue is proper in the Northern District of California pursuant to 28 U.S.C. § 1391(b).

                                        23         23.     The Court has general personal jurisdiction over YouTube because the company’s

                                        24 principal place of business is at 901 Cherry Ave., San Bruno, California, 94066.

                                        25

                                        26

                                        27

                                        28
                                                                                           4
                                                                                FIRST AMENDED COMPLAINT
                                                     Case 3:20-cv-02747-LB Document 47 Filed 12/11/20 Page 6 of 216




                                         1                                                    FACTS

                                         2         A.      XRP and the XRP Ledger.

                                         3         24.     XRP is a digital asset that is native to the XRP Ledger, an open-source, distributed ledger

                                         4 technology that provides a secure mechanism for executing financial transactions.

                                         5         25.     The XRP Ledger was built to solve problems with global payments—it is fast, reliable,

                                         6 and scalable.

                                         7         26.     Anyone can build on the XRP Ledger and it is maintained by a diverse set of software

                                         8 engineers, server operators, and validators (i.e., entities who “validate” new transactions algorithmically

                                         9 based on the protocol rules).
L L P




                                        10         27.     Ripple did not create the XRP Ledger and does not own, control, or manage it.

                                        11         B.      Ripple’s success and the value of its marks.
F L E X N E R
                  D . C .




                                        12         28.     Ripple was created in 2012 to realize its founders’ vision of a world where money can

                                        13 move as quickly and securely as information—a concept referred to as the Internet of Value.
                  W A S H I N G T O N




                                        14         29.     Ripple offers a distributed financial network combined with financial solutions—some of
S C H I L L E R




                                        15 which seek to utilize XRP’s speed, reliability, and scalability—to make the Internet of Value a reality.

                                        16 Ripple’s network facilitates interbank communications and transaction settlement, provides liquidity for

                                        17 financial institutions, and offers a payment interface where corporations, payment providers, and banks
B O I E S




                                        18 can seamlessly and transparently make global payments. As of 2020, Ripple counts more than 300

                                        19 financial institutions as customers.

                                        20         30.     Ripple’s customers can use XRP for sourcing liquidity in cross-border transactions,

                                        21 thereby ensuring instant settlement, lower exchange fees, and more efficient use of working capital.

                                        22         31.     Mr. Garlinghouse became CEO of Ripple in 2017. In this role, Mr. Garlinghouse serves

                                        23 as the public face of Ripple. He is a trusted and respected voice on Ripple and is a public thought leader

                                        24 on issues relating to financial technology and digital assets.

                                        25         32.     As Ripple has grown, so too has the value of Ripple’s brand. Ripple owns trademarks

                                        26 that include, but are not limited to, “Ripple,” “Ripple Labs,” and the company’s distinctive triskelion

                                        27 logo, which consists of three connected circles.

                                        28
                                                                                             5
                                                                                  FIRST AMENDED COMPLAINT
                                                     Case 3:20-cv-02747-LB Document 47 Filed 12/11/20 Page 7 of 216




                                         1          33.      These marks are registered as follows:

                                         2

                                         3

                                         4

                                         5                Serial: 86577810                      Serial: 85774758
                                                          Registration: 4850428                 Registration: 4453543
                                         6                Date: Nov. 10, 2015                   Date: Dec. 24, 2013
                                         7

                                         8

                                         9
L L P




                                        10
                                                          Serial: 86052926                       Serial: 86581262
                                        11                Registration: 4528771                  Registration: 4841452
F L E X N E R




                                                          Date: Aug. 30, 2013                    Date: Oct. 27, 2015
                  D . C .




                                        12

                                        13
                  W A S H I N G T O N




                                        14          34.      The terms “Ripple” and “Ripple Labs” are registered as standard character marks, such
S C H I L L E R




                                        15 that the single word mark protects the phrase regardless of the font, size, or color used. The triskelion

                                        16 logo trademark is registered and protected without regard to color. All of Ripple’s registered trademarks

                                        17 are distinctive, non-functional, and have no secondary meaning.
B O I E S




                                        18          35.      Ripple’s brand and marks define its identity and are at the core of how the company

                                        19 represents itself to the public.

                                        20          C.       The YouTube platform.

                                        21          36.      YouTube is a video-sharing platform that generates $15 billion in annual revenue,

                                        22 making it one of the internet’s largest publishers. YouTube’s primary source of revenue comes from

                                        23 selling ads to third parties. Although these ads come in several varieties, the source of revenue is

                                        24 essentially the same: YouTube profits from its users and creators.

                                        25          37.      In most important ways, then, YouTube is analogous to other online platforms, including

                                        26 eBay and Alibaba. Whereas eBay creates a platform to connect buyers and sellers, YouTube similarly

                                        27 links viewers and content creators. YouTube’s viewers are akin to eBay’s buyers—paying for content

                                        28 with their attention spans. YouTube’s creators are akin to eBay’s sellers—producing content that
                                                                                             6
                                                                                  FIRST AMENDED COMPLAINT
                                                       Case 3:20-cv-02747-LB Document 47 Filed 12/11/20 Page 8 of 216




                                         1 maximally attracts and holds the viewers’ attention. Meanwhile, both platforms—eBay and YouTube—

                                         2 monetize this relationship in several ways, including by selling ads and entering into partnerships with

                                         3 sellers / content creators.

                                         4           38.     Consequently, just as eBay has an economic relationship with its sellers and advertisers,

                                         5 YouTube likewise has an economic relationship with its content creators (including through revenue

                                         6 sharing) and its advertisers. 3 Thus, just as eBay may have an incentive to delay an investigation or a

                                         7 takedown if a seller is particularly profitable, YouTube faces the same incentive with respect to popular

                                         8 creators—even ones, like those at issue in this case, who are actively and obviously engaged in

                                         9 infringement, impersonation, and outright fraud. Finally, both eBay and YouTube have the ability to
L L P




                                        10 police their own platforms, including by terminating sellers or creators that engage in unlawful conduct.

                                        11 In contrast, the primary difference between eBay and YouTube is simply that eBay has more diverse
F L E X N E R
                  D . C .




                                        12 revenue streams and is not entirely dependent on selling the attention of its own users for profit—

                                        13 whereas YouTube has made this the core feature of its business model.
                  W A S H I N G T O N




                                        14           39.     YouTube enables its users to view, post, and comment on video content. All of this
S C H I L L E R




                                        15 occurs on YouTube’s platform, hosted at www.YouTube.com.

                                        16           40.     YouTube “creators”—the term for users who post videos—can also set up their own

                                        17 “channel,” which makes it easier for users to find all of a creator’s content in one place. These channels
B O I E S




                                        18 allow creators to develop a following. The most popular YouTube channels have amassed more than

                                        19 one hundred million subscribers worldwide. Because of this reach, YouTube is a valuable tool for

                                        20 reaching vast audiences.

                                        21           41.     YouTube has robust tools to self-regulate content on its platform. There is no doubt that

                                        22 YouTube is capable of identifying, flagging, and removing fraudulent content, including content similar

                                        23 to the kinds of videos at issue in the Scam. YouTube regularly touts these capabilities and, in particular,

                                        24 highlights its ability to use these tools to detect misleading and fraudulent scams. Ex. 4.

                                        25           42.     YouTube’s Community Guidelines purport to bar “scams” and “other deceptive practices

                                        26 that take advantage of the YouTube community.” Ex. 1. Included in YouTube’s definition of “scams”

                                        27       3
                                                           See,    e.g.,    How        YouTube      Ad     Revenue    Works,     INVESTOPEDIA,    available  at
                                             https://www.investopedia.com/articles/personal-finance/032615/how-youtube-ad-revenue-works.asp (explaining revenue
                                        28   sharing between YouTube and content creators).
                                                                                              7
                                                                                   FIRST AMENDED COMPLAINT
                                                      Case 3:20-cv-02747-LB Document 47 Filed 12/11/20 Page 9 of 216




                                         1 is “content offering cash gifts, ‘get rich quick’ schemes, or pyramid schemes (sending money without a

                                         2 tangible product in a pyramid structure).” Id. As an example of a prohibited scam, YouTube cites

                                         3 content that makes “exaggerated promises, such as claims that viewers can get rich fast,” promotes

                                         4 “cash gifting or other pyramid schemes,” or is “dedicated to cash gifting schemes.” YouTube claims

                                         5 (falsely, it seems) that if content violates this policy, they will “remove the content.” Id.

                                         6         43.     In YouTube’s own words, it uses and relies upon “a combination of people and

                                         7 technology to flag inappropriate content and enforce these guidelines.” Ex. 4. YouTube’s people

                                         8 include “over 150 academics, government partners, and NGOs.” Ex. 5. And its technologies include

                                         9 “cutting-edge machine learning.” Ex. 6.
L L P




                                        10         44.     YouTube is also a “core product[] and platform[]” of Google, Ex. 3 at 5, which employs

                                        11 a “global team of over a hundred PhDs, data scientists, engineers, and researchers” that “constantly
F L E X N E R
                  D . C .




                                        12 monitor[] and analyze[] traffic” on behalf of YouTube. Ex. 7.

                                        13         D.      The Scam thrives on YouTube.
                  W A S H I N G T O N




                                        14         45.     Since at least November 2019, the Scam has been pervasive on YouTube. At core, the
S C H I L L E R




                                        15 Scam involves YouTube channels and accounts that impersonate Ripple and Mr. Garlinghouse for the

                                        16 purpose of promoting a fraudulent and fictitious “XRP Giveaway.” The Scam typically proceeds as

                                        17 follows.
B O I E S




                                        18         46.     The Scam begins when an unknown third party creates a new YouTube account or

                                        19 channel, or takes control of an existing one. Where a new YouTube account or channel is created, the

                                        20 third party will use various social media platforms to drive organic traffic to the account. Some of these

                                        21 third parties also buy fraudulent ads from YouTube to drive traffic to the new account or channel.

                                        22 Alternatively, a third party may avoid the need to generate traffic altogether by taking over an existing

                                        23 YouTube channel or account—often via a spear-phishing attack on the legitimate owner. The accounts

                                        24 targeted by such attacks are popular, often having hundreds of thousands, if not millions, of subscribers.

                                        25         47.     Under either approach, YouTube itself—via its algorithmic recommendations, its account

                                        26 verification tools, and its sale of fraudulent ads that target interested viewers—is instrumental in driving

                                        27 traffic to these accounts and channels.

                                        28
                                                                                           8
                                                                                FIRST AMENDED COMPLAINT
                                                   Case 3:20-cv-02747-LB Document 47 Filed 12/11/20 Page 10 of 216




                                         1        48.     Once the new YouTube account is up and running with traffic—or the third party has

                                         2 established control over an existing, popular YouTube account—the Scam begins in earnest.

                                         3        49.     Specifically, these YouTube channels and accounts are then used to impersonate Ripple

                                         4 and/or Mr. Garlinghouse. This is achieved through the misuse of Ripple’s protected marks and/or

                                         5 misappropriation of Mr. Garlinghouse’s name, image, and likeness. The channels and accounts often

                                         6 take names relating to Ripple and or Mr. Garlinghouse (e.g., “Brad Garlinghouse [Ripple CEO]” or

                                         7 “Ripple XRP”), while prominently featuring pictures of Mr. Garlinghouse. For example:

                                         8

                                         9
L L P




                                        10

                                        11
F L E X N E R
                  D . C .




                                        12

                                        13
                  W A S H I N G T O N




                                        14
S C H I L L E R




                                        15

                                        16

                                        17
B O I E S




                                        18

                                        19

                                        20

                                        21

                                        22

                                        23

                                        24

                                        25

                                        26

                                        27

                                        28
                                                                                        9
                                                                             FIRST AMENDED COMPLAINT
                                                    Case 3:20-cv-02747-LB Document 47 Filed 12/11/20 Page 11 of 216




                                         1         50.    In order to render the deception credible, the YouTube accounts and channels infringe

                                         2 upon Ripple’s protected marks and misappropriate Mr. Garlinghouse’s image, name, and likeness. This

                                         3 deceives and confuses YouTube users into believing these fraudulent accounts are, in fact, the “official”

                                         4 channels of Ripple and Mr. Garlinghouse.

                                         5

                                         6

                                         7

                                         8

                                         9
L L P




                                        10

                                        11
F L E X N E R
                  D . C .




                                        12

                                        13
                  W A S H I N G T O N




                                        14
S C H I L L E R




                                        15

                                        16         51.    Once the accounts have deceived users by impersonating Ripple and/or Mr.
                                        17 Garlinghouse, the channels start to post Ripple-related video content. Superimposed across these videos
B O I E S




                                        18 is a message instructing viewers on how to learn more about the fake “giveaway.” For example, one

                                        19 message stated: “Details About The Giveaway Are In The Description.” On some occasions,

                                        20 YouTube’s “live chat” function is also used to promote the Scam. Infra ¶ 91.

                                        21

                                        22

                                        23

                                        24

                                        25

                                        26

                                        27

                                        28
                                                                                         10
                                                                              FIRST AMENDED COMPLAINT
                                                      Case 3:20-cv-02747-LB Document 47 Filed 12/11/20 Page 12 of 216




                                         1           52.      Beneath the video, the mechanics of the Scam are described in greater detail: To

                                         2 “participate” in the “Giveaway,” the viewer is instructed “to send between 5000 XRP to 1,000,000

                                         3 XRP” to a specific virtual currency wallet; in return, the post promises, the sender will receive “between

                                         4 25,000 XRP to 5,000,000 XRP to the address you sent it from.”

                                         5

                                         6

                                         7

                                         8

                                         9
L L P




                                        10

                                        11
F L E X N E R
                  D . C .




                                        12

                                        13           53.      After the victim sends XRP to the stated address, their XRP is gone and they never
                  W A S H I N G T O N




                                        14 receive anything in return. They become another victim of the Scam. Ex. 8.
S C H I L L E R




                                        15           E.       YouTube promotes, legitimizes, and profits from the Scam.
                                        16                    1. YouTube uses Ripple’s protected marks to popularize the Scam.
                                        17           54.      Instances of the Scam have been effective—regularly garnering tens of thousands of
B O I E S




                                        18 views or live viewers. This is not an accident; it is the product of YouTube’s highly-effective

                                        19 algorithmic approach to content. YouTube’s algorithms “decide[] what people watch on YouTube 70%

                                        20 of the time.” And more than 81% of YouTube users say they often rely on YouTube’s algorithms for

                                        21 content recommendations. 4

                                        22           55.      As YouTube describes it, the algorithm is a “real-time feedback loop that tailors videos to
                                        23 each viewer’s different interest.” YouTube decides which videos will get suggested to individual users

                                        24 and which videos are displayed in response to a user’s search. YouTube’s goal is thus two-fold: “find

                                        25 the right video for each viewer, and get viewers to keep watching.” 5

                                        26

                                        27       4
                                                   P. Cooper, How the YouTube Algorithm Works, HOOTSUITE (Aug. 18, 2020), available at https://blog.hootsuite.com/how-
                                             the-youtube-algorithm-works/ (last visited Dec. 3, 2020).
                                        28       5
                                                   Id.
                                                                                                11
                                                                                     FIRST AMENDED COMPLAINT
                                                    Case 3:20-cv-02747-LB Document 47 Filed 12/11/20 Page 13 of 216




                                         1         56.     YouTube’s algorithm depends, in large part, on keyword associations. So, if a user

                                         2 searches for “baseball,” YouTube will return a range of videos that, based on YouTube’s algorithm,

                                         3 relate in some manner to baseball. Such search results may include, for example, content about the San

                                         4 Francisco Giants, the latest popular videogame, or a video showcasing a new high-performing type of

                                         5 baseball bat.

                                         6         57.     In the context of the Scam, YouTube has used Ripple’s protected marks—such as

                                         7 “Ripple” and “Ripple Labs”—to extend the reach of the Scam. That is, YouTube’s algorithm has used

                                         8 Ripple’s protected marks to present and recommend fraudulent content (i.e., instances of the Scam) to

                                         9 users who run searches on YouTube for legitimate phrases or terms (i.e., for “Brad Garlinghouse”).
L L P




                                        10 Thus, a YouTube user who searches for legitimate content relating to “Garlinghouse,” will often instead

                                        11 receive fraudulent content that promotes the Scam. This is a direct function of YouTube’s algorithms
F L E X N E R
                  D . C .




                                        12 and content-recommendation tools, which associate Ripple’s protected marks (i.e., “Ripple” and “Ripple

                                        13 Labs”) with broader, more generic terms.
                  W A S H I N G T O N




                                        14         58.     Without YouTube affirmatively recommending instances of the Scam to its users, the
S C H I L L E R




                                        15 harm produced by the Scam would have been substantially reduced.

                                        16                 2. YouTube promotes and profits from the Scam by selling fraudulent ads.

                                        17         59.     In addition to algorithmically amplifying the Scam, YouTube has also actively promoted
B O I E S




                                        18 the Scam and accelerated its reach by selling fraudulent ads.

                                        19         60.     YouTube profits from knowingly selling paid ads that promote the Scam. These ads—

                                        20 so-called “video discovery ads”—are designed by YouTube to appear at the top of its search result page

                                        21 alongside organic search results, as “related” or “suggested” videos, and on certain mobile homepages.

                                        22         61.     These ads, which are the end product of a collaboration between YouTube and the third-

                                        23 party fraudsters, directly infringe on Ripple’s marks and misappropriate Mr. Garlinghouse’s likeness.

                                        24 YouTube targets these ads to ensure they are presented to YouTube users who search for particular

                                        25 terms, including Ripple’s protected marks, such as “Ripple.” When a user clicks on the ad, he or she is

                                        26 redirected to a channel that is actively promoting the Scam.

                                        27

                                        28
                                                                                         12
                                                                              FIRST AMENDED COMPLAINT
                                                    Case 3:20-cv-02747-LB Document 47 Filed 12/11/20 Page 14 of 216




                                         1         62.     YouTube’s role in creating these ads is undeniable: YouTube (not the user) generates the

                                         2 thumbnail image featured in the ad (e.g., the pictures, below, of Mr. Garlinghouse, Ripple’s marks, and

                                         3 the superimposed text promoting the Scam); YouTube (not the user) creates and contributes the “video

                                         4 view count” content (e.g., “22k views” or “10K views”); and YouTube formats, structures, and designs

                                         5 the ads in a manner that promotes engagement—including by prominently featuring the entity who paid

                                         6 for the ad (e.g., “XRP Ripple” and “Brad Garlinghouse,” below).

                                         7

                                         8

                                         9
L L P




                                        10

                                        11
F L E X N E R
                  D . C .




                                        12

                                        13
                  W A S H I N G T O N




                                        14
S C H I L L E R




                                        15

                                        16         63.     YouTube’s role in creating the content of the ad is tied directly to what makes the ads
                                        17 unlawful: by choosing a thumbnail image that features Ripple’s mark and Mr. Garlinghouse’s name and
B O I E S




                                        18 image, YouTube (not the user) is driving the infringement of Ripple’s protected marks and the misuse of

                                        19 Mr. Garlinghouse’s likeness.

                                        20         64.     Moreover, by adding “video view counts”—which typically depict numbers in the tens of
                                        21 thousands—to these fraudulent ads, YouTube is signaling that the ads are legitimate. The view count of

                                        22 a fraudulent ad is information that only YouTube can know and therefore only YouTube can contribute

                                        23 to the ad. The view count is dynamic—it cannot be known by the third-party fraudsters when they make

                                        24 their contribution to the ad.

                                        25         65.     And given the objective of the Scam—to impersonate Ripple and Mr. Garlinghouse in
                                        26 order to give credence to the fraudulent “XRP Giveaway”—it was necessary for the ads to appear to

                                        27 YouTube’s users as legitimate and authentic in its use of Ripple’s and Mr. Garlinghouse’s identities.

                                        28
                                                                                          13
                                                                               FIRST AMENDED COMPLAINT
                                                    Case 3:20-cv-02747-LB Document 47 Filed 12/11/20 Page 15 of 216




                                         1         66.    With respect to the video view counts, YouTube users understand that a video that has

                                         2 been viewed more times is more likely to be legitimate than one that has not. For example, a user would

                                         3 not expect that a legitimate “XRP Giveaway” video featuring Mr. Garlinghouse to have only a few

                                         4 dozen views. If a figure with the prominence of Mr. Garlinghouse put up a legitimate ad in which he

                                         5 promised to giveaway 50,000,000 XRP, a YouTube user would expect such a legitimate video to have

                                         6 been viewed tens of thousands of times. Of course, no such legitimate video or ad exists, because no

                                         7 such giveaway has ever been legitimate—a point Mr. Garlinghouse has made publicly and which has

                                         8 been conveyed directly to YouTube.

                                         9         67.    Therefore, YouTube’s inclusion of the view count on many of the fraudulent ads
L L P




                                        10 contributed to the appearance that the ads were legitimate uses of Ripple’s marks and Mr.

                                        11 Garlinghouse’s identities, and therefore that the “XRP Giveaways” discussed in the ads were real.
F L E X N E R
                  D . C .




                                        12         68.    The same is true as to YouTube’s decision to feature in the ad the entity who paid for it.

                                        13 Because these entities often adopted names that infringed on Ripple’s marks and/or related to Mr.
                  W A S H I N G T O N




                                        14 Garlinghouse (e.g., “XRP Ripple” and “Brad Garlinghouse”), YouTube’s conduct further reinforced the
S C H I L L E R




                                        15 legitimacy of the ad.

                                        16         69.    Of course, YouTube’s involvement with the fraudulent ads does not end there. After

                                        17 helping to create the ads, YouTube then approved them, uploaded them, endorsed them, and optimized
B O I E S




                                        18 them to attract as many YouTube users and clicks as possible, based on its algorithms and search engine

                                        19 optimization techniques.

                                        20         70.    YouTube’s optimization of these ads is particularly pernicious, as YouTube presents the

                                        21 fraudulent ads to those specific users who YouTube determines are most vulnerable to falling victim to

                                        22 the Scam. YouTube’s optimization of ads occurs through an algorithm that uses the content of the ad

                                        23 (such as the ads’ images, keywords, and metadata) to identify YouTube users who—based on their

                                        24 demographic characteristics, past viewing habits, and interests—are most likely to engage with the ad.

                                        25         71.    In the context of the fraudulent ads, this means that YouTube uses the content of the ads

                                        26 (i.e., Ripple’s protected marks and Mr. Garlinghouse’s name, image, and likeness) to target YouTube

                                        27 users whom YouTube believes are most likely to engage with the ad (i.e., individuals who are interested

                                        28 in cryptocurrencies or who are curious about Ripple).
                                                                                         14
                                                                              FIRST AMENDED COMPLAINT
                                                    Case 3:20-cv-02747-LB Document 47 Filed 12/11/20 Page 16 of 216




                                         1         72.    When a YouTube user clicks on the ad, the user is taken directly to a YouTube channel

                                         2 running the Scam. YouTube is paid to optimize the ads by revenue share. Here, YouTube sought to

                                         3 yield as many clicks as possible for the fraudsters, and to optimize its own revenue. YouTube thus

                                         4 knowingly aids the Scam and profits from it. YouTube did so despite knowing it was not authorized—

                                         5 by virtue of the numerous takedown notices and other public discussion of the Scam—to promote or sell

                                         6 anything related to Ripple.

                                         7                3. YouTube legitimizes and promotes the Scam through verification.

                                         8         73.    YouTube has also actively promoted the Scam by verifying channels and accounts that

                                         9 are actively engaged in the Scam.
L L P




                                        10         74.    Take the case of popular YouTube creator MarcoStyle, who at the time of the incident

                                        11 owned a channel with approximately 361,000 subscribers. MarcoStyle’s YouTube account was hacked
F L E X N E R
                  D . C .




                                        12 on November 3, 2019. Exs. 8-9. MarcoStyle immediately notified YouTube of the issue and YouTube

                                        13 confirmed it was aware of the problem. Thereafter, the name of his YouTube channel was changed
                  W A S H I N G T O N




                                        14 from “MarcoStyle” to “Brad Garlinghouse” and the channel’s profile image was modified to feature a
S C H I L L E R




                                        15 picture of Mr. Garlinghouse. Several days later—with hackers still in control—YouTube inexplicably

                                        16 awarded the channel a verification badge, which YouTube purports to reserve for channels that are

                                        17 “authentic.” Ex. 10. This one instance of the Scam resulted in at least $15,000 of stolen XRP.
B O I E S




                                        18

                                        19

                                        20

                                        21

                                        22

                                        23

                                        24

                                        25

                                        26

                                        27

                                        28
                                                                                          15
                                                                               FIRST AMENDED COMPLAINT
                                                    Case 3:20-cv-02747-LB Document 47 Filed 12/11/20 Page 17 of 216




                                         1         75.     By awarding a verification badge—which takes the form of a well-known and

                                         2 recognizable checkmark next to the user’s channel name—YouTube communicated to its massive user

                                         3 base that YouTube had “verified” the channel as the “official channel” of the creator. As YouTube itself

                                         4 states, “[v]erified channels help distinguish official channels from other channels with similar names[.]”

                                         5         76.     Only YouTube can verify a channel. Ex. 10. YouTube’s verification criteria do not

                                         6 allow channels to self-verify or for other users to verify a channel. Nor does YouTube’s verification

                                         7 criteria simply aggregate user-provided data, in the way that the count of likes and dislikes on a video

                                         8 does. Instead, YouTube states that after a channel applies for verification, YouTube will “review your

                                         9 channel,” and “may also ask for more info or documentation” before YouTube will conclude that the
L L P




                                        10 channel is “authentic.” Id.

                                        11         77.     The presence of a verification badge communicates to YouTube’s users that the channel
F L E X N E R
                  D . C .




                                        12 bearing the badge is “authentic,” and “the official channel of a creator, artist, company, or public

                                        13 figure,” and distinguished from “other channels with similar names on YouTube.” Id. Because only
                  W A S H I N G T O N




                                        14 YouTube can apply a verification badge to a channel, only YouTube can speak with this level of
S C H I L L E R




                                        15 authority to the community. Any user or channel can call themselves the “official” account of a public

                                        16 figure or company; only YouTube can apply a verification badge to the channel, communicating to the

                                        17 world that the channel, and by extension its content, is “authentic” and “official” from the purported
B O I E S




                                        18 owner of the channel.

                                        19         78.     Thus, by awarding verification badges to a channel that was actively engaged in the

                                        20 Scam, YouTube created content (i.e., the familiar checkmark) and communicated to millions of

                                        21 YouTube users that the verified channel was Mr. Garlinghouse’s “official account”—when precisely the

                                        22 opposite was true. This was central to what made the channel’s conduct unlawful: namely, the use of

                                        23 Ripple’s marks and misappropriation of Mr. Garlinghouse’s name and likeness in order to deceive

                                        24 YouTube users into believing the channel was authentic and legitimate.

                                        25         79.     YouTube’s verification of MarcoStyle’s hacked channel is all the more surprising given

                                        26 the company’s representation to the public that it “won’t verify channels that are trying to impersonate

                                        27 another creator or brand.”

                                        28
                                                                                          16
                                                                               FIRST AMENDED COMPLAINT
                                                    Case 3:20-cv-02747-LB Document 47 Filed 12/11/20 Page 18 of 216




                                         1         80.     Another example of YouTube’s assistance is its verification of YouTube accounts, which

                                         2 is separate from its awarding of verification badges to channels. Ex. 11. To verify an account, one

                                         3 enters a verification code sent by text or voice call. A verified account can live stream, upload videos

                                         4 longer than 15 minutes, and add custom thumbnails to videos. Scammers have used all three of these

                                         5 privileges to promote the Scam.

                                         6         81.     By awarding enhanced functionality to accounts that were actively engaged in the Scam,

                                         7 YouTube communicated to its users that YouTube had verified these accounts and that the accounts

                                         8 were worthy of verification. Here, too, YouTube’s role materially contributed to what made the

                                         9 underlying content unlawful: namely, by communicating a message to its vast user base that these
L L P




                                        10 accounts were authenticate and legitimate when, in fact, they were anything but.

                                        11         82.     Plaintiffs do not know the actual number of defrauded victims. But on information and
F L E X N E R
                  D . C .




                                        12 belief, Plaintiffs allege that thousands of people have likely been defrauded out of hundreds of thousands

                                        13 of dollars of XRP to date (if not substantially more). Moreover, the Scam continues to cause widespread
                  W A S H I N G T O N




                                        14 harm, including by irreparably harming Ripple’s brand and Mr. Garlinghouse’s reputation.
S C H I L L E R




                                        15         F.      YouTube had actual and constructive knowledge of the Scam, but refused to stop it.

                                        16         83.     As the threat posed by the Scam grew towards the end of 2019, Ripple enlisted the

                                        17 company’s third-party cybersecurity vendor to prevent further damage to Ripple’s brand and Mr.
B O I E S




                                        18 Garlinghouse’s reputation.

                                        19         84.     At Ripple’s direction, its vendor utilized a proprietary platform to rapidly detect, verify,

                                        20 and respond to new occurrences relating to the Scam.

                                        21         85.     Since the Scam began, Ripple has submitted 1,375 takedown demands to YouTube that

                                        22 relate directly to the Scam. The vast majority of these demands asserted trademark infringement.

                                        23         86.     YouTube ignored or otherwise failed to address many of these takedown demands—often

                                        24 ignoring ten or more such demands before finally taking steps to remove the Scam content. When

                                        25 YouTube finally took action, it did so only belatedly. The following is a representative sample of

                                        26 YouTube’s deficient responses:

                                        27     •   On November 12, 2019, Ripple submitted a trademark-related takedown notice to YouTube
                                                   regarding a hacked YouTube channel with 21,600 subscribers that falsely claimed to be “Brad
                                        28
                                                                                           17
                                                                                FIRST AMENDED COMPLAINT
                                                  Case 3:20-cv-02747-LB Document 47 Filed 12/11/20 Page 19 of 216



                                                 Garlinghouse [Ripple CEO]” and actively promoted the Scam. Ripple sent 12 additional
                                         1       takedown notices to YouTube in connection with this channel. These notices expressly raised
                                         2       trademark infringement. The channel remained active for more than three months (112 days)
                                                 until finally being taken down on March 3, 2020.
                                         3
                                             •   On December 2, 2019, Ripple sent a trademark-related takedown notice to YouTube in
                                         4       connection with an account that was impersonating Ripple through abuse of its protected marks.
                                                 Ripple subsequently sent 13 more takedown notices to YouTube in connection with this channel.
                                         5
                                                 The fraudulent account remained active on YouTube for nearly 5 months (142 days) until April
                                         6       22, 2020—the day after this lawsuit was filed—when it was removed from the platform.

                                         7   •   On December 7, 2019, Ripple sent a trademark-related takedown notice to YouTube in
                                                 connection with an account using the name “Brad Garlinghouse – Ripple CEO” to impersonate
                                         8       Mr. Garlinghouse and infringe on Ripple’s marks. Ripple sent 8 more takedown notices to
                                                 YouTube before the fraudulent content was finally removed on March 3, 2020, nearly 3 months
                                         9
                                                 (87 days) later.
L L P




                                        10
                                             •   On December 18, 2019, Ripple sent a trademark-related takedown notice to YouTube in
                                        11       connection with an account that was impersonating Ripple and infringing on the company’s
F L E X N E R




                                                 protected marks. Ripple sent 14 additional takedown notices to YouTube in connection with
                  D . C .




                                        12       this infringement. The infringement continued for more than five months (152 days) until May
                                                 18, 2020, when the channel appears to have been returned to its legitimate owner and the
                                        13
                                                 infringement ceased.
                  W A S H I N G T O N




                                        14
                                             •   On January 2, 2020, Ripple submitted a takedown notice to YouTube in connection with a
S C H I L L E R




                                        15       hacked YouTube channel belonging to YouTube creator Festinha do Rodil with 327,000
                                                 subscribers. Ex. 12 at 5. After Rodil lost control, the account used the name “Brad
                                        16       Garlinghouse [Ripple CEO]” and an image of Mr. Garlinghouse to actively promote the Scam.
                                                 YouTube took corrective action three weeks later on January 22, 2020.
                                        17
                                             •   On January 21, 2020, Ripple submitted a trademark-related takedown notice to YouTube
B O I E S




                                        18
                                                 regarding a channel that actively promoted the Scam. Ripple submitted 12 additional takedown
                                        19       notices to YouTube in connection with this channel. The channel remained active on YouTube
                                                 until on or around September 11, 2020, more than 7 months (234 days) later—long after
                                        20       initiation of this lawsuit.
                                        21
                                             •   On January 22, 2020, Ripple submitted trademark-related takedown notice to YouTube in
                                        22       connection with a channel that was abusing Ripple’s protected marks. Ripple sent 12 more
                                                 takedown to YouTube before the problematic content was finally removed on March 2, 2020,
                                        23       nearly two months (56 days) later.

                                        24   •   On January 22, 2020, Ripple submitted a trademark-related takedown notice to YouTube in
                                                 connection with a channel that was infringing on Ripple’s marks and impersonating Mr.
                                        25       Garlinghouse. Ripple sent 17 more takedown notices to YouTube until the problematic content
                                        26       was finally removed on September 17, 2020, nearly eight months (239 days) later—again long
                                                 after the initiation of this lawsuit.
                                        27
                                             •   On January 26, 2020, Ripple submitted a trademark-related takedown notice to YouTube in
                                        28       connection with a channel that was infringing on Ripple’s marks and impersonating Mr.
                                                                                      18
                                                                           FIRST AMENDED COMPLAINT
                                                      Case 3:20-cv-02747-LB Document 47 Filed 12/11/20 Page 20 of 216



                                                     Garlinghouse. Ripple sent 13 more takedown notices to YouTube before the unlawful content
                                         1           was removed, more than 3 months (95 days) later on April 30, 2020—shortly after this lawsuit
                                         2           was filed.

                                         3       •   On January 27, 2020, Ripple submitted a takedown notice to YouTube in connection with a
                                                     hacked YouTube channel belonging to verified YouTube creator BestGuyEver with 96,400
                                         4           subscribers. Ex. 13. Under the name “Brad Garlinghouse,” the account posted several videos
                                                     promoting the Scam. YouTube delayed until February 3, 2020 to take corrective action.
                                         5
                                                 •   On January 29, 2020, Ripple submitted a trademark-related notice to YouTube in connection
                                         6
                                                     with an account named “Ripple” that was using Ripple’s protected marks as its avatar in order to
                                         7           impersonate the company. Ripple sent 8 additional takedown notices to YouTube, but the
                                                     infringing content remains on YouTube for another 34 days until March 3, 2020.
                                         8
                                                 •   On February 10, 2020, Ripple submitted a trademark-related takedown notice to YouTube in
                                         9           connection with an account that had more than 25,000 subscribers and was impersonating Ripple
                                                     and abusing its protected marks. Ripple sent 13 more takedown notices to YouTube with no
L L P




                                        10
                                                     apparent response. The infringing content was finally taken down nearly 3 months (86 days)
                                        11           later on May 6, 2020.
F L E X N E R




                                                 •
                  D . C .




                                        12           On February 11, 2020, Ripple sent a trademark-related takedown notice to YouTube in
                                                     connection with an account named “Brad Garlinghouse [CEO at Ripple]” that used Mr.
                                        13           Garlinghouse’s likeness and infringed on Ripple’s marks. Ripple sent 11 more takedown notices
                  W A S H I N G T O N




                                                     to YouTube without effect. The fraudulent account was finally takedown down on March 31,
                                        14
                                                     2020, nearly 2 months (49 days) later.
S C H I L L E R




                                        15
                                                 •   On May 26, 2020—over a month after the instant lawsuit was filed—Ripple sent a trademark-
                                        16           related takedown notice to YouTube in connection with an account that was named “Brad
                                                     Garlinghouse” and which featured a photo of Mr. Garlinghouse as its avatar. Ripple sent three
                                        17           additional takedown notices to YouTube. The content was eventually taken down on July 5,
                                                     2020, more than 40 days later.
B O I E S




                                        18
                                                     87.     As these examples demonstrate, YouTube—despite receiving notice from Ripple of
                                        19
                                             numerous specific instances of trademark infringement—nevertheless routinely took months to remove
                                        20
                                             the offending content. Moreover, YouTube regularly ignored dozens of takedown notices from Ripple
                                        21
                                             that concerned the same instance of the Scam. YouTube’s bias towards inaction, its lengthy delays in
                                        22
                                             removing fraudulent content, and its decision time and again to ignore repeat notices of infringement is
                                        23
                                             entirely unjustifiable.
                                        24
                                                     88.     These facts confirm that YouTube’s inaction and delay was not negligent, but purposeful
                                        25
                                             and deliberate—likely a result of YouTube’s desire to profit from the Scam by running fraudulent ads
                                        26
                                             and otherwise monetizing Scam-related content. The source of YouTube’s bias towards inaction is
                                        27

                                        28
                                                                                           19
                                                                                FIRST AMENDED COMPLAINT
                                                      Case 3:20-cv-02747-LB Document 47 Filed 12/11/20 Page 21 of 216




                                         1 clear: the longer the fraudulent content remained up on the platform, the greater YouTube’s profits. Far

                                         2 from being a victim, YouTube was an active collaborator and partner.

                                         3           89.      Another instance of the Scam—which occurred months after YouTube was put on

                                         4 notice—involves the YouTube channel of popular creator Mesa Sean. Mesa Sean controls a YouTube

                                         5 channel that had, at the time, 282,000 subscribers. On March 31, 2020, hackers took control of Mesa

                                         6 Sean’s YouTube channel, changed the name of the channel to “Ripple Foundation,” misappropriated

                                         7 Mr. Garlinghouse’s image, and began posting videos falsely promoting a fictitious XRP giveaway. 6

                                         8           90.      In another instance of the Scam dating back to late-March, a scammer hacked or created a

                                         9 YouTube channel named “Brad Garlinghouse” that misappropriated Mr. Garlinghouse’s name and
L L P




                                        10 image, and began posting videos promoting the Scam. One concerned YouTube user attempted to

                                        11 notify YouTube of this instance of the Scam. Despite this notification, YouTube did not immediately
F L E X N E R
                  D . C .




                                        12 take down the channel, and the next day the same YouTube user was receiving ads—promoted by

                                        13 YouTube through its “video discovery ads”—for a video on this fraudulent channel that already had
                  W A S H I N G T O N




                                        14 85,000 views.
S C H I L L E R




                                        15

                                        16

                                        17
B O I E S




                                        18

                                        19

                                        20

                                        21

                                        22

                                        23

                                        24

                                        25

                                        26

                                        27
                                                  6
                                                    Mesa Sean (@MesaSean), Twitter (Mar. 31, 2020, 12:32 PM), available at
                                        28   https://twitter.com/MesaSean/status/1245026128638730241 (last visited Apr. 14, 2020).

                                                                                                20
                                                                                     FIRST AMENDED COMPLAINT
                                                    Case 3:20-cv-02747-LB Document 47 Filed 12/11/20 Page 22 of 216




                                         1         G.     YouTube has allowed the Scam to thrive even after this lawsuit was filed.

                                         2         91.    Meanwhile, new iterations of the Scam continue to appear on YouTube, often amassing

                                         3 thousands of views and creating more victims by the day. For example, days before the filing of this

                                         4 First Amended Complaint, the following content appeared on YouTube:

                                         5     •   An account named “Ripple Foundation” with over 1.66 million subscribers started running an
                                         6         instance of the Scam on December 3, 2020. As a result of YouTube’s algorithms, within two
                                                   hours of posting, the content was being livestreamed by 55,649 YouTube users. The account
                                         7         infringed Ripple’s marks and misappropriated Mr. Garlinghouse’s name and likeness.

                                         8

                                         9
L L P




                                        10

                                        11
F L E X N E R
                  D . C .




                                        12

                                        13
                  W A S H I N G T O N




                                        14
S C H I L L E R




                                        15

                                        16

                                        17     •   Two similar but distinct instances of the Scam, both posted on December 2, 2020, on channels
                                                   with 1.25 million and 3.73 million subscribers. As a result of YouTube’s algorithms, within an
B O I E S




                                        18
                                                   hour, each of these instances of the Scam had over 70,000 viewers.
                                        19

                                        20

                                        21

                                        22

                                        23

                                        24

                                        25

                                        26

                                        27

                                        28
                                                                                         21
                                                                              FIRST AMENDED COMPLAINT
                                                  Case 3:20-cv-02747-LB Document 47 Filed 12/11/20 Page 23 of 216




                                         1
                                             •   An instance of the Scam, posted on December 1, 2020, wherein a YouTube user took the name
                                         2       “Brad Garlinghouse” and adopted Mr. Garlinghouse’s image as his avatar. With assistance from
                                         3       YouTube’s powerful algorithms, this instance of the Scam attracted over 1,300 simultaneous
                                                 livestream viewers. The Scam was also promoted in the “live chat” adjacent to the fraudulent
                                         4       content.

                                         5

                                         6

                                         7

                                         8

                                         9
L L P




                                        10

                                        11
F L E X N E R
                  D . C .




                                        12

                                        13   •   An instance of the Scam, posted on December 4, 2020, using Mr. Garlinghouse’s name and
                                                 image, as well as Ripple’s protected marks, to promote the Scam. The video had 15,875
                  W A S H I N G T O N




                                        14       livestream viewers within two hours of posting.
S C H I L L E R




                                        15

                                        16

                                        17
B O I E S




                                        18

                                        19

                                        20

                                        21

                                        22

                                        23

                                        24

                                        25

                                        26

                                        27

                                        28
                                                                                      22
                                                                           FIRST AMENDED COMPLAINT
                                                  Case 3:20-cv-02747-LB Document 47 Filed 12/11/20 Page 24 of 216




                                         1
                                             •   An instance of the Scam that appeared on YouTube on December 8, 2020, which adopted the
                                         2       misleading name “[Ripple] Corp.” and featured one of Ripple’s protected marks as its avatar.
                                         3       The channel quickly amassed 130,000 subscribers and the Scam-promoting content was viewed
                                                 by more than 35,000 people within two hours of posting.
                                         4

                                         5

                                         6

                                         7

                                         8

                                         9
L L P




                                        10

                                        11
F L E X N E R
                  D . C .




                                        12

                                        13
                  W A S H I N G T O N




                                        14
S C H I L L E R




                                        15   •   An account with the (false) name “[XRP] Foundation,” which has over one million subscribers,
                                                 started to promote the Scam on December 9, 2020, and amassed more than 5,000 viewers within
                                        16       a matter of hours.
                                        17
B O I E S




                                        18

                                        19

                                        20

                                        21

                                        22

                                        23

                                        24

                                        25

                                        26

                                        27

                                        28
                                                                                      23
                                                                           FIRST AMENDED COMPLAINT
                                                    Case 3:20-cv-02747-LB Document 47 Filed 12/11/20 Page 25 of 216



                                               •   An instance of the Scam that appeared on December 10, 2020—the day before this First
                                         1
                                                   Amended Complaint was filed—that used Ripple’s marks and Mr. Garlinghouse’s name and
                                         2         likeness to promote the Scam. The channel amassed more than 19,644 livestream viewers in just
                                                   over an hour.
                                         3

                                         4

                                         5

                                         6

                                         7

                                         8

                                         9
L L P




                                        10

                                        11
F L E X N E R
                  D . C .




                                        12

                                        13
                  W A S H I N G T O N




                                        14         92.     Each instance of the Scam is substantially similar. Therefore, by virtue of Ripple’s
S C H I L L E R




                                        15 voluminous takedown notices (supra ¶ 85), the extensive press coverage of the Scam (Ex. 8), and

                                        16 communications from its own creators and users (id.; supra ¶ 90), YouTube had constructive knowledge

                                        17 of the Scam.
B O I E S




                                        18         93.     Specifically, YouTube possessed a roadmap for identifying which accounts and channels
                                        19 were likely to infringe in the future. Applying this roadmap, YouTube should have known that

                                        20 infringement was likely to occur on any account or channel that (1) adopted a name that incorporates

                                        21 Ripple and/or Mr. Garlinghouse; (2) made use of Ripple’s trademarks and Mr. Garlinghouse’s likeness

                                        22 (for example, in their account name or avatar); (3) posted video content relating to Ripple and/or Mr.

                                        23 Garlinghouse; and (4) prominently featured (in the video, comments, or description accompanying the

                                        24 video) keywords such as “XRP” or “Ripple” in combination with “Airdrop” or “Giveaway,” as well as

                                        25 variations thereof.

                                        26         94.     Rather than use its algorithms to amplify the Scam, YouTube could have deployed its
                                        27 robust content moderation tools to prevent the Scam from replicating time and again on its platform.

                                        28
                                                                                          24
                                                                               FIRST AMENDED COMPLAINT
                                                    Case 3:20-cv-02747-LB Document 47 Filed 12/11/20 Page 26 of 216




                                         1 There is no question that YouTube has the capacity to take down any and all accounts that carry the

                                         2 indicia of the Scam. What YouTube lacks is the will to do so.

                                         3     H. YouTube’s deliberate inaction irreparably harms Ripple’s brand and Mr. Garlinghouse’s
                                                  reputation, and victimizes countless others.
                                         4

                                         5         95.    YouTube’s deliberate inaction has irreparably harmed—and continues to irreparably

                                         6 harm—Ripple’s brand and Mr. Garlinghouse’s reputation. YouTube’s inaction has also injured

                                         7 countless individuals who fell victim to the Scam. These harms will continue to grow in scope and

                                         8 severity absent intervention by the Court.

                                         9         96.    For the past several months, Ripple has received an onslaught of correspondence from
L L P




                                        10 victims demanding that Ripple take responsibility for the Scam, including by making them whole.

                                        11 Many of these messages ascribe culpability for the Scam to Ripple and Mr. Garlinghouse, and otherwise
F L E X N E R
                  D . C .




                                        12 demonstrate the reputational harm at stake:

                                        13     •   A message asserting that the Scam involves “a youtube page made by Ripple” and that “[o]ur
                                                   trust over [Ripple] is questioned”;
                  W A S H I N G T O N




                                        14
S C H I L L E R




                                               •   A message emphasizing the threat of “a big SCAM” and warning to “be carefull [sic] [of] your
                                        15
                                                   reputation”;
                                        16
                                               •   A message stating “that these kind of actions and pages [are] hurting your reputation as a
                                        17         company” and that “you as a company should prevent these fraudulences”;
B O I E S




                                        18     •   A message stating the Scam “is becoming an epidemic,” warning that the Ripple name will get
                                                   “hurt,” and accusing that “[n]othing is getting done about it, as more victims pile up”;
                                        19
                                               •   A message reporting a loss of XRP, noting that the Scam “cannot be good for the brand,” and
                                        20
                                                   demanding Ripple “take corrective action”;
                                        21
                                               •   A message asking if Ripple “tolerate[s] false accounts” before proclaiming that “Ripple itself is
                                        22         not reliable”;
                                        23     •   A message notifying Ripple of a hacked YouTube channel and stating that “many people are
                                        24         blaming your company for hacking other user’s accounts”; and

                                        25     •   A message accusing Ripple and Mr. Garlinghouse of being the entities responsible for the
                                                   hacking of popular YouTube channels.
                                        26
                                               •   A message to Ripple stating “[y]ou hacked my YouTube channel . . . to promote your products,”
                                        27         and referring to Ripple as a “nasty business.”
                                        28
                                                                                         25
                                                                              FIRST AMENDED COMPLAINT
                                                    Case 3:20-cv-02747-LB Document 47 Filed 12/11/20 Page 27 of 216




                                         1         97.     There are many more examples of similar messages. There are messages threatening

                                         2 legal action against Ripple and others contacting Ripple to confirm whether the fictional “giveaway” is

                                         3 legitimate.

                                         4         98.     Regrettably, the Scam’s collateral damage extends far beyond Ripple’s brand and

                                         5 reputation. The Scam has also inflicted a substantial reputational injury on Mr. Garlinghouse, which

                                         6 grows worse by the day.

                                         7         99.     For example, in February, Mr. Garlinghouse’s Wikipedia page prominently featured a

                                         8 discussion of the Scam, a fact that at once illustrates and reinforces to Wikipedia’s billions of users the

                                         9 false notion that Mr. Garlinghouse is associated with the Scam.
L L P




                                        10

                                        11
F L E X N E R
                  D . C .




                                        12

                                        13
                  W A S H I N G T O N




                                        14
S C H I L L E R




                                        15

                                        16

                                        17         100.    Separately, Mr. Garlinghouse has also received numerous personal inquiries from
B O I E S




                                        18 individuals asking him to confirm or clarify his affiliation with the Scam. These requests and false

                                        19 associations became so typical that Mr. Garlinghouse was compelled to address them publicly:

                                        20

                                        21

                                        22

                                        23

                                        24

                                        25

                                        26

                                        27

                                        28
                                                                                           26
                                                                                FIRST AMENDED COMPLAINT
                                                     Case 3:20-cv-02747-LB Document 47 Filed 12/11/20 Page 28 of 216




                                         1         101.    More recently, Mr. Garlinghouse has received death threats from victims of the Scam

                                         2 who (again, wrongly) are convinced that he and Ripple are responsible for the Scam, when they are

                                         3 anything but.

                                         4         102.    The harm to Ripple’s brand and Mr. Garlinghouse’s reputation is irreparable and

                                         5 unquantifiable. YouTube’s continued refusal to timely address the fraud perpetrated on its platform can

                                         6 and must be stopped.

                                         7                                          CLAIMS FOR RELIEF

                                         8                                        FIRST CLAIM FOR RELIEF

                                         9                                       Direct Trademark Infringement
L L P




                                        10                                                15 U.S.C. § 1114(1)

                                        11         103.    Plaintiffs repeat and re-allege all allegations contained in paragraphs 1 through 102,
F L E X N E R
                  D . C .




                                        12 inclusive, as though fully set forth herein.

                                        13         104.    Ripple owns several highly valuable trademarks, including, but not limited to, “Ripple,”
                  W A S H I N G T O N




                                        14 “Ripple Labs,” and the company’s distinctive triskelion logo, which consists of three connected circles.
S C H I L L E R




                                        15 These marks are registered and they are strong. Ripple’s marks define the company’s identity and are at

                                        16 the core of how the company represents itself to the public.

                                        17         105.    YouTube used Ripple’s protected marks, without consent, in its algorithmic approach to
B O I E S




                                        18 recommending and promoting the Scam to users who YouTube knew would engage with the content.

                                        19 Specifically, YouTube’s algorithm uses key words—in this case, Ripple’s protected marks such as

                                        20 “Ripple” and “Ripple Labs”—to target Scam videos to unsuspecting YouTube users.

                                        21         106.    Separately, YouTube collaborated with unknown third parties to create, promote, and

                                        22 profit from fraudulent ads that featured Ripple’s protected marks and promoted the Scam. YouTube did

                                        23 so without Ripple’s consent. The Scam—which promoted a fictitious giveaway of XRP—is proximate

                                        24 to Ripple’s actual business, which is to provide enterprise blockchain solutions that seek to take

                                        25 advantage of XRP and the XRP Ledger’s unique characteristics.

                                        26

                                        27

                                        28
                                                                                           27
                                                                                FIRST AMENDED COMPLAINT
                                                     Case 3:20-cv-02747-LB Document 47 Filed 12/11/20 Page 29 of 216




                                         1          107.    In the process, YouTube used Ripple’s protected marks in various ways. First, YouTube

                                         2 generated thumbnail images that prominently featured Ripple’s protected marks for use in ads to

                                         3 promote the Scam. YouTube also designed the ads to prominently feature the entity that paid for the ad,

                                         4 which likewise often infringed on Ripple’s marks (e.g., “XRP Ripple”). The marks used in these

                                         5 fraudulent ads were not just similar to Ripple’s protected marks—they were identical. For example:

                                         6

                                         7

                                         8

                                         9
L L P




                                        10

                                        11
F L E X N E R
                  D . C .




                                        12

                                        13
                  W A S H I N G T O N




                                        14
S C H I L L E R




                                        15
                                                    108.    Second, YouTube optimized the ads—a process which made use of Ripple’s protected
                                        16
                                             marks—to ensure that the ads would be presented to YouTube users who were most susceptible to
                                        17
                                             falling victim to the scam. And, third, YouTube linked the fraudulent ads to keywords such as “Ripple”
B O I E S




                                        18
                                             and “Ripple Labs,” which are themselves examples of Ripple’s protected marks.
                                        19
                                                    109.    Because YouTube’s use of Ripple’s protected marks in connection with the fraudulent
                                        20
                                             ads occurred on the internet and because these ads were displayed to individuals in a variety of states,
                                        21
                                             YouTube used Ripple’s marks in interstate commerce. Moreover, because YouTube used Ripple’s
                                        22
                                             marks in advertisements that promoted a fraudulent distribution of XRP, YouTube’s use of the marks
                                        23
                                             was in connection with the sale, distribution, or advertising of goods and services.
                                        24
                                                    110.    YouTube’s use of Ripple’s protected marks was intended to deceive. Moreover,
                                        25
                                             YouTube’s use of the marks was likely to cause, and in fact caused, significant confusion, as evidenced
                                        26
                                             by the large number of victims claimed by the Scam and the voluminous communications from victims
                                        27
                                             received by Ripple and Mr. Garlinghouse wrongly blaming them for their involvement.
                                        28
                                                                                           28
                                                                                FIRST AMENDED COMPLAINT
                                                     Case 3:20-cv-02747-LB Document 47 Filed 12/11/20 Page 30 of 216




                                         1         111.    Ripple is a technology company that regularly utilizes the internet, including social media

                                         2 platforms such as YouTube, to promote its products. For example, Ripple has an official page on

                                         3 YouTube that features legitimate content relating to the company and its business.

                                         4         112.    By using Ripple’s protected marks to create, promote, and profit from fraudulent ads that

                                         5 promote the Scam, YouTube directly infringes on Ripple’s protected marks.

                                         6                                       SECOND CLAIM FOR RELIEF

                                         7                                   Contributory Trademark Infringement

                                         8                                                15 U.S.C. § 1114(1)

                                         9         113.     Plaintiffs repeat and re-allege all allegations contained in paragraphs 1 through 112,
L L P




                                        10 inclusive, as though fully set forth herein.

                                        11         114.    Scammers have created fake accounts and/or used hacked accounts to infringe Ripple’s
F L E X N E R
                  D . C .




                                        12 valid and protected trademarks. These fake and/or hacked accounts and their channels prominently

                                        13 display Ripple’s trademarks, so that the accounts falsely and misleadingly present to YouTube users as
                  W A S H I N G T O N




                                        14 official Ripple accounts.
S C H I L L E R




                                        15         115.    These fake and/or hacked accounts display and use—and therefore infringe upon—

                                        16 several of Ripple’s protected trademarks, including “Ripple,” “Ripple Labs,” and Ripple’s triskelion

                                        17 logo. The trademarks often accompany CEO Brad Garlinghouse’s name and likeness and Ripple-related
B O I E S




                                        18 videos, such as interviews of Mr. Garlinghouse or other Ripple executives. The use of Ripple’s

                                        19 trademarks and Mr. Garlinghouse’s likeness in these accounts has caused customer confusion. This

                                        20 confusion has led individuals to fall victim to the Scam because they (erroneously) understood these

                                        21 accounts to be legitimate and formally affiliated with Ripple. This confusion will continue absent a

                                        22 court order.

                                        23         116.    YouTube generates revenue from the infringing conduct, continuing to do so even after it

                                        24 was informed of the Scam. YouTube has sold—and presumably is continuing to sell—paid ads that

                                        25 infringe on Ripple’s marks. When a YouTube user clicks on such a “video discovery ad,” he or she is

                                        26 taken directly to a YouTube channel that is running the Scam. YouTube thus profits from the

                                        27 infringement of Ripple’s marks.

                                        28
                                                                                           29
                                                                                FIRST AMENDED COMPLAINT
                                                    Case 3:20-cv-02747-LB Document 47 Filed 12/11/20 Page 31 of 216




                                         1         117.    YouTube had actual knowledge of specific instances of trademark infringement but

                                         2 failed to take timely remedial action.   YouTube had actual knowledge of hundreds of instances of

                                         3 Scam-related infringement because Ripple has sent YouTube more than 1,000 trademark-related

                                         4 takedown demands. Yet many of these accounts—which YouTube knew were actively infringing on

                                         5 Ripple’s trademarks—nevertheless continued to infringe for many months, despite repeated trademark-

                                         6 related notices (sometimes as many as 18 for a single instance of infringement).

                                         7         118.    Moreover, YouTube also had and currently has constructive knowledge over all

                                         8 instances of Scam-related infringement because YouTube has specific, contemporary knowledge over

                                         9 which accounts and channels are likely to infringe on Ripple’s marks. YouTube has a roadmap for
L L P




                                        10 identifying such accounts: accounts that use Ripple’s marks while impersonating Ripple and/or Mr.

                                        11 Garlinghouse and posting Ripple-related video content that promotes an “XRP Giveaway.” YouTube
F L E X N E R
                  D . C .




                                        12 possesses this roadmap by virtue of (1) having received more than 1,000 trademark-related takedown

                                        13 notices that Ripple has sent; (2) having read varied media sources that have publicly reported that
                  W A S H I N G T O N




                                        14 YouTube hosts fake Ripple accounts that infringe on Ripple’s trademarks; and (3) having received
S C H I L L E R




                                        15 communications from YouTube’s own users and creators who have been victimized by the Scam,

                                        16 alerted YouTube, and then have received responses from YouTube employees.

                                        17         119.    YouTube directly controls and monitors the instrumentality used by Scammers to
B O I E S




                                        18 infringe Ripple’s trademarks. That instrumentality is the YouTube platform, which hosts, displays,

                                        19 filters, and develops in part the infringing accounts and videos.

                                        20         120.    YouTube can and regularly does remove accounts, channels, and videos from its platform

                                        21 for trademark infringement.

                                        22         121.    YouTube monitors its platform for trademark infringement through algorithms and

                                        23 human review.

                                        24         122.    Despite its knowledge and ability to ban trademark infringers and remove infringing

                                        25 content, YouTube continues to provide its platform and services to the Scammers.

                                        26         123.    YouTube thus is liable for contributory trademark infringement under Lanham Act § 32,

                                        27 15 U.S.C. § 1114(1).

                                        28
                                                                                          30
                                                                               FIRST AMENDED COMPLAINT
                                                    Case 3:20-cv-02747-LB Document 47 Filed 12/11/20 Page 32 of 216




                                         1         124.    Plaintiff seeks injunctive relief to halt YouTube’s contributory infringement, which

                                         2 irreparably harms Plaintiffs and has no adequate remedy at law. Plaintiffs also request any and all

                                         3 available damages.

                                         4                                        THIRD CLAIM FOR RELIEF

                                         5                  Statutory and Common Law Misappropriation of the Right of Publicity

                                         6                                           Cal. Civil Code § 3344

                                         7         125.     Plaintiffs repeat and re-allege all allegations contained in paragraphs 1 through 124,

                                         8 inclusive, as though fully set forth herein.

                                         9         126.    The Scam was and remains rampant on YouTube. The Scam involves the impersonation
L L P




                                        10 of Ripple’s CEO, Mr. Garlinghouse. To effectuate this impersonation, YouTube channels and accounts

                                        11 use—and thereby misappropriate—Mr. Garlinghouse’s likeness, name, and image.
F L E X N E R
                  D . C .




                                        12         127.    YouTube uses Mr. Garlinghouse’s likeness in a variety of ways.

                                        13         128.    First, YouTube collaborated with third parties to create, optimize, and profit from
                  W A S H I N G T O N




                                        14 fraudulent ads that promoted the Scam. These ads featured Mr. Garlinghouse’s name and image. While
S C H I L L E R




                                        15 optimizing the ads—i.e., presenting them to YouTube users who are most likely to engage with it—

                                        16 YouTube’s algorithm made use of Mr. Garlinghouse’s name, image, and likeness in order to identify

                                        17 and understand which users should be targeted with the ad.
B O I E S




                                        18         129.    Second, YouTube verified accounts and channels that were engaged in the Scam. For

                                        19 example, YouTube awarded a verification badge to an account that was actively promoting the Scam. In

                                        20 making this erroneous determination of authenticity—i.e., that the fraudulent account was the “official

                                        21 account” of Ripple and/or Mr. Garlinghouse—YouTube necessarily used Mr. Garlinghouse’s name,

                                        22 image, and likeness.

                                        23         130.    A verification badge communicates, among other things, that a channel “represent[s] the

                                        24 real creator, brand, or entity it claims to be” because YouTube has “check[ed] different factors to help

                                        25 verify [the channel owner’s] identity.” Ex. 10. Through this communicative conduct, YouTube is

                                        26 responsible for the creation, development, and presentation of new content and information to its users.

                                        27         131.    Third, each instance of the Scam involves video content relating to Mr. Garlinghouse.

                                        28 These accounts routinely adopt channel names that incorporate Mr. Garlinghouse’s name and utilize a
                                                                                           31
                                                                                FIRST AMENDED COMPLAINT
                                                      Case 3:20-cv-02747-LB Document 47 Filed 12/11/20 Page 33 of 216




                                         1 picture of Mr. Garlinghouse as their avatar images. YouTube’s algorithm then uses these data points—

                                         2 i.e., Mr. Garlinghouse’s name and his picture—to recommend this Scam content to YouTube users who

                                         3 are most likely to be interested (for example, users who have, in the past, searched for “Ripple”).

                                         4 YouTube’s algorithm also utilizes this data in its search functionality. Thus, when a YouTube user

                                         5 searches for “XRP,” “Ripple” or “Ripple Labs,” YouTube’s algorithm uses Mr. Garlinghouse’s name

                                         6 and likeness to locate and then return a list of results that include channels and accounts promoting the

                                         7 Scam.

                                         8         132.    Mr. Garlinghouse has not consented to YouTube’s use of his likeness on any of these

                                         9 accounts and channels. And Mr. Garlinghouse and/or his agents have informed YouTube of his non-
L L P




                                        10 consent.

                                        11         133.    Many media sources have publicly reported that hacked YouTube accounts have
F L E X N E R
                  D . C .




                                        12 appropriated Mr. Garlinghouse’s likeness.

                                        13         134.    YouTube thus knows that the operators of accounts that promote the Scam are violating
                  W A S H I N G T O N




                                        14 Mr. Garlinghouse’s right to publicity.
S C H I L L E R




                                        15         135.    YouTube has thus violated, and continues to violate, Mr. Garlinghouse’s right of

                                        16 publicity under both California Civil Code § 3344(a) and the common law.

                                        17         136.    This ongoing violation irreparably harms Mr. Garlinghouse’s reputation and Ripple’s
B O I E S




                                        18 goodwill, which Plaintiffs have been committed to protecting and developing.

                                        19         137.    The irreparable harm to Mr. Garlinghouse’s reputation is evidenced by victim complaints

                                        20 (including death threats), news articles, and false associations suggested on Wikipedia, amongst other

                                        21 sources.

                                        22         138.    Plaintiffs thus seek injunctive relief to halt this irreparable harm, for which there is no

                                        23 adequate remedy at law.

                                        24         139.    Plaintiffs also request any and all available damages.

                                        25

                                        26

                                        27

                                        28
                                                                                           32
                                                                                FIRST AMENDED COMPLAINT
                                                    Case 3:20-cv-02747-LB Document 47 Filed 12/11/20 Page 34 of 216




                                         1                                      FOURTH CLAIM FOR RELIEF

                                         2                             Violations of California’s Unfair Competition Law

                                         3                             California Business & Professions Code § 17200

                                         4         140.     Plaintiffs repeat and re-allege all allegations contained in paragraphs 1 through 139,

                                         5 inclusive, as though fully set forth herein.

                                         6         141.    YouTube engages in direct and contributory trademark infringement and violations of the

                                         7 statutory and common law rights of publicity. These are each unlawful business practices under

                                         8 California Business and Professions Code § 17200.

                                         9         142.    By affirmatively and directly contributing to, accelerating, and profiting from a Scam
L L P




                                        10 designed to defraud, YouTube has also engaged in fraudulent business practices under § 17200.

                                        11         143.    The hacked accounts commit fraud by soliciting people to send XRP to a virtual currency
F L E X N E R
                  D . C .




                                        12 wallet in exchange for a benefit that does not materialize.

                                        13         144.    YouTube knows these accounts commit fraud because it has seen media reports, and has
                  W A S H I N G T O N




                                        14 received takedown demands from Ripple and from YouTube users and creators.
S C H I L L E R




                                        15         145.    Additionally, YouTube gave substantial assistance or encouragement to the Scam by

                                        16 selling “video discovery ads” that directly infringe on Ripple’s protected marks and/or misappropriate

                                        17 Mr. Garlinghouse’s likeness. By selling such ads, YouTube ensures that more YouTube users will
B O I E S




                                        18 engage with accounts that promote the Scam, thereby increasing the Scam’s reach.

                                        19         146.    For example, YouTube has vouched for at least one hacked account by awarding its

                                        20 channel a verification badge. This communicated to YouTube’s vast viewership that the channel was an

                                        21 authentic and official channel belonging to Ripple and/or Mr. Garlinghouse. This promoted the false

                                        22 belief that verified YouTube accounts promoting the Scam could be trusted.

                                        23         147.    YouTube’s conduct also constitutes unfair business practices under § 17200.

                                        24         148.    YouTube’s unlawful, fraudulent, and unfair business practices irreparably harm

                                        25 Plaintiffs, who seek injunctive relief because there is no adequate remedy at law, and because an

                                        26 injunction “may be necessary to prevent the use or employment by any person of any practice which

                                        27 constitutes unfair competition.” Cal. Bus. & Prof. Code § 17203.

                                        28         149.    Plaintiffs further seek any and all available damages awards, including restitution.
                                                                                           33
                                                                                FIRST AMENDED COMPLAINT
                                                    Case 3:20-cv-02747-LB Document 47 Filed 12/11/20 Page 35 of 216




                                         1                                         PRAYER FOR RELIEF

                                         2         WHEREFORE, Plaintiffs pray for the following relief:

                                         3         A.     For injunctive relief, as follows: A preliminary and permanent injunction enjoining and

                                         4 restraining Defendant YouTube, and all persons or entities in concert with them, during the pendency of

                                         5 this action and perpetually thereafter from:

                                         6                1.      Violating and providing assistance in violation of the Lanham Act, in connection

                                         7 with Ripple’s protected marks;

                                         8                2.      Refusing to apply its content regulation and moderation screening tools to prevent

                                         9 the Scam from being perpetuated;
L L P




                                        10                3.      Ignoring and delaying its response(s) to takedown notices concerning the Scam;

                                        11                4.      Profiting from the Scam in any manner, including through the receipt of monies
F L E X N E R
                  D . C .




                                        12 for paid advertisements and/or through the delivery of advertisements to accounts and channels that

                                        13 infringe on Ripple’s marks;
                  W A S H I N G T O N




                                        14                5.      Verifying accounts perpetuating the Scam;
S C H I L L E R




                                        15                6.      Awarding fraudulent channels verification badges; and

                                        16                7.      Violating and providing assistance in the violation of Mr. Garlinghouse’s right of

                                        17 publicity, in connection with accounts or channels perpetuating the Scam.
B O I E S




                                        18         B.     An award to Plaintiffs of damages, including but not limited to, compensatory, statutory,

                                        19 and punitive damages, as permitted by law and in such amounts to be proven at trial.

                                        20         C.     For a recovery in restitution equal to any unjust enrichment enjoyed by Defendant

                                        21 YouTube.

                                        22         D.     An award to Plaintiffs of reasonable costs, including reasonable attorneys’ fees.

                                        23         E.     For pre- and post-judgment interest as allowed by law.

                                        24         F.     For any such other relief as the Court may deem just and proper.

                                        25

                                        26

                                        27

                                        28
                                                                                          34
                                                                               FIRST AMENDED COMPLAINT
                                                  Case 3:20-cv-02747-LB Document 47 Filed 12/11/20 Page 36 of 216




                                         1

                                         2

                                         3 Dated: December 11, 2020                Respectfully Submitted,

                                         4
                                                                                   By: /s/ Menno Goedman
                                         5                                            Mark C. Mao (SBN 236165)
                                                                                         mmao@bsfllp.com
                                         6                                            BOIES SCHILLER FLEXNER LLP
                                                                                      44 Montgomery Street, 41st Floor
                                         7                                            San Francisco, CA 94104
                                                                                      Telephone: (415) 293-6800
                                         8                                            Facsimile: (415) 293-6899
                                         9                                             Menno Goedman (SBN 301271)
                                                                                         mgoedman@bsfllp.com
L L P




                                        10                                             BOIES SCHILLER FLEXNER LLP
                                                                                       1401 New York Avenue, N.W.
                                        11                                             Washington, D.C. 20005
F L E X N E R




                                                                                       Telephone: (202) 237-2727
                  D . C .




                                        12                                             Facsimile: (202) 237-6131
                                        13
                                                                                   Attorneys for Plaintiffs Ripple Labs Inc.
                  W A S H I N G T O N




                                        14                                         and Bradley Garlinghouse
S C H I L L E R




                                        15

                                        16

                                        17
B O I E S




                                        18

                                        19

                                        20

                                        21

                                        22

                                        23

                                        24

                                        25

                                        26

                                        27

                                        28
                                                                                 35
                                                                      FIRST AMENDED COMPLAINT
Case 3:20-cv-02747-LB Document 47 Filed 12/11/20 Page 37 of 216




          EXHIBIT 
                             Case 3:20-cv-02747-LB Document 47 Filed 12/11/20 Page 38 of 216




Document title: Spam, deceptive practices and scams policies - YouTube Help
Capture URL: https://support.google.com/youtube/answer/2801973?hl=en-GB
Capture timestamp (UTC): Mon, 09 Mar 2020 15:46:18 GMT                                         Page 1 of 5
                             Case 3:20-cv-02747-LB Document 47 Filed 12/11/20 Page 39 of 216




Document title: Spam, deceptive practices and scams policies - YouTube Help
Capture URL: https://support.google.com/youtube/answer/2801973?hl=en-GB
Capture timestamp (UTC): Mon, 09 Mar 2020 15:46:18 GMT                                         Page 2 of 5
                             Case 3:20-cv-02747-LB Document 47 Filed 12/11/20 Page 40 of 216




Document title: Spam, deceptive practices and scams policies - YouTube Help
Capture URL: https://support.google.com/youtube/answer/2801973?hl=en-GB
Capture timestamp (UTC): Mon, 09 Mar 2020 15:46:18 GMT                                         Page 3 of 5
                             Case 3:20-cv-02747-LB Document 47 Filed 12/11/20 Page 41 of 216




Document title: Spam, deceptive practices and scams policies - YouTube Help
Capture URL: https://support.google.com/youtube/answer/2801973?hl=en-GB
Capture timestamp (UTC): Mon, 09 Mar 2020 15:46:18 GMT                                         Page 4 of 5
                             Case 3:20-cv-02747-LB Document 47 Filed 12/11/20 Page 42 of 216




Document title: Spam, deceptive practices and scams policies - YouTube Help
Capture URL: https://support.google.com/youtube/answer/2801973?hl=en-GB
Capture timestamp (UTC): Mon, 09 Mar 2020 15:46:18 GMT                                         Page 5 of 5
              Case 3:20-cv-02747-LB Document 47 Filed 12/11/20 Page 43 of 216




                                     

                       !!  "#$%&'()*+ ,-.

   /0               ')$ $') % '1

0!   23            4 &( 4 $&$& '5 15 '& -4

   23        4 &( 4 $&$& '5 16 '% -4

                     6 '* '5

    /0            51 ')1 )% '*)

.# !                  )& & *5*% ))

7 ! "               4 8 9 # : '& & '1*(* & 2'& & '1*(* &3

0; !                      6

 /                     %*%6'1%&*1&5$8'(1561*

                           ! 




                      PDF REFERENCE #:             5uhMzoje1abjqNeKr7VZ97
Case 3:20-cv-02747-LB Document 47 Filed 12/11/20 Page 44 of 216




          EXHIBIT 
                            Case 3:20-cv-02747-LB Document 47 Filed 12/11/20 Page 45 of 216




Document title: TrueView video discovery ads - Display Specs Help
Capture URL: https://support.google.com/displayspecs/answer/6227733?hl=en-GB&amp;ref_topic=4588474
Capture timestamp (UTC): Mon, 09 Mar 2020 15:47:04 GMT                                               Page 1 of 4
                            Case 3:20-cv-02747-LB Document 47 Filed 12/11/20 Page 46 of 216




Document title: TrueView video discovery ads - Display Specs Help
Capture URL: https://support.google.com/displayspecs/answer/6227733?hl=en-GB&amp;ref_topic=4588474
Capture timestamp (UTC): Mon, 09 Mar 2020 15:47:04 GMT                                               Page 2 of 4
                            Case 3:20-cv-02747-LB Document 47 Filed 12/11/20 Page 47 of 216




Document title: TrueView video discovery ads - Display Specs Help
Capture URL: https://support.google.com/displayspecs/answer/6227733?hl=en-GB&amp;ref_topic=4588474
Capture timestamp (UTC): Mon, 09 Mar 2020 15:47:04 GMT                                               Page 3 of 4
                            Case 3:20-cv-02747-LB Document 47 Filed 12/11/20 Page 48 of 216




Document title: TrueView video discovery ads - Display Specs Help
Capture URL: https://support.google.com/displayspecs/answer/6227733?hl=en-GB&amp;ref_topic=4588474
Capture timestamp (UTC): Mon, 09 Mar 2020 15:47:04 GMT                                               Page 4 of 4
              Case 3:20-cv-02747-LB Document 47 Filed 12/11/20 Page 49 of 216




                                     

                       !!    "##$$%%& '
                               ()*+, '-.//-$-

   01               2$# #2$ 2"- 2$-

1!   3 4            56 78 5 #7#7 2. -" %2 (5

   3 4        56 78 5 #7#7 2. -$ 7- (5

                     " 2% 2.

    01            .- 2$- $/ 2%$

) !                  $7 7 %.%/ $$

9 !                5 + :  ; 27 7 2-%8% 7 327 7 2-%8% 74

1< !                      .

 0                     .#/.-"".#-27"".7=7$/#

                           ! 




                      PDF REFERENCE #:              sB5J6fdmgVB3D8weG4eWxz
Case 3:20-cv-02747-LB Document 47 Filed 12/11/20 Page 50 of 216




          EXHIBIT 
                 Case 3:20-cv-02747-LB Document 47 Filed 12/11/20 Page 51 of 216



                                          UNITED STATES
                              SECURITIES AND EXCHANGE COMMISSION
                                                          Washington, D.C. 20549
                                                     ___________________________________________


                                                            FORM 10-K
                                                     ___________________________________________

(Mark One)

            ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934
                                                For the fiscal year ended December 31, 2019
                                                                      OR

          TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934
                                              For the transition period from              to           .
                                                     Commission file number: 001-37580
                                                     ___________________________________________



                                                    Alphabet Inc.
                                             (Exact name of registrant as specified in its charter)
                                                     ___________________________________________



                               Delaware                                                                    XX-XXXXXXX
      (State or other jurisdiction of incorporation or organization)                           (I.R.S. Employer Identification No.)
                                                         1600 Amphitheatre Parkway
                                                          Mountain View, CA 94043
                                            (Address of principal executive offices, including zip code)
                                                                  (650) 253-000
                                                    (Registrant's telephone number, including)

                               Securities registered pursuant to Section 12(b) of the Act:
             Title of each class                   Trading Symbol(s)       Name of each exchange on which registered
  Class A Common Stock, $0.001 par value                GOOGL                        Nasdaq Stock Market LLC
                                                                                   (Nasdaq Global Select Market)
   Class C Capital Stock, $0.001 par value               GOOG                        Nasdaq Stock Market LLC
                                                                                   (Nasdaq Global Select Market)
                                         Securities registered pursuant to Section 12(g) of the Act:

                                                                 Title of each class
                                                                       None
                                                     ___________________________________________

Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.               Yes   No
Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act.          Yes   No
Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities
Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such
reports), and (2) has been subject to such filing requirements for the past 90 days. Yes         No
Indicate by check mark whether the registrant has submitted electronically every Interactive Data File required to be submitted
pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that
the registrant was required to submit such files). Yes     No
Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, a smaller
reporting company, or an emerging growth company. See the definitions of “large accelerated filer,” “accelerated filer,” “smaller
reporting company,” and "emerging growth company" in Rule 12b-2 of the Exchange Act.
                Case 3:20-cv-02747-LB Document 47 Filed 12/11/20 Page 52 of 216

Large accelerated filer                                                          Accelerated filer
Non-accelerated filer                                                            Smaller reporting company
Emerging growth company

If an emerging growth company, indicate by check mark if the registrant has elected not to use the extended transition period for
complying with any new or revised financial accounting standards provided pursuant to Section 13(a) of the Exchange Act.
Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).       Yes      No
As of June 28, 2019, the aggregate market value of shares held by non-affiliates of the registrant (based upon the closing sale
prices of such shares on the Nasdaq Global Select Market on June 28, 2019) was approximately $663.0 billion. For purposes of
calculating the aggregate market value of shares held by non-affiliates, we have assumed that all outstanding shares are held by
non-affiliates, except for shares held by each of our executive officers, directors and 5% or greater stockholders. In the case of 5%
or greater stockholders, we have not deemed such stockholders to be affiliates unless there are facts and circumstances which
would indicate that such stockholders exercise any control over our company, or unless they hold 10% or more of our outstanding
common stock. These assumptions should not be deemed to constitute an admission that all executive officers, directors and 5%
or greater stockholders are, in fact, affiliates of our company, or that there are not other persons who may be deemed to be affiliates
of our company. Further information concerning shareholdings of our officers, directors and principal stockholders is included or
incorporated by reference in Part III, Item 12 of this Annual Report on Form 10-K.
As of January 27, 2020, there were 299,895,185 shares of the registrant’s Class A common stock outstanding, 46,411,073 shares
of the registrant’s Class B common stock outstanding, and 340,979,832 shares of the registrant’s Class C capital stock outstanding.
                                                ___________________________________________

                                        DOCUMENTS INCORPORATED BY REFERENCE
Portions of the registrant’s Proxy Statement for the 2020 Annual Meeting of Stockholders are incorporated herein by reference in
Part III of this Annual Report on Form 10-K to the extent stated herein. Such proxy statement will be filed with the Securities and
Exchange Commission within 120 days of the registrant’s fiscal year ended December 31, 2019.
              Case
Table of Contents    3:20-cv-02747-LB Document 47 Filed 12/11/20 Page 53 of 216 Alphabet Inc.

                                              Alphabet Inc.
                                                Form 10-K
                              For the Fiscal Year Ended December 31, 2019

                                          TABLE OF CONTENTS

                                                                                                      Page
Note About Forward-Looking Statements                                                                    3

PART I
Item 1.       Business                                                                                   5
Item 1A.      Risk Factors                                                                               9
Item 1B.      Unresolved Staff Comments                                                                 22
Item 2.       Properties                                                                                22
Item 3.       Legal Proceedings                                                                         22
Item 4.       Mine Safety Disclosures                                                                   22

PART II
Item 5.       Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer             23
              Purchases of Equity Securities
Item 6.       Selected Financial Data                                                                   26
Item 7.       Management’s Discussion and Analysis of Financial Condition and Results of Operations     27
Item 7A.      Quantitative and Qualitative Disclosures About Market Risk                                43
Item 8.       Financial Statements and Supplementary Data                                               46
Item 9.       Changes in and Disagreements With Accountants on Accounting and Financial Disclosure      90
Item 9A.      Controls and Procedures                                                                   90
Item 9B.      Other Information                                                                         90

PART III
Item 10.      Directors, Executive Officers and Corporate Governance                                    91
Item 11.      Executive Compensation                                                                    91
Item 12.      Security Ownership of Certain Beneficial Owners and Management and Related                91
              Stockholder Matters
Item 13.      Certain Relationships and Related Transactions, and Director Independence                 91
Item 14.      Principal Accountant Fees and Services                                                    91

PART IV
Item 15.      Exhibits, Financial Statement Schedules                                                   92
Item 16.      Form 10-K Summary                                                                         95
Signatures




                                                    2
              Case
Table of Contents     3:20-cv-02747-LB Document 47 Filed 12/11/20 Page 54 of 216 Alphabet Inc.

                                NOTE ABOUT FORWARD-LOOKING STATEMENTS
      This Annual Report on Form 10-K contains forward-looking statements within the meaning of the Private Securities
Litigation Reform Act of 1995. These statements include, among other things, statements regarding:
    •   the growth of our business and revenues and our expectations about the factors that influence our success
        and trends in our business;
    •   the potential for declines in our revenue growth rate and operating margin;
    •   our expectation that the shift from an offline to online world will continue to benefit our business;
    •   our expectation that the portion of our revenues that we derive from non-advertising revenues will continue to
        increase and may affect our margins;
    •   our expectation that our traffic acquisition costs (TAC) and the associated TAC rates will fluctuate, which could
        affect our overall margins;
    •   our expectation that our monetization trends will fluctuate, which could affect our revenues and margins;
    •   fluctuations in our revenue growth, as well as the change in paid clicks and cost-per-click on Google properties
        and the change in impressions and cost-per-impression on Google Network Members’ properties, and various
        factors contributing to such fluctuations;
    •   our expectation that we will continue to periodically review, refine, and update our methodologies for
        monitoring, gathering, and counting the number of paid clicks on Google properties and impressions on
        Google Network Members’ properties;
    •   our expectation that our results will be affected by our performance in international markets as users in
        developing economies increasingly come online;
    •   our expectation that our foreign exchange risk management program will not fully offset our net exposure to
        fluctuations in foreign currency exchange rates;
    •   the expected variability of gains and losses related to hedging activities under our foreign exchange risk
        management program;
    •   the amount and timing of revenue recognition for commitments in customer contracts with performance
        obligations, which could impact our estimate of the remaining amount of commitments and when we expect
        to recognize revenue;
    •   fluctuations in our capital expenditures;
    •   our plans to continue to invest in new businesses, products, services and technologies, systems, land and
        buildings for data centers and offices, and infrastructure, to continue to hire aggressively and provide
        competitive compensation programs, as well as to continue to invest in acquisitions;
    •   our expectation that our cost of revenues, research and development (R&D) expenses, sales and marketing
        expenses, and general and administrative expenses will increase in amount and may increase as a percentage
        of revenues may be affected by a number of factors;
    •   estimates of our future compensation expenses;
    •   our expectation that our other income (expense), net (OI&E), will fluctuate in the future, as it is largely driven
        by market dynamics;
    •   fluctuations in our effective tax rate;
    •   seasonal fluctuations in internet usage and advertiser expenditures, underlying business trends such as
        traditional retail seasonality and macroeconomic conditions, which are likely to cause fluctuations in our
        quarterly results;
    •   the sufficiency of our sources of funding;
    •   our potential exposure in connection with pending investigations, proceedings, and other contingencies;
    •   the sufficiency and timing of our proposed remedies in response to the European Commission's (EC) and
        others' decisions;
    •   our expectations regarding the timing, design and implementation of our new global enterprise resource
        planning (ERP) system;
                                                       3
              Case
Table of Contents       3:20-cv-02747-LB Document 47 Filed 12/11/20 Page 55 of 216 Alphabet Inc.

    •    the expected timing and amount of Alphabet Inc.'s share repurchases;
    •    our long-term sustainability goals;


as well as other statements regarding our future operations, financial condition and prospects, and business strategies.
Forward-looking statements may appear throughout this report and other documents we file with the Securities and
Exchange Commission (SEC), including without limitation, the following sections: Item 1 "Business," Item 1A "Risk
Factors," and Item 7 "Management’s Discussion and Analysis of Financial Condition and Results of Operations."
Forward-looking statements generally can be identified by words such as "anticipates," "believes," "estimates,"
"expects," "intends," "plans," "predicts," "projects," "will be," "will continue," "may," "could," "will likely result," and similar
expressions. These forward-looking statements are based on current expectations and assumptions that are subject
to risks and uncertainties, which could cause our actual results to differ materially from those reflected in the forward-
looking statements. Factors that could cause or contribute to such differences include, but are not limited to, those
discussed in this Annual Report on Form 10-K, and in particular, the risks discussed in Item 1A, "Risk Factors" of this
report and those discussed in other documents we file with the SEC. We undertake no obligation to revise or publicly
release the results of any revision to these forward-looking statements, except as required by law. Given these risks
and uncertainties, readers are cautioned not to place undue reliance on such forward-looking statements.
     As used herein, "Alphabet," "the company," "we," "us," "our," and similar terms include Alphabet Inc. and its
subsidiaries, unless the context indicates otherwise.
     "Alphabet," "Google," and other trademarks of ours appearing in this report are our property. This report contains
additional trade names and trademarks of other companies. We do not intend our use or display of other companies'
trade names or trademarks to imply an endorsement or sponsorship of us by such companies, or any relationship with
any of these companies.




                                                                 4
              Case
Table of Contents     3:20-cv-02747-LB Document 47 Filed 12/11/20 Page 56 of 216 Alphabet Inc.

PART I

ITEM 1.     BUSINESS

Overview
      As our founders Larry and Sergey wrote in the original founders' letter, "Google is not a conventional company.
We do not intend to become one." That unconventional spirit has been a driving force throughout our history — inspiring
us to do things like tackling deep computer science problems, such as our investments in artificial intelligence (AI) and
quantum computing.
     Alphabet is a collection of businesses — the largest of which is Google. We report all non-Google businesses
collectively as Other Bets. Our Other Bets include earlier stage technologies that are further afield from our core Google
business. We take a long term view and manage the portfolio of Other Bets with the discipline and rigor needed to
deliver long-term returns. Each of our businesses are designed to prosper through strong leaders and independence.
     Access and technology for everyone
     The Internet is one of the world’s most powerful equalizers, capable of propelling new ideas and people forward.
Today, our mission to organize the world’s information and make it universally accessible and useful is as relevant as
it was when we were founded in 1998. Since then, we’ve evolved from a company that helps people find answers to
a company that helps you get things done. We’re focused on building an even more helpful Google for everyone. We
aspire to give everyone the tools they need to increase their knowledge, health, happiness, and success.
      Across Google, we're focused on continually innovating in areas where technology can have an impact on people’s
lives. Our work in AI is helping to produce earlier and more precise flood warnings. We’re also working hard to make
sure that our products are accessible to the more than one billion individuals around the world with a disability. For
example, Android 10 has automatic Live Captions for videos, podcasts and voicemails to make it easier to consume
information on the phone.
     Our Other Bets are also pursuing initiatives with similar goals. For instance, as a part of our efforts in the Metro
Phoenix area, Waymo is working toward our goal of making transportation safer and easier for everyone while Verily
is developing tools and platforms to improve health outcomes.
     Moonshots
      Many companies get comfortable doing what they have always done, making only incremental changes. This
incrementalism leads to irrelevance over time, especially in technology, where change tends to be revolutionary, not
evolutionary. People thought we were crazy when we acquired YouTube and Android and when we launched Chrome,
but those efforts have matured into major platforms for digital video and mobile devices and a safer, popular browser.
We continue to look toward the future and continue to invest for the long-term. As we said in the original founders'
letter, we will not shy away from high-risk, high-reward projects that we believe in because they are the key to our
long-term success.
     The power of machine learning
     Across the company, machine learning and AI are increasingly driving many of our latest innovations. Within
Google, our investments in machine learning over a decade have enabled us to build products that are smarter and
more helpful. For example, our investments in AI are enabling doctors to detect cancer earlier. Machine learning powers
the Google Assistant and many of our newer technologies.
Google
     Serving our users
      We have always been a company committed to building products that have the potential to improve the lives of
millions of people. Our product innovations have made our services widely used, and our brand one of the most
recognized in the world. Google's core products and platforms, such as Android, Chrome, Gmail, Google Drive, Google
Maps, Google Play, Search, and YouTube each have over one billion monthly active users. As the majority of Alphabet’s
big bets continue to reside within Google, an important benefit of the shift to Alphabet has been the tremendous focus
that we’re able to have on Google’s many extraordinary opportunities.
      Our products have come a long way since the company was founded more than two decades ago. Instead of
just showing ten blue links in our search results, we are increasingly able to provide direct answers — even if you're
speaking your question using Voice Search — which makes it quicker, easier and more natural to find what you're
looking for. With Google Lens, you can use your phone’s camera to identify an unfamiliar landmark or find a trailer
                                                            5
              Case
Table of Contents       3:20-cv-02747-LB Document 47 Filed 12/11/20 Page 57 of 216 Alphabet Inc.

from a movie poster. Over time, we have also added other services that let you access information quickly and easily
— like Google Maps, which helps you navigate to a store while showing you current traffic conditions, or Google Photos,
which helps you store and organize your photos.
     This drive to make information more accessible and helpful has led us over the years to improve the discovery
and creation of digital content, on the web and through platforms like Google Play and YouTube. And with the migration
to mobile, people are consuming more digital content by watching more videos, playing more games, listening to more
music, reading more books, and using more apps than ever before. Working with content creators and partners, we
continue to build new ways for people around the world to find great digital content.
      Fueling all of these great digital experiences are powerful platforms and hardware. That’s why we continue to
invest in platforms like our Android mobile operating system, Chrome browser, Chrome operating system, and
Daydream virtual reality platform, as well as growing our family of great hardware devices. We see tremendous potential
for devices to be helpful, make your life easier, and get better over time, by combining the best of Google's AI, software,
and hardware. This is reflected in our latest generation of hardware products like Pixel 4 phones and the Google Nest
Hub smart display. Creating beautiful products that people rely on every day is a journey that we are investing in for
the long run.
     Key to building helpful products for users is our commitment to keeping their data safe online. As the Internet
evolves, we continue to invest in our industry-leading security technologies and privacy tools, such as the addition of
auto-delete controls to enable users to automatically delete activity after 3 or 18 months and incognito mode in YouTube
and Maps.
     Google was a company built in the cloud. We continue to invest in infrastructure, security, data management,
analytics and AI. We see significant opportunity in helping businesses enhance these strengths with features like data
migration, modern development environments and machine learning tools to provide enterprise-ready cloud services,
including Google Cloud Platform and G Suite. Google Cloud Platform enables developers to build, test, and deploy
applications on Google’s highly scalable and reliable infrastructure. Our G Suite productivity tools — which include
apps like Gmail, Docs, Drive, Calendar, and more — are designed with real-time collaboration and machine intelligence
to help people work smarter. Because more and more of today’s great digital experiences are being built in the cloud,
our Google Cloud products help businesses of all sizes take advantage of the latest technology advances to operate
more efficiently.
        How we make money
      The goal of our advertising products is to deliver relevant ads at just the right time and to give people useful
commercial information, regardless of the device they’re using. We also provide advertisers with tools that help them
better attribute and measure their advertising campaigns. Our advertising solutions help millions of companies grow
their businesses, and we offer a wide range of products across devices and formats. We generate revenues primarily
by delivering both performance advertising and brand advertising.
    •     Performance advertising creates and delivers relevant ads that users will click on, leading to direct
          engagement with advertisers. Most of our performance advertisers pay us when a user engages in their ads.
          Performance advertising lets our advertisers connect with users while driving measurable results. Our ads
          tools allow performance advertisers to create simple text-based ads that appear on Google properties and
          the properties of Google Network Members. In addition, Google Network Members use our platforms to display
          relevant ads on their properties, generating revenues when site visitors view or click on the ads. We continue
          to invest in our advertising programs and make significant upgrades.
    •     Brand advertising helps enhance users' awareness of and affinity with advertisers' products and services,
          through videos, text, images, and other interactive ads that run across various devices. We help brand
          advertisers deliver digital videos and other types of ads to specific audiences for their brand-building marketing
          campaigns.
      We have built a world-class ad technology platform for advertisers, agencies, and publishers to power their digital
marketing businesses. We aim to ensure great user experiences by serving the right ads at the right time and by
building deep partnerships with brands and agencies. We also seek to improve the measurability of advertising so
advertisers know when their campaigns are effective.
       We have allocated substantial resources to stopping bad advertising practices and protecting users on the web.
We focus on creating the best advertising experiences for our users and advertisers in many ways, ranging from
filtering out invalid traffic, removing billions of bad ads from our systems every year to closely monitoring the sites,
apps, and videos where ads appear and blacklisting them when necessary to ensure that ads do not fund bad content.

                                                              6
              Case
Table of Contents     3:20-cv-02747-LB Document 47 Filed 12/11/20 Page 58 of 216 Alphabet Inc.

     We continue to look to the future and are making long-term investments that will grow revenues beyond advertising,
including Google Cloud, Google Play, hardware, and YouTube. We are also investing in research efforts in AI and
quantum computing to foster innovation across our businesses and create new opportunities.
Other Bets
     Throughout Alphabet, we are also using technology to try and solve big problems across many industries.
Alphabet’s investment in our portfolio of Other Bets include emerging businesses at various stages of development,
ranging from those in the research and development phase to those that are in the beginning stages of
commercialization, and our goal is for them to become thriving, successful businesses in the medium to long term.
While these early-stage businesses naturally come with considerable uncertainty, some of them are already generating
revenue and making important strides in their industries. Revenues are primarily generated from internet and TV
services, as well as licensing and R&D services.
     Other Bets operate as independent companies and some of them have their own boards with independent
members and outside investors. We are investing in our portfolio of Other Bets and being very deliberate about the
focus, scale, and pace of investments.
Competition
     Our business is characterized by rapid change as well as new and disruptive technologies. We face formidable
competition in every aspect of our business, particularly from companies that seek to connect people with online
information and provide them with relevant advertising. We face competition from:
    •   General purpose search engines and information services, such as Baidu, Microsoft's Bing, Naver, Seznam,
        Verizon's Yahoo, and Yandex.
    •   Vertical search engines and e-commerce websites, such as Amazon and eBay (e-commerce), Booking's Kayak
        (travel queries), Microsoft's LinkedIn (job queries), and WebMD (health queries). Some users will navigate
        directly to such content, websites, and apps rather than go through Google.
    •   Social networks, such as Facebook, Snapchat, and Twitter. Some users increasingly rely on social networks
        for product or service referrals, rather than seeking information through traditional search engines.
    •   Other forms of advertising, such as billboards, magazines, newspapers, radio, and television. Our advertisers
        typically advertise in multiple media, both online and offline.
    •   Other online advertising platforms and networks, including Amazon, AppNexus, Criteo, and Facebook, that
        compete for advertisers that use Google Ads, our primary auction-based advertising platform.
    •   Providers of digital video services, such as Amazon, Apple, AT&T, Disney, Facebook, Hulu, Netflix and TikTok.
    In businesses that are further afield from our advertising business, we compete with companies that have longer
operating histories and more established relationships with customers and users. We face competition from:
    •   Other digital content and application platform providers, such as Amazon and Apple.
    •   Companies that design, manufacture, and market consumer hardware products, including businesses that
        have developed proprietary platforms.
    •   Providers of enterprise cloud services, including Alibaba, Amazon, and Microsoft.
    •   Digital assistant providers, such as Amazon and Apple.
     Competing successfully depends heavily on our ability to deliver and distribute innovative products and
technologies to the marketplace across our businesses. Specifically, for advertising, competing successfully depends
on attracting and retaining:
    •   Users, for whom other products and services are literally one click away, largely on the basis of the relevance
        of our advertising, as well as the general usefulness, security and availability of our products and services.
    •   Advertisers, primarily based on our ability to generate sales leads, and ultimately customers, and to deliver
        their advertisements in an efficient and effective manner across a variety of distribution channels.
    •   Content providers, primarily based on the quality of our advertiser base, our ability to help these partners
        generate revenues from advertising, and the terms of our agreements with them.
Intellectual Property


                                                          7
              Case
Table of Contents      3:20-cv-02747-LB Document 47 Filed 12/11/20 Page 59 of 216 Alphabet Inc.

      We rely on various intellectual property laws, confidentiality procedures and contractual provisions to protect our
proprietary technology and our brand. We have registered, and applied for the registration of, U.S. and international
trademarks, service marks, domain names and copyrights. We have also filed patent applications in the U.S. and
foreign countries covering certain of our technology, and acquired patent assets to supplement our portfolio. We have
licensed in the past, and expect that we may license in the future, certain of our rights to other parties.
Culture and Employees
     We take great pride in our culture. We embrace collaboration and creativity, and encourage the iteration of ideas
to address complex technical challenges. Transparency and open dialogue are central to how we work, and we aim
to ensure that company news reaches our employees first through internal channels.
     Despite our rapid growth, we still cherish our roots as a startup and wherever possible empower employees to
act on great ideas regardless of their role or function within the company. We strive to hire great employees, with
backgrounds and perspectives as diverse as those of our global users. We work to provide an environment where
these talented people can have fulfilling careers addressing some of the biggest challenges in technology and society.
     Our employees are among our best assets and are critical for our continued success. We expect to continue
investing in hiring talented employees and to provide competitive compensation programs to our employees. As of
December 31, 2019, we had 118,899 full-time employees. Although we have work councils and statutory employee
representation obligations in certain countries, our U.S. employees are not represented by a labor union. Competition
for qualified personnel in our industry is intense, particularly for software engineers, computer scientists, and other
technical staff.
Ongoing Commitment to Sustainability
     We strive to build sustainability into everything we do from designing and operating efficient data centers,
advancing carbon-free energy, creating sustainable workplaces, building better devices and services, empowering
users with technology, and enabling a responsible supply chain. Google has been carbon neutral since 2007 and we
are the largest corporate purchaser of renewable energy in the world. In 2018, for the second consecutive year, we
matched 100% of our electricity consumption with renewable energy purchases, as reported in our 2019 Environmental
Report.
        Some other 2019 highlights and achievements include:
    •     We made our largest corporate purchase of renewable energy: 18 new energy deals totaling 1,600 megawatts,
          which is anticipated to spur the construction of more than $2 billion in new energy infrastructure.
    •     100% of Nest products launched in 2019 include recycled plastic content and we launched carbon neutral
          shipping for Google’s direct customers who buy a product on Google Shopping or purchase Made by Google
          hardware.
    •     The Environmental Insights Explorer is enabling municipalities — which represent more than 70% of global
          greenhouse gas emissions according to the 2016 United Nations Habitat World Cities Report — to estimate
          emissions and develop climate action plans. In 2019, we expanded this tool to more than 100 cities worldwide.
      We believe that climate change is one of the most significant global challenges of our time. In 2017, we developed
a climate resilience strategy, which included conducting a climate scenario analysis. We have been on CDP’s (formerly
the Carbon Disclosure Project) Climate Change A list for five consecutive years. We believe our CDP report reflects
the recommendations of the Task Force on Climate-related Financial Disclosures (TCFD).
     More information on Google's approach to sustainability can be found in our annual sustainability reports. The
content of our sustainability reports are not incorporated by reference into this Annual Report on Form 10-K or in any
other report or document we file with the SEC.
Seasonality
     Our business is affected by seasonal fluctuations in internet usage, advertising expenditures, and underlying
business trends such as traditional retail seasonality.
Available Information
      Our website is located at www.abc.xyz, and our investor relations website is located at www.abc.xyz/investor.
Our Annual Reports on Form 10-K, Quarterly Reports on Form 10-Q, Current Reports on Form 8-K, and our Proxy
Statements, and any amendments to these reports, are available through our investor relations website, free of charge,
after we file them with the SEC. We also provide a link to the section of the SEC's website at www.sec.gov that has
all of the reports that we file or furnish with the SEC.
                                                          8
              Case
Table of Contents     3:20-cv-02747-LB Document 47 Filed 12/11/20 Page 60 of 216 Alphabet Inc.

     We webcast via our investor relations website our earnings calls and certain events we participate in or host with
members of the investment community. Our investor relations website also provides notifications of news or
announcements regarding our financial performance and other items of interest to our investors, including SEC filings,
investor events, press and earnings releases, and blogs. We also share Google news and product updates on Google's
Keyword blog at https://www.blog.google/, which may be of interest or material to our investors. Further, corporate
governance information, including our certificate of incorporation, bylaws, governance guidelines, board committee
charters, and code of conduct, is also available on our investor relations website under the heading "Other." The content
of our websites are not incorporated by reference into this Annual Report on Form 10-K or in any other report or
document we file with the SEC, and any references to our websites are intended to be inactive textual references only.

ITEM 1A. RISK FACTORS

     Our operations and financial results are subject to various risks and uncertainties, including but not limited to
those described below, which could harm our business, reputation, financial condition, and operating results.
     Risks Specific to our Company
     We generate a significant portion of our revenues from advertising, and reduced spending by advertisers,
a loss of partners, or new and existing technologies that block ads online and/or affect our ability to customize
ads could harm our business.
     We generated over 83% of total revenues from the display of ads online in 2019. Many of our advertisers,
companies that distribute our products and services, digital publishers, and content providers can terminate their
contracts with us at any time. These partners may not continue to do business with us if we do not create more value
(such as increased numbers of users or customers, new sales leads, increased brand awareness, or more effective
monetization) than their available alternatives. Changes to our advertising policies and data privacy practices, as well
as changes to other companies’ advertising policies or practices may affect the advertising that we are able to provide,
which could harm our business. In addition, technologies have been developed that make customized ads more difficult
or that block the display of ads altogether and some providers of online services have integrated technologies that
could potentially impair the availability and functionality of third-party digital advertising. Failing to provide superior
value or deliver advertisements effectively and competitively could harm our reputation, financial condition, and
operating results.
     In addition, expenditures by advertisers tend to be cyclical, reflecting overall economic conditions and budgeting
and buying patterns. Adverse macroeconomic conditions can also have a material negative effect on the demand for
advertising and cause our advertisers to reduce the amounts they spend on advertising, which could harm our financial
condition and operating results.
     We face intense competition. If we do not continue to innovate and provide products and services that
are useful to users, we may not remain competitive, which could harm our business and operating results.
     Our business environment is rapidly evolving and intensely competitive. Our businesses face changing
technologies, shifting user needs, and frequent introductions of rival products and services. To compete successfully,
we must accurately anticipate technology developments and deliver innovative, relevant and useful products, services,
and technologies in a timely manner. As our businesses evolve, the competitive pressure to innovate will encompass
a wider range of products and services. We must continue to invest significant resources in research and development,
including through acquisitions, in order to enhance our technology and new and existing products and services.
       We have many competitors in different industries. Our current and potential domestic and international competitors
range from large and established companies to emerging start-ups. Some competitors have longer operating histories
in various sectors. They can use their experience and resources in ways that could affect our competitive position,
including by making acquisitions, continuing to invest heavily in research and development and in talent, aggressively
initiating intellectual property claims (whether or not meritorious), and continuing to compete aggressively for users,
advertisers, customers, and content providers. Our competitors may be able to innovate and provide products and
services faster than we can or may foresee the need for products and services before us. For example, we are investing
significantly in subscription-based products and services such as YouTube, which face intense competition from large
experienced companies with well established relationships with users.
     Our operating results may also suffer if our products and services are not responsive to the needs of our users,
advertisers, publishers, customers, and content providers. As technologies continue to develop, our competitors may
be able to offer experiences that are, or that are seen to be, substantially similar to or better than ours. This may force
us to compete in different ways and expend significant resources in order to remain competitive. If our competitors

                                                            9
              Case
Table of Contents     3:20-cv-02747-LB Document 47 Filed 12/11/20 Page 61 of 216 Alphabet Inc.

are more successful than we are in developing compelling products or in attracting and retaining users, advertisers,
publishers, customers, and content providers, our operating results could be harmed.
    Our ongoing investment in new businesses, products, services, and technologies is inherently risky, and
could disrupt our current operations and harm our financial condition and operating results.
      We have invested and expect to continue to invest in new businesses, products, services, and technologies. The
investments that we are making across Google and Other Bets reflect our ongoing efforts to innovate and provide
products and services that are useful to users, advertisers, publishers, customers, and content providers. Our
investments in Google and Other Bets span a wide range of industries beyond online advertising. Such investments
ultimately may not be commercially viable or may not result in an adequate return of capital and, in pursuing new
strategies, we may incur unanticipated liabilities. These endeavors may involve significant risks and uncertainties,
including diversion of management resources and, with respect to Other Bets, the use of alternative investment,
governance, or compensation structures that may fail to adequately align incentives across the company or otherwise
accomplish their objectives.
         Within Google, we continue to invest heavily in hardware, including our smartphones and home devices, which
is a highly competitive market with frequent introduction of new products and services, rapid adoption of technological
advancements by competitors, short product life cycles, evolving industry standards, continual improvement in product
price and performance characteristics, and price and feature sensitivity on the part of consumers and businesses.
There can be no assurance we will be able to provide hardware that competes effectively.
       We are also devoting significant resources to develop and deploy our enterprise-ready cloud services, including
Google Cloud Platform and G Suite. We are incurring costs to build and maintain infrastructure to support cloud
computing services and hire talent, particularly to support and scale the Cloud salesforce. At the same time, our
competitors are rapidly developing and deploying cloud-based services. Pricing and delivery models are competitive
and evolving, and we may not attain sufficient scale and profitability to achieve our business objectives.
         Within Other Bets, we are investing significantly in the areas of health, life sciences, and transportation, among
others. These investment areas face intense competition from large experienced and well-funded competitors and our
offerings may not be able to compete effectively or to operate at sufficient levels of profitability.
        In addition, new and evolving products and services, including those that use artificial intelligence and machine
learning, raise ethical, technological, legal, regulatory, and other challenges, which may negatively affect our brands
and demand for our products and services. Because all of these new ventures are inherently risky, no assurance can
be given that such strategies and offerings will be successful and will not harm our reputation, financial condition, and
operating results.
    Our revenue growth rate could decline over time, and we anticipate downward pressure on our operating
margin in the future.
     Our revenue growth rate could decline over time as a result of a number of factors, including increasing competition
and the continued expansion of our business into a variety of new fields. Changes in device mix, geographic mix,
ongoing product and policy changes, product mix, and property mix and an increasing competition for advertising may
also affect our advertising revenue growth rate. We may also experience a decline in our revenue growth rate as our
revenues increase to higher levels, if there is a decrease in the rate of adoption of our products, services, and
technologies, or due to deceleration or decline in demand for devices used to access our services, among other factors.
      In addition to a decline in our revenue growth rate, we may also experience downward pressure on our operating
margin resulting from a variety of factors, such as the continued expansion of our business into new fields, including
products and services such as hardware, Google Cloud, Google Play, gaming, and subscription products, as well as
significant investments in Other Bets, all of which may have margins lower than those we generate from advertising.
We may also experience downward pressure on our operating margins from increasing competition and increased
costs for many aspects of our business, including within advertising where changes such as device mix, property mix,
and partner agreements can affect margin. The margin we earn on revenues generated from our Google Network
Members could also decrease in the future if we pay a larger percentage of advertising fees to them. We may also
pay increased TAC to our distribution partners as well as increased content acquisition costs to content providers. We
may also face an increase in infrastructure costs, supporting businesses such as Search, Google Cloud, and YouTube.
Additionally, our spend to promote new products and services or distribute certain products and services or increased
investment in our innovation efforts across Google and our Other Bets businesses may affect our operating margins.
     Due to these factors and the evolving nature of our business, our historical revenue growth rate and historical
operating margin may not be indicative of our future performance.

                                                            10
              Case
Table of Contents      3:20-cv-02747-LB Document 47 Filed 12/11/20 Page 62 of 216 Alphabet Inc.

     Our intellectual property rights are valuable, and any inability to protect them could reduce the value of
our products, services and brand as well as affect our ability to compete.
      Our patents, trademarks, trade secrets, copyrights, and other intellectual property rights are important assets for
us. Various events outside of our control pose a threat to our intellectual property rights, as well as to our products,
services, and technologies. For example, effective intellectual property protection may not be available in every country
in which our products and services are distributed or made available through the Internet. Also, the efforts we have
taken to protect our proprietary rights may not be sufficient or effective. Although we seek to obtain patent protection
for our innovations, it is possible we may not be able to protect some of these innovations. Moreover, we may not have
adequate patent or copyright protection for certain innovations that later turn out to be important. Furthermore, there
is always the possibility, despite our efforts, that the scope of the protection gained will be insufficient or that an issued
patent may be deemed invalid or unenforceable.
     We also seek to maintain certain intellectual property as trade secrets. The secrecy of such trade secrets and
other sensitive information could be compromised, which could cause us to lose the competitive advantage resulting
from these trade secrets. We also face risks associated with our trademarks. For example, there is a risk that the word
“Google” could become so commonly used that it becomes synonymous with the word “search.” Some courts have
ruled that "Google" is a protectable trademark, but it is possible that other courts, particularly those outside of the
United States, may reach a different determination. If this happens, we could lose protection for this trademark, which
could result in other people using the word “Google” to refer to their own products, thus diminishing our brand.
      Any significant impairment of our intellectual property rights could harm our business and our ability to compete.
Also, protecting our intellectual property rights is costly and time consuming. Any increase in the unauthorized use of
our intellectual property could make it more expensive to do business and harm our operating results.
      Our business depends on strong brands, and failing to maintain and enhance our brands would hurt our
ability to expand our base of users, advertisers, customers, content providers, and other partners.
     Our strong brands have significantly contributed to the success of our business. Maintaining and enhancing the
brands within Google and Other Bets increases our ability to enter new categories and launch new and innovative
products that better serve the needs of our users, advertisers, customers, content providers, and other partners. Our
brands may be negatively affected by a number of factors, including, among others, reputational issues, third-party
content shared on our platforms, data privacy and security issues and developments, and product or technical
performance failures. For example, if we fail to appropriately respond to the sharing of misinformation or objectionable
content on our services or objectionable practices by advertisers, or to otherwise adequately address user concerns,
our users may lose confidence in our brands. Our brands may also be negatively affected by the use of our products
or services to disseminate information that is deemed to be false or misleading.
     Furthermore, failure to maintain and enhance equity in our brands may harm our business, financial condition,
and operating results. Our success will depend largely on our ability to remain a technology leader and continue to
provide high-quality, innovative products and services that are truly useful and play a valuable role in a range of settings.
     We face a number of manufacturing and supply chain risks that, if not properly managed, could harm
our financial condition, operating results, and prospects.
     We face a number of risks related to manufacturing and supply chain management, which could affect our ability
to supply both our products and our internet-based services.
     We rely on other companies to manufacture many of our assemblies and finished products, to design certain of
our components and parts, and to participate in the distribution of our products and services. Our business could be
negatively affected if we are not able to engage these companies with the necessary capabilities or capacity on
reasonable terms, or if those we engage fail to meet their obligations (whether due to financial difficulties or other
reasons), or make adverse changes in the pricing or other material terms of our arrangements with them.
      We may experience supply shortages and price increases driven by raw material availability, manufacturing
capacity, labor shortages, industry allocations, tariffs, trade disputes and barriers, natural disasters, the effects of
climate change (such as sea level rise, drought, flooding, wildfires, and increased storm severity), and significant
changes in the financial or business condition of our suppliers. We may experience shortages or other supply chain
disruptions that could negatively affect our operations. In addition, some of the components we use in our technical
infrastructure and products are available only from a single source or limited sources, and we may not be able to find
replacement vendors on favorable terms in the event of a supply chain disruption. In addition, a significant hardware
supply interruption could delay critical data center upgrades or expansions.


                                                             11
              Case
Table of Contents     3:20-cv-02747-LB Document 47 Filed 12/11/20 Page 63 of 216 Alphabet Inc.

     We may enter into long term contracts for materials and products that commit us to significant terms and conditions.
We may be liable for materials and products that are not consumed due to market acceptance, technological change,
obsolescences, quality, product recalls, and warranty issues. For instance, because many of our hardware supply
contracts have volume-based pricing or minimum purchase requirements, if the volume of our hardware sales
decreases or does not reach projected targets, we could face increased materials and manufacturing costs or other
financial liabilities that could make our products more costly per unit to manufacture and negatively affect our financial
results. Furthermore, certain of our competitors may negotiate more favorable contractual terms based on volume and
other commitments that may provide them with competitive advantages and may affect our supply.
      Our products and services may have quality issues resulting from design, manufacturing, or operations.
Sometimes, these issues may be caused by components we purchase from other manufacturers or suppliers. If the
quality of our products and services does not meet expectations or our products or services are defective, it could
harm our reputation, financial condition, and operating results.
      We require our suppliers and business partners to comply with laws and, where applicable, our company policies,
such as the Google Supplier Code of Conduct, regarding workplace and employment practices, data security,
environmental compliance and intellectual property licensing, but we do not control them or their practices. Violations
of law or unethical business practices could result in supply chain disruptions, canceled orders, harm to key
relationships, and damage to our reputation. Their failure to procure necessary license rights to intellectual property,
could affect our ability to sell our products or services and expose us to litigation or financial claims.
     Interruption, interference with, or failure of our information technology and communications systems
could hurt our ability to effectively provide our products and services, which could harm our reputation,
financial condition, and operating results. In addition, complications with the design or implementation of our
new global enterprise resource planning (ERP) system could harm our business and operations.
      The availability of our products and services and fulfillment of our customer contracts depend on the continuing
operation of our information technology and communications systems. Our systems are vulnerable to damage,
interference, or interruption from terrorist attacks, natural disasters, the effects of climate change (such as sea level
rise, drought, flooding, wildfires, and increased storm severity), power loss, telecommunications failures, computer
viruses, ransomware attacks, computer denial of service attacks, phishing schemes, or other attempts to harm or
access our systems. Some of our data centers are located in areas with a high risk of major earthquakes or other
natural disasters. Our data centers are also subject to break-ins, sabotage, and intentional acts of vandalism, and, in
some cases, to potential disruptions resulting from problems experienced by facility operators. Some of our systems
are not fully redundant, and disaster recovery planning cannot account for all eventualities.
     The occurrence of a natural disaster, closure of a facility, or other unanticipated problems at our data centers
could result in lengthy interruptions in our service. In addition, our products and services are highly technical and
complex and may contain errors or vulnerabilities, which could result in interruptions in or failure of our services or
systems.
     In addition, we rely extensively on information systems and technology to manage our business and summarize
operating results. We are in the process of a multi-year implementation of a new ERP system, which will replace much
of our existing core financial systems. The ERP system is designed to accurately maintain our financial records,
enhance the flow of financial information, improve data management, and provide timely information to our management
team. We may not be able to successfully implement the ERP system without experiencing delays, increased costs,
and other difficulties. Failure to successfully design and implement the new ERP system as planned could harm our
business, financial condition, and operating results. Additionally, if we do not effectively implement the ERP system
as planned or the ERP system does not operate as intended, the effectiveness of our internal control over financial
reporting could be negatively affected.
    Our international operations expose us to additional risks that could harm our business, our financial
condition, and operating results.
      Our international operations are significant to our revenues and net income, and we plan to continue to grow
internationally. International revenues accounted for approximately 54% of our consolidated revenues in 2019. In
addition to risks described elsewhere in this section, our international operations expose us to other risks, including
the following:
    •   Restrictions on foreign ownership and investments, and stringent foreign exchange controls that might prevent
        us from repatriating cash earned in countries outside the U.S.



                                                           12
              Case
Table of Contents       3:20-cv-02747-LB Document 47 Filed 12/11/20 Page 64 of 216 Alphabet Inc.

    •     Import and export requirements, tariffs, trade disputes and barriers, and customs classifications that may
          prevent us from offering products or providing services to a particular market, or that could limit our ability to
          source assemblies and finished products from a particular market, and may increase our operating costs.
    •     Longer payment cycles in some countries, increased credit risk, and higher levels of payment fraud.
    •     Evolving foreign events, including Brexit, the United Kingdom's withdrawal from the European Union (EU).
          Brexit may adversely affect our revenues and could subject us to new regulatory costs and challenges (including
          the transfer of personal data between the EU and the United Kingdom), in addition to other adverse effects
          that we are unable to effectively anticipate.
    •     Anti-corruption laws, such as the U.S. Foreign Corrupt Practices Act, and other local laws prohibiting certain
          payments to government officials, violations of which could result in civil and criminal penalties.
    •     Uncertainty regarding liability for services and content, including uncertainty as a result of local laws and lack
          of legal precedent.
    •     Different employee/employer relationships, existence of works councils and labor unions, and other challenges
          caused by distance, language, and cultural differences, making it harder to do business in certain jurisdictions.
      Because we conduct business in currencies other than U.S. dollars but report our financial results in U.S. dollars,
we face exposure to fluctuations in foreign currency exchange rates. Although we hedge a portion of our international
currency exposure, significant fluctuations in exchange rates between the U.S. dollar and foreign currencies may
adversely affect our revenues and earnings. Hedging programs are also inherently risky and could expose us to
additional risks that could harm our financial condition and operating results.
        Risks Related to our Industry
     People access the Internet through a variety of platforms and devices that continue to evolve with the
advancement of technology and user preferences. If manufacturers and users do not widely adopt versions
of our products and services developed for these new interfaces, our business could be harmed.
      People access the Internet through a growing variety of devices such as desktop computers, mobile phones,
smartphones, laptops and tablets, video game consoles, voice-activated speakers, wearables, automobiles, and
television-streaming devices. Our products and services may be less popular on these new interfaces. Each
manufacturer or distributor may establish unique technical standards for its devices, and our products and services
may not be available on these devices as a result. Some manufacturers may also elect not to include our products on
their devices. In addition, search queries are increasingly being undertaken via voice-activated speakers, apps, social
media or other platforms, which could harm our business. It is hard to predict the challenges we may encounter in
adapting our products and services and developing competitive new products and services. We expect to continue to
devote significant resources to creating and supporting products and services across multiple platforms and devices.
Failing to attract and retain a substantial number of new device manufacturers, suppliers, distributors, developers, and
users, or failing to develop products and technologies that work well on new devices and platforms, could harm our
business, financial condition, and operating results and ability to capture future business opportunities.
      Data privacy and security concerns relating to our technology and our practices could damage our
reputation, cause us to incur significant liability, and deter current and potential users or customers from
using our products and services. Software bugs or defects, security breaches, and attacks on our systems
could result in the improper disclosure and use of user data and interference with our users and customers’
ability to use our products and services, harming our business operations and reputation.
     Concerns about our practices with regard to the collection, use, disclosure, or security of personal information or
other data-privacy-related matters, even if unfounded, could harm our reputation, financial condition, and operating
results. Our policies and practices may change over time as expectations regarding privacy and data change.
     Our products and services involve the storage and transmission of proprietary information, and bugs, theft, misuse,
defects, vulnerabilities in our products and services, and security breaches expose us to a risk of loss of this information,
improper use and disclosure of such information, litigation, and other potential liability. Systems and control failures,
security breaches, failure to comply with our privacy policies, and/or inadvertent disclosure of user data could result
in government and legal exposure, seriously harm our reputation and brand and, therefore, our business, and impair
our ability to attract and retain users or customers. We expect to continue to expend significant resources to maintain
security protections that shield against bugs, theft, misuse, or security vulnerabilities or breaches.
   We experience cyber attacks and other attempts to gain unauthorized access to our systems on a regular basis.
We may experience future security issues, whether due to employee error or malfeasance or system errors or

                                                             13
              Case
Table of Contents      3:20-cv-02747-LB Document 47 Filed 12/11/20 Page 65 of 216 Alphabet Inc.

vulnerabilities in our or other parties’ systems, which could result in significant legal and financial exposure. Government
inquiries and enforcement actions, litigation, and adverse press coverage could harm our business. We may be unable
to anticipate or detect attacks or vulnerabilities or implement adequate preventative measures. Attacks and security
issues could also compromise trade secrets and other sensitive information, harming our business.
      While we have dedicated significant resources to privacy and security incident response capabilities, including
dedicated worldwide incident response teams, our response process may not be adequate, may fail to accurately
assess the severity of an incident, may not respond quickly enough, or may fail to sufficiently remediate an incident.
As a result, we may suffer significant legal, reputational, or financial exposure, which could harm our business, financial
condition, and operating results.
     Our ongoing investments in safety, security, and content review will likely continue to identify abuse of
our platforms and misuse of user data.
      In addition to our efforts to mitigate cyber attacks, we are making significant investments in safety, security, and
content review efforts to combat misuse of our services and unauthorized access to user data by third parties, including
investigations and review of platform applications that could access the information of users of our services. As a result
of these efforts, we could discover incidents of unnecessary access to or misuse of user data or other undesirable
activity by third parties. We may not discover all such incidents or activity, whether as a result of our data limitations,
including our lack of visibility over our encrypted services, the scale of activity on our platform, or other factors, and
we may be notified of such incidents or activity via third parties. Such incidents and activities may include the use of
user data or our systems in a manner inconsistent with our terms, contracts or policies, the existence of false or
undesirable user accounts, election interference, improper ad purchases, activities that threaten people’s safety on-
or offline, or instances of spamming, scraping, or spreading disinformation. We may also be unsuccessful in our efforts
to enforce our policies or otherwise remediate any such incidents. Any of the foregoing developments may negatively
affect user trust and engagement, harm our reputation and brands, require us to change our business practices in a
manner adverse to our business, and adversely affect our business and financial results. Any such developments may
also subject us to additional litigation and regulatory inquiries, which could result in monetary penalties and damages,
divert management’s time and attention, and lead to enhanced regulatory oversight.
     Problematic content, including low-quality user-generated content, web spam, content farms, and other
violations of our guidelines could affect the quality of our services, which could damage our reputation and
deter our current and potential users from using our products and services.
       We, like others in the industry, face violations of our content guidelines, including sophisticated attempts by bad
actors to manipulate our hosting and advertising systems to fraudulently generate revenues, or to otherwise generate
traffic that does not represent genuine user interest or intent. While we invest significantly in efforts to promote high-
quality and relevant results and to detect and prevent low-quality content and invalid traffic, we may be unable to
adequately detect and prevent such abuses.
     Many websites violate or attempt to violate our guidelines, including by seeking to inappropriately rank higher in
search results than our search engine's assessment of their relevance and utility would rank them. Such efforts (known
as “web spam”) may affect the quality of content on our platforms and lead them to display false, misleading or
undesirable content.
     Although English-language web spam in our search results has been reduced, and web spam in most other
languages is limited, we expect web spammers will continue to seek inappropriate ways to improve their rankings. We
continuously combat web spam in our search results, including through indexing technology that makes it harder for
spam-like, less useful web content to rank highly. We also continue to invest in and deploy proprietary technology to
detect and prevent web spam from abusing our platforms.
     We also face other challenges from low-quality and irrelevant content websites, including content farms, which
are websites that generate large quantities of low-quality content to help them improve their search rankings. We are
continually launching algorithmic changes focused on low-quality websites.
        If we fail to detect and prevent an increase in problematic content, it could hurt our reputation for delivering relevant
information or reduce use of our platforms, harming our financial condition or operating results. It may also subject us
to litigation and regulatory inquiries, which could result in monetary penalties and damages, divert management’s time
and attention, and lead to enhanced regulatory oversight.




                                                               14
              Case
Table of Contents       3:20-cv-02747-LB Document 47 Filed 12/11/20 Page 66 of 216 Alphabet Inc.

     Our business depends on continued and unimpeded access to the Internet by us and our users. Internet
access providers may be able to restrict, block, degrade, or charge for access to certain of our products and
services, which could lead to additional expenses and the loss of users and advertisers.
      Our products and services depend on the ability of our users to access the Internet, and certain of our products
require significant bandwidth to work effectively. Currently, this access is provided by companies that have significant
market power in the broadband and internet access marketplace, including incumbent telephone companies, cable
companies, mobile communications companies, and government-owned service providers. Some of these providers
have taken, or have stated that they may take measures that could degrade, disrupt, or increase the cost of user
access to certain of our products by restricting or prohibiting the use of their infrastructure to support or facilitate our
offerings, or by charging increased fees to us or our users to provide our offerings. Some jurisdictions have adopted
regulations prohibiting certain forms of discrimination by internet access providers; however, substantial uncertainty
exists in the United States and elsewhere regarding such protections. For example, in 2018 the United States Federal
Communications Commission repealed net neutrality rules, which could lead internet access providers to restrict,
block, degrade, or charge for access to certain of our products and services. In addition, in some jurisdictions, our
products and services have been subject to government-initiated restrictions or blockages. Such interference could
result in a loss of existing users, customers and advertisers, goodwill, and increased costs, and could impair our ability
to attract new users, customers and advertisers, thereby harming our business.
        Risks Related to Laws and Regulations
    We are subject to increasing regulatory scrutiny as well as changes in public policies governing a wide
range of topics that may negatively affect our business.
      We and other companies in the technology industry are experiencing increased regulatory scrutiny. For instance,
various regulatory agencies, including competition, consumer protection, and privacy authorities, are reviewing aspects
of our products and services. We continue to cooperate with these investigations. Prior, existing, and new investigations
have in the past and may in the future result in substantial fines and penalties, changes to our products and services,
alterations to our business operations, and civil litigation, all of which could harm our business, reputation, financial
condition, and operating results.
      Changes in international and local social, political, economic, tax, and regulatory conditions or in laws and policies
governing a wide range of topics may increase our cost of doing business, limit our ability to pursue certain business
models or offer certain products or services, and cause us to change our business practices. Further, our investment
in a variety of new fields, including the health industry and payment services, also raises a number of new regulatory
issues. These factors could harm our business and operating results in material ways.
        A variety of new and existing laws and/or interpretations could harm our business.
       We are subject to numerous U.S. and foreign laws and regulations covering a wide variety of subject matters.
New laws and regulations (or new interpretations or applications of existing laws and regulations in a manner
inconsistent with our practices) may make our products and services less useful, limit our ability to pursue certain
business models or offer certain products and services, require us to incur substantial costs, expose us to unanticipated
civil or criminal liability, or cause us to change our business practices. These laws and regulations are evolving and
involve matters central to our business, including, among others:
    •     Competition laws and regulations around the world.
    •     Privacy laws, such as the California Consumer Privacy Act of 2018 that came into effect in January of 2020,
          which gives new data privacy rights to California residents, and SB-327 in California, which regulates the
          security of data in connection with internet connected devices.
    •     Data protection laws passed by many states within the U.S. and by certain countries regarding notification to
          data subjects and/or regulators when there is a security breach of personal data.
    •     Copyright laws, such as the EU Directive on Copyright in the Digital Single Market (EUCD) of April 17, 2019,
          which increases the liability of content-sharing services with respect to content uploaded by their users. It has
          also created a new property right in news publications that will limit the ability of some online services to interact
          with or present such content. Each EU Member State must implement the EUCD by June 7, 2021. In addition,
          there are new constraining licensing regimes that limit our ability to operate with respect to copyright protected
          works.
    •     Data localization laws, which generally mandate that certain types of data collected in a particular country be
          stored and/or processed within that country.

                                                               15
              Case
Table of Contents       3:20-cv-02747-LB Document 47 Filed 12/11/20 Page 67 of 216 Alphabet Inc.

    •     Various U.S. and international laws that govern the distribution of certain materials to children and regulate
          the ability of online services to collect information from minors.
    •     Various laws with regard to content removal and disclosure obligations, such as the Network Enforcement Act
          in Germany, which may affect our businesses and operations and may subject us to significant fines if such
          laws are interpreted and applied in a manner inconsistent with our practices or when we may not proactively
          discover such content due to the scale of third-party content and the limitations of existing technologies. Other
          countries, including Singapore, Australia, and the United Kingdom, have implemented or are considering
          similar legislation imposing penalties for failure to remove certain types of content.
    In addition, the applicability and scope of these laws, as interpreted by the courts, remain uncertain and could
harm our business. For example:
    •     We rely on statutory safe harbors, as set forth in the Digital Millennium Copyright Act in the United States and
          the E-Commerce Directive in Europe, against copyright liability for various linking, caching, and hosting
          activities. Any legislation or court rulings affecting these safe harbors may adversely affect us.
    •     Court decisions such as the judgment of the Court of Justice of the European Union (CJEU) on May 13, 2014
          on the ‘right to be forgotten,’ which allows individuals to demand that Google remove search results about
          them in certain instances, may limit the content we can show to our users and impose significant operational
          burdens.
    •     Court decisions that require Google to remove links not just in the jurisdiction of the issuing court, but for all
          versions of the search engine worldwide, including in locations where the content at issue is lawful, may limit
          the content we can show to our users and impose significant operational burdens. The Supreme Court of
          Canada issued such a decision against Google in June 2017, and others could treat its decision as persuasive.
          With respect to the ‘right to be forgotten,’ a follow-up case of the CJEU on September 24, 2019 ruled that a
          search engine operator is not required to remove links from all versions of the search engine worldwide, but
          the court also noted in some cases, removal of links from all versions of the search engine available from the
          EU (including non-EU specific versions) may be required.
       The introduction of new businesses, products, services, and technologies, our activities in certain jurisdictions,
or other actions we take may subject us to additional laws and regulations. The costs of compliance with these laws
and regulations are high and are likely to increase in the future. Any failure on our part to comply with laws and
regulations can result in negative publicity and diversion of management time and effort and may subject us to significant
liabilities and other penalties.
    We are subject to claims, suits, government investigations, and other proceedings that may harm our
business, financial condition, and operating results.
      We are subject to claims, suits, and government investigations involving competition, intellectual property, data
privacy and security, consumer protection, tax, labor and employment, commercial disputes, content generated by our
users, goods and services offered by advertisers or publishers using our platforms, and other matters. Due to our
manufacturing and sale of an expanded suite of products, including hardware as well as Google Cloud offerings, we
may also be subject to a variety of claims including product warranty, product liability, and consumer protection claims
related to product defects, among other litigation. We may also be subject to claims involving health and safety,
hazardous materials usage, other environmental impacts, or service disruptions or failures.
      Any of these types of legal proceedings can have an adverse effect on us because of legal costs, diversion of
management resources, negative publicity and other factors. Determining reserves for our pending litigation is a
complex, fact-intensive process that requires significant judgment. The resolution of one or more such proceedings
has resulted in, and may in the future result in, additional substantial fines, penalties, injunctions, and other sanctions
that could harm our business, financial condition, and operating results.
        We may be subject to legal liability associated with providing online services or content.
     Our products and services let users exchange information, advertise products and services, conduct business,
and engage in various online activities. We also place advertisements displayed on other companies’ websites, and
we offer third-party products, services, and/or content. The law relating to the liability of online service providers for
others’ activities on their services is still somewhat unsettled both within the U.S. and internationally. Claims have been
brought against us for defamation, negligence, breaches of contract, copyright and trademark infringement, unfair
competition, unlawful activity, torts, fraud, or other legal theories based on the nature and content of information
available on or via our services.


                                                             16
              Case
Table of Contents     3:20-cv-02747-LB Document 47 Filed 12/11/20 Page 68 of 216 Alphabet Inc.

     We may be subject to claims by virtue of our involvement in hosting, transmitting, marketing, branding, or providing
access to content created by third parties. Defense of any such actions could be costly and involve significant time
and attention of our management and other resources, may result in monetary liabilities or penalties, and may require
us to change our business in an adverse manner.
     Privacy and data protection regulations are complex and rapidly evolving areas. Adverse interpretations
of these laws could harm our business, reputation, financial condition, and operating results.
      Authorities around the world have adopted and are considering a number of legislative and regulatory proposals
concerning data protection and limits on encryption of user data. Adverse legal rulings, legislation, or regulation could
result in fines and orders requiring that we change our data practices, which could have an adverse effect on our ability
to provide services, harming our business operations. Complying with these evolving laws could result in substantial
costs and harm the quality of our products and services, negatively affecting our business.
      Recent legal developments in Europe have created compliance uncertainty regarding transfers of personal data
from Europe to the United States. For example, the General Data Protection Regulation (GDPR) applies to all of our
activities conducted from an establishment in the EU or related to products and services that we offer to EU users or
customers, or the monitoring of their behavior in the EU. The GDPR creates a range of new compliance obligations.
      Ensuring compliance with the GDPR is an ongoing commitment that involves substantial costs, and despite our
efforts, governmental authorities or others have asserted and may continue to assert that our business practices fail
to comply with its requirements. If our operations are found to violate GDPR requirements, we may incur substantial
fines, have to change our business practices, and face reputational harm, any of which could have a material adverse
effect on our business. In particular, serious breaches of the GDPR can result in administrative fines of up to 4% of
annual worldwide revenues. Fines of up to 2% of annual worldwide revenues can be levied for other specified violations.
      The EU-U.S. and the Swiss-U.S. Privacy Shield frameworks allow U.S. companies that self-certify to the U.S.
Department of Commerce and publicly commit to comply with specified requirements to import personal data from the
EU and Switzerland. However, these frameworks face a number of legal challenges and their validity remains subject
to legal, regulatory, and political developments in both Europe and the U.S. The potential invalidation of data transfer
mechanisms could have a significant adverse impact on our ability to process and transfer personal data outside of
the EEA.
     These developments create some uncertainty, and compliance obligations could cause us to incur costs or harm
the operations of our products and services in ways that harm our business.
     We face, and may continue to face intellectual property and other claims that could be costly to defend,
result in significant damage awards or other costs (including indemnification awards), and limit our ability to
use certain technologies in the future.
      We, like other internet, technology and media companies, hold large numbers of patents, copyrights, trademarks,
and trade secrets and are frequently subject to litigation based on allegations of infringement or other violations of
intellectual property rights. In addition, patent-holding companies may frequently seek to generate income from patents
they have obtained by bringing claims against us. As we have grown, the number of intellectual property claims against
us has increased and may continue to increase as we develop new products, services, and technologies.
      We have had patent, copyright, trade secret, and trademark infringement lawsuits filed against us claiming that
certain of our products, services, and technologies infringe the intellectual property rights of others. Other parties have
also sought broad injunctive relief against us by filing claims in U.S. and international courts and the U.S. International
Trade Commission (ITC) for exclusion and cease-and-desist orders, which could limit our ability to sell our products
or services in the U.S. or elsewhere if our products or services or those of our customers or suppliers are found to
infringe the intellectual property subject to the claims. Adverse results in any of these lawsuits may include awards of
monetary damages, costly royalty or licensing agreements (if licenses are available at all), or orders preventing us
from offering certain features, functionalities, products, or services. They may also cause us to change our business
practices and require development of non-infringing products, services, or technologies, which could result in a loss
of revenues for us and otherwise harm our business.
      Many of our agreements with our customers and partners, including certain suppliers, require us to defend against
certain intellectual property infringement claims and in some cases indemnify them for certain intellectual property
infringement claims against them, which could result in increased costs for defending such claims or significant damages
if there were an adverse ruling in any such claims. Such customers and partners may also discontinue the use of our
products, services, and technologies, as a result of injunctions or otherwise, which could result in loss of revenues
and adversely affect our business. Moreover, intellectual property indemnities provided to us by our suppliers, when
obtainable, may not cover all damages and losses suffered by us and our customers arising from intellectual property
                                                            17
              Case
Table of Contents       3:20-cv-02747-LB Document 47 Filed 12/11/20 Page 69 of 216 Alphabet Inc.

infringement claims. Furthermore, in connection with our divestitures, we have agreed, and may in the future agree,
to provide indemnification for certain potential liabilities, including those associated with intellectual property claims.
     Regardless of their merits, intellectual property claims are often time consuming and expensive to litigate or settle.
To the extent such claims are successful, they may harm our business, including our product and service offerings,
financial condition, or operating results.
        Risks Related to Ownership of our Stock
     We cannot guarantee that any share repurchase program will be fully consummated or that any share
repurchase program will enhance long-term stockholder value, and share repurchases could increase the
volatility of the price of our stock and could diminish our cash reserves.
      In January 2018, January 2019, and July 2019, the board of directors of Alphabet authorized the company to
repurchase up to $8.6 billion, $12.5 billion, and $25.0 billion of its Class C capital stock, respectively. Share repurchases
pursuant to the January 2018 and January 2019 authorizations were completed in 2019. As of December 31, 2019,
$20.8 billion remains available for repurchase. Our repurchase program does not have an expiration date and does
not obligate Alphabet to repurchase any specific dollar amount or to acquire any specific number of shares. Our share
repurchase program could affect the price of our stock and increase volatility and may be suspended or terminated at
any time, which may result in a decrease in the trading price of our stock.
        The concentration of our stock ownership limits our stockholders’ ability to influence corporate matters.
      Our Class B common stock has 10 votes per share, our Class A common stock has one vote per share, and our
Class C capital stock has no voting rights. As of December 31, 2019, Larry Page and Sergey Brin beneficially owned
approximately 84.3% of our outstanding Class B common stock, which represented approximately 51.2% of the voting
power of our outstanding common stock. Through their stock ownership, Larry and Sergey have significant influence
over all matters requiring stockholder approval, including the election of directors and significant corporate transactions,
such as a merger or other sale of our company or our assets, for the foreseeable future. In addition, because our Class
C capital stock carries no voting rights (except as required by applicable law), the issuance of the Class C capital
stock, including in future stock-based acquisition transactions and to fund employee equity incentive programs, could
continue Larry and Sergey’s current relative voting power and their ability to elect all of our directors and to determine
the outcome of most matters submitted to a vote of our stockholders. This concentrated control limits or severely
restricts other stockholders’ ability to influence corporate matters and we may take actions that some of our stockholders
do not view as beneficial, which could reduce the market price of our Class A common stock and our Class C capital
stock.
    Provisions in our charter documents and under Delaware law could discourage a takeover that
stockholders may consider favorable.
    Provisions in Alphabet’s certificate of incorporation and bylaws may have the effect of delaying or preventing a
change of control or changes in our management. These provisions include the following:
    •     Our certificate of incorporation provides for a tri-class capital stock structure. As a result of this structure, Larry
          and Sergey have significant influence over all matters requiring stockholder approval, including the election
          of directors and significant corporate transactions, such as a merger or other sale of our company or our
          assets. This concentrated control could discourage others from initiating any potential merger, takeover, or
          other change of control transaction that other stockholders may view as beneficial. As noted above, the issuance
          of the Class C capital stock could have the effect of continuing the influence of Larry and Sergey.
    •     Our board of directors has the right to elect directors to fill a vacancy created by the expansion of the board
          of directors or the resignation, death, or removal of a director, which prevents stockholders from being able
          to fill vacancies on our board of directors.
    •     Our stockholders may not act by written consent. As a result, a holder, or holders, controlling a majority of our
          capital stock would not be able to take certain actions without holding a stockholders' meeting.
    •     Our certificate of incorporation prohibits cumulative voting in the election of directors. This limits the ability of
          minority stockholders to elect director candidates.
    •     Stockholders must provide advance notice to nominate individuals for election to the board of directors or to
          propose matters that can be acted upon at a stockholders’ meeting. These provisions may discourage or deter
          a potential acquirer from conducting a solicitation of proxies to elect the acquirer's own slate of directors or
          otherwise attempting to obtain control of our company.


                                                               18
              Case
Table of Contents       3:20-cv-02747-LB Document 47 Filed 12/11/20 Page 70 of 216 Alphabet Inc.

    •     Our board of directors may issue, without stockholder approval, shares of undesignated preferred stock. The
          ability to issue undesignated preferred stock makes it possible for our board of directors to issue preferred
          stock with voting or other rights or preferences that could impede the success of any attempt to acquire us.
      As a Delaware corporation, we are also subject to certain Delaware anti-takeover provisions. Under Delaware
law, a corporation may not engage in a business combination with any holder of 15% or more of its outstanding voting
stock unless the holder has held the stock for three years or, among other things, the board of directors has approved
the transaction. Our board of directors could rely on Delaware law to prevent or delay an acquisition of us.
        General Risks
     Our operating results may fluctuate, which makes our results difficult to predict and could cause our
results to fall short of expectations.
      Our operating results may fluctuate as a result of a number of factors, many outside of our control. As a result,
comparing our operating results on a period-to-period basis may not be meaningful, and you should not rely on our
past results as an indication of our future performance. Our quarterly, year-to-date, and annual expenses as a
percentage of our revenues may differ significantly from our historical rates. Our operating results in future quarters
may fall below expectations. Any of these events could cause our stock price to fall. Each of the risk factors listed in
this section in addition to the following factors may affect our operating results:
    •     Our ability to continue to attract and retain users and customers to our products and services.
    •     Our ability to attract user and/or customer adoption of, and generate significant revenues from, new products,
          services, and technologies in which we have invested considerable time and resources.
    •     Our ability to monetize traffic on Google properties and our Google Network Members' properties across
          various devices.
    •     Revenue fluctuations caused by changes in device mix, geographic mix, ongoing product and policy changes,
          product mix, and property mix.
    •     The amount of revenues and expenses generated and incurred in currencies other than U.S. dollars, and our
          ability to manage the resulting risk through our foreign exchange risk management program.
    •     The amount and timing of operating costs and expenses and capital expenditures related to the maintenance
          and expansion of our businesses, operations, and infrastructure.
    •     Our focus on long-term goals over short-term results.
    •     The results of our acquisitions, divestitures, and our investments in risky projects, including new businesses,
          products, services, and technologies.
    •     Our ability to keep our products and services operational at a reasonable cost and without service interruptions.
    •     The seasonal fluctuations in internet usage, advertising spending, and underlying business trends such as
          traditional retail seasonality. Our rapid growth has tended to mask the cyclicality and seasonality of our business.
          As our growth rate has slowed, the cyclicality and seasonality in our business has become more pronounced
          and caused our operating results to fluctuate.
    •     Geopolitical events, including trade disputes.
    •     Changes in global business or macroeconomic conditions.
      Because our businesses are changing and evolving, our historical operating results may not be useful to you
in predicting our future operating results.
    Acquisitions, joint ventures, investments, and divestitures could result in operating difficulties, dilution,
and other consequences that may harm our business, financial condition, and operating results.
     Acquisitions, joint ventures, investments and divestitures are important elements of our overall corporate strategy
and use of capital, and these transactions could be material to our financial condition and operating results. We expect
to continue to evaluate and enter into discussions regarding a wide array of potential strategic transactions, which
could create unforeseen operating difficulties and expenditures. Some of the areas where we face risks include:
    •     Diversion of management time and focus from operating our business to challenges related to acquisitions
          and other strategic transactions.
    •     Failure to successfully integrate and further develop the acquired business or technology.

                                                              19
              Case
Table of Contents      3:20-cv-02747-LB Document 47 Filed 12/11/20 Page 71 of 216 Alphabet Inc.

    •     Implementation or remediation of controls, procedures, and policies at the acquired company.
    •     Integration of the acquired company’s accounting, human resource, and other administrative systems, and
          coordination of product, engineering, and sales and marketing functions.
    •     Transition of operations, users, and customers onto our existing platforms.
    •     Failure to obtain required approvals on a timely basis, if at all, from governmental authorities, or conditions
          placed upon approval that could, among other things, delay or prevent us from completing a transaction, or
          otherwise restrict our ability to realize the expected financial or strategic goals of a transaction.
    •     In the case of foreign acquisitions, the need to integrate operations across different cultures and languages
          and to address the particular economic, currency, political, and regulatory risks associated with specific
          countries.
    •     Cultural challenges associated with integrating employees from the acquired company into our organization,
          and retention of employees from the businesses we acquire.
    •     Liability for activities of the acquired company before the acquisition, including patent and trademark
          infringement claims, data privacy and security issues, violations of laws, commercial disputes, tax liabilities,
          and other known and unknown liabilities.
    •     Litigation or other claims in connection with the acquired company, including claims from terminated employees,
          customers, former stockholders, or other third parties.
     Our failure to address these risks or other problems encountered in connection with our past or future acquisitions
and other strategic transactions could cause us to fail to realize their anticipated benefits, incur unanticipated liabilities,
and harm our business generally.
       Our acquisitions and other strategic transactions could also result in dilutive issuances of our equity securities,
the incurrence of debt, contingent liabilities, or amortization expenses, or impairment of goodwill and/or purchased
long-lived assets, and restructuring charges, any of which could harm our financial condition or operating results. Also,
the anticipated benefits or value of our acquisitions and other strategic transactions may not materialize. In connection
with our divestitures, we have agreed, and may in the future agree, to provide indemnification for certain potential
liabilities, which may harm our financial condition or operating results.
        If we were to lose the services of key personnel, we may not be able to execute our business strategy.
     Our future success depends in large part upon the continued service of key members of our senior management
team. For instance, Sundar Pichai is critical to the overall management of Alphabet and its subsidiaries and plays an
important role in the development of our technology. He also plays a key role in maintaining our culture and setting
our strategic direction. All of our executive officers and key employees are at-will employees, and we do not maintain
any key-person life insurance policies. The loss of key personnel could seriously harm our business.
    We rely on highly skilled personnel and, if we are unable to retain or motivate key personnel, hire qualified
personnel, or maintain our corporate culture, we may not be able to grow effectively.
     Our performance largely depends on the talents and efforts of highly skilled individuals. Our future success
depends on our continuing ability to identify, hire, develop, motivate, and retain highly skilled personnel for all areas
of our organization. Competition in our industry for qualified employees is intense, and certain of our competitors have
directly targeted our employees. In addition, our compensation arrangements, such as our equity award programs,
may not always be successful in attracting new employees and retaining and motivating our existing employees. Our
continued ability to compete effectively depends on our ability to attract new employees and to retain and motivate
our existing employees.
     In addition, we believe that our corporate culture fosters innovation, creativity, and teamwork. As our organization
grows, and we are required to implement more complex organizational management structures, particularly in light of
our holding company structure, adverse changes to our corporate culture could harm our business operations.
    In preparing our financial statements, we incorporate valuation methodologies that are subjective in
nature and valuations may fluctuate over time.
     We measure certain of our non-marketable equity and debt investments, certain other instruments including
stock-based compensation awards settled in the stock of certain Other Bets, and certain assets and liabilities acquired
in a business combination, at fair value on a nonrecurring basis. The determination of fair value involves use of
appropriate valuation methods and certain unobservable inputs, require management judgment and estimation, and
may change over time.
                                                        20
              Case
Table of Contents     3:20-cv-02747-LB Document 47 Filed 12/11/20 Page 72 of 216 Alphabet Inc.

      As it relates to our non-marketable investments, the market values can be negatively affected by liquidity, credit
deterioration or losses, performance and financial results of the underlying companies, foreign exchange rates, changes
in interest rates, including changes that may result from the implementation of new benchmark rates that replace
LIBOR, the effect of new or changing regulations, the stock market in general, or other factors.
     Since January 2018, we adjust the carrying value of our non-marketable equity investments to fair value for
observable transactions of identical or similar investments of the same issuer or for impairments. All gains and losses
on non-marketable equity securities, realized and unrealized, are recognized in other income (expense), which
increases the volatility of our other income (expense).
     As a result of these factors, the value or liquidity of our cash equivalents, as well as our marketable and non-
marketable securities could decline and result in a material impairment, which could materially adversely affect our
financial condition and operating results.
    We could be subject to changes in tax rates, the adoption of new U.S. or international tax legislation, or
exposure to additional tax liabilities.
      Our future income taxes could be negatively affected by earnings being lower than anticipated in jurisdictions
that have lower statutory tax rates and higher than anticipated in jurisdictions that have higher statutory tax rates, the
net gains and losses recognized by legal entities on certain hedges and related hedged intercompany and other
transactions under our foreign exchange risk management program, changes in the valuation of our deferred tax assets
or liabilities, or changes in tax laws, regulations, or accounting principles (including changes in the interpretation of
existing laws), as well as certain discrete items.
      In addition, we are subject to regular review and audit by both domestic and foreign tax authorities. As a result,
we have received, and may in the future receive, assessments in multiple jurisdictions, including in Europe, on various
tax-related assertions, such as transfer-pricing adjustments or permanent-establishment claims. Any adverse outcome
of such a review or audit could have a negative effect on our operating results and financial condition and could require
us to change our business practices in a manner adverse to our business. It may also subject us to additional litigation
and regulatory inquiries, resulting in the diversion of management’s time and attention. In addition, the determination
of our worldwide provision for income taxes and other tax liabilities requires significant judgment, and there are many
transactions and calculations for which the ultimate tax determination is uncertain. Although we believe our estimates
are reasonable, the ultimate tax outcome may differ from the amounts recorded in our financial statements and may
materially affect our financial results in the period or periods for which such determination is made.
      Furthermore, due to shifting economic and political conditions, tax policies, laws, or rates in various jurisdictions
may be subject to significant changes in ways that impair our financial results. In particular, France, Italy, and other
countries have enacted or are considering digital services taxes, which could lead to inconsistent and potentially
overlapping international tax regimes. The Organization for Economic Cooperation and Development recently released
a proposal relating to its initiative for modernizing international tax rules, with the goal of having different countries
enact legislation to implement a modernized and aligned international tax framework, but there can be no guarantee
that this will occur.
    The trading price for our Class A common stock and non-voting Class C capital stock may continue to
be volatile.
     The trading price of our stock has at times experienced substantial price volatility and may continue to be volatile.
For example, from January 1, 2019 through December 31, 2019, the closing price of our Class A common stock ranged
from $1,025.47 per share to $1,362.47 per share, and the closing price of our Class C capital stock ranged from
$1,016.06 to $1,361.17 per share.
     In addition to the factors discussed in this report, the trading price of our Class A common stock and Class C
capital stock may fluctuate widely in response to various factors, many of which are beyond our control, including,
among others:
    •   Quarterly variations in our operating results or those of our competitors.
    •   Announcements by us or our competitors of acquisitions, divestitures, investments, new products, significant
        contracts, commercial relationships, or capital commitments.
    •   Recommendations by securities analysts or changes in earnings estimates.
    •   Announcements about our earnings that are not in line with analyst expectations, the risk of which is enhanced
        because it is our policy not to give guidance on earnings.
    •   Announcements by our competitors of their earnings that are not in line with analyst expectations.
                                                      21
              Case
Table of Contents         3:20-cv-02747-LB Document 47 Filed 12/11/20 Page 73 of 216 Alphabet Inc.

    •      Commentary by industry and market professionals about our products, strategies, and other matters affecting
           our business and results, regardless of its accuracy.
    •      The volume of shares of Class A common stock and Class C capital stock available for public sale.
    •      Sales of Class A common stock and Class C capital stock by us or by our stockholders (including sales by our
           directors, executive officers, and other employees).
    •      Short sales, hedging, and other derivative transactions on shares of our Class A common stock and Class C
           capital stock.
    •      The perceived values of Class A common stock and Class C capital stock relative to one another.
    •      Any share repurchase program.
      In addition, the stock market in general, which can be affected by various factors, including overall economic and
political conditions, and the market for technology companies in particular, have experienced extreme price and volume
fluctuations that have often been unrelated or disproportionate to the operating performance of those companies.
    These broad market and industry factors may harm the market price of our Class A common stock and our Class
C capital stock, regardless of our actual operating performance.

ITEM 1B. UNRESOLVED STAFF COMMENTS

        Not applicable.

ITEM 2.       PROPERTIES

     Our headquarters are located in Mountain View, California. We also own and lease office and building space in
the surrounding areas near our headquarters, which we believe is sufficient to accommodate anticipated future growth.
In addition, we own and lease office/building space and research and development sites around the world, primarily
in North America, Europe, South America, and Asia. We own and operate data centers in the U.S., Europe, South
America, and Asia. We believe our existing facilities, both owned and leased, are in good condition and suitable for
the conduct of our business.

ITEM 3.       LEGAL PROCEEDINGS

     For a description of our material pending legal proceedings, please see Note 10 “Commitments and Contingencies
- Legal Matters” of the Notes to Consolidated Financial Statements included in Item 8 of this Annual Report on Form
10-K, which is incorporated herein by reference.

ITEM 4.       MINE SAFETY DISCLOSURES

        Not applicable.




                                                           22
               Case
 Table of Contents       3:20-cv-02747-LB Document 47 Filed 12/11/20 Page 74 of 216 Alphabet Inc.

PART II

 ITEM 5.      MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND
              ISSUER PURCHASES OF EQUITY SECURITIES

     As of October 2, 2015, Alphabet Inc. became the successor issuer of Google Inc. pursuant to Rule 12g-3(a) under
the Exchange Act. Our Class A common stock has been listed on the Nasdaq Global Select Market under the symbol
“GOOG” since August 19, 2004 and under the symbol "GOOGL" since April 3, 2014. Prior to August 19, 2004, there
was no public market for our stock. Our Class B common stock is neither listed nor traded. Our Class C capital stock
has been listed on the Nasdaq Global Select Market under the symbol “GOOG” since April 3, 2014.
Holders of Record
     As of December 31, 2019, there were approximately 2,455 and 2,030 stockholders of record of our Class A
common stock and Class C capital stock, respectively. Because many of our shares of Class A common stock and
Class C capital stock are held by brokers and other institutions on behalf of stockholders, we are unable to estimate
the total number of stockholders represented by these record holders. As of December 31, 2019, there were
approximately 66 stockholders of record of our Class B common stock.
Dividend Policy
      We have never declared or paid any cash dividend on our common or capital stock. The primary use of capital
continues to be to invest for the long term growth of the business. We regularly evaluate our cash and capital structure,
including the size, pace and form of capital return to stockholders.
Issuer Purchases of Equity Securities
     The following table presents information with respect to Alphabet's repurchases of Class C capital stock during
the quarter ended December 31, 2019:
                                                                                    Total Number of Shares      Approximate Dollar
                                                                                     Purchased as Part of       Value of Shares that
                              Total Number of Shares                                 Publicly Announced        May Yet Be Purchased
                                     Purchased           Average Price Paid per            Programs             Under the Program
           Period                (in thousands) (1)            Share (2)               (in thousands) (1)           (in millions)
 October 1 - 31                                 1,970    $             1,229.02                      1,970    $               24,470
 November 1 - 30                                1,626    $             1,304.00                      1,626    $               22,350
 December 1 - 31                                1,164    $             1,337.16                      1,164    $               20,793
    Total                                       4,760                                                4,760
(1)
      In January and July 2019, the board of directors of Alphabet authorized the company to repurchase up to an additional $12.5
      billion and $25.0 billion of its Class C capital stock, respectively. Share repurchases pursuant to the January 2019 authorization
      were completed during the fourth quarter of 2019. The repurchases are being executed from time to time, subject to general
      business and market conditions and other investment opportunities, through open market purchases or privately negotiated
      transactions, including through Rule 10b5-1 plans. The repurchase program does not have an expiration date. Please refer
      to Note 11 of the Notes to Consolidated Financial Statements included in Part II, Item 8 of this Annual Report on Form 10-K
      for additional information related to share repurchases.
(2)
      Average price paid per share includes costs associated with the repurchases.




                                                                  23
              Case
Table of Contents       3:20-cv-02747-LB Document 47 Filed 12/11/20 Page 75 of 216 Alphabet Inc.

Stock Performance Graphs
      The graph below matches Alphabet Inc. Class A's cumulative 5-Year total shareholder return on common stock
with the cumulative total returns of the S&P 500 index, the NASDAQ Composite index, and the RDG Internet Composite
index. The graph tracks the performance of a $100 investment in our common stock and in each index (with the
reinvestment of all dividends) from December 31, 2014 to December 31, 2019. The returns shown are based on
historical results and are not intended to suggest future performance.


                               COMPARISON OF 5 YEAR CUMULATIVE TOTAL RETURN*
                                        ALPHABET INC. CLASS A COMMON STOCK
                                         Among Alphabet Inc., the S&P 500 Index, the
                            NASDAQ Composite Index, and the RDG Internet Composite Index




     *$100 invested on December 31, 2014 in stock or index, including reinvestment of dividends. Fiscal year ending December 31.
              ©
     Copyright 2020 S&P, a division of The McGraw-Hill Companies Inc. All rights reserved.




                                                                   24
              Case
Table of Contents        3:20-cv-02747-LB Document 47 Filed 12/11/20 Page 76 of 216 Alphabet Inc.

      The graph below matches Alphabet Inc. Class C's cumulative 5-Year total shareholder return on capital stock
with the cumulative total returns of the S&P 500 index, the NASDAQ Composite index, and the RDG Internet Composite
index. The graph tracks the performance of a $100 investment in our Class C capital stock and in each index (with the
reinvestment of all dividends) from December 31, 2014 to December 31, 2019. The returns shown are based on
historical results and are not intended to suggest future performance.


                                     COMPARISON OF CUMULATIVE TOTAL RETURN*
                                         ALPHABET INC. CLASS C CAPITAL STOCK
                                         Among Alphabet Inc., the S&P 500 Index, the
                            NASDAQ Composite Index, and the RDG Internet Composite Index




     *$100 invested on December 31, 2014 in stock or in index, including reinvestment of dividends. Fiscal year ending December 31.
              ©
     Copyright 2020 S&P, a division of The McGraw-Hill Companies Inc. All rights reserved.




                                                                    25
              Case
Table of Contents    3:20-cv-02747-LB Document 47 Filed 12/11/20 Page 77 of 216 Alphabet Inc.

ITEM 6.     SELECTED FINANCIAL DATA

     The following selected consolidated financial data should be read in conjunction with Item 7 “Management’s
Discussion and Analysis of Financial Condition and Results of Operations” and our consolidated financial statements
and the related notes appearing in Item 8 “Financial Statements and Supplementary Data” of this Annual Report on
Form 10-K. The historical results are not necessarily indicative of the results to be expected in any future period.

                                                                        Year Ended December 31,
                                                 2015            2016               2017             2018          2019

                                                                 (in millions, except per share amounts)
Consolidated Statements of Income Data:
Revenues                              $           74,989   $      90,272     $      110,855      $   136,819   $   161,857
Income from operations                $           19,360   $      23,737     $       26,178      $    27,524   $    34,231
Net income                            $           16,348   $      19,478     $       12,662      $    30,736   $    34,343

Basic net income per share of Class A and
B common stock                              $      23.11   $       28.32     $         18.27     $     44.22   $     49.59
Basic net income per share of Class C
capital stock                               $      24.63   $       28.32     $         18.27     $     44.22   $     49.59
Diluted net income per share of Class A
and B common stock                          $      22.84   $       27.85     $         18.00     $     43.70   $     49.16
Diluted net income per share of Class C
capital stock                               $      24.34   $       27.85     $         18.00     $     43.70   $     49.16

                                                                           As of December 31,
                                                 2015            2016               2017             2018          2019

                                                                                 (in millions)
Consolidated Balance Sheet Data:
Cash, cash equivalents, and marketable
securities                                   $    73,066     $    86,333     $      101,871      $   109,140   $   119,675
Total assets                                 $   147,461     $   167,497     $      197,295      $   232,792   $   275,909
Total long-term liabilities                  $     7,820     $    11,705     $       20,610      $    20,544   $    29,246
Total stockholders’ equity                   $   120,331     $   139,036     $      152,502      $   177,628   $   201,442




                                                        26
              Case
Table of Contents     3:20-cv-02747-LB Document 47 Filed 12/11/20 Page 78 of 216 Alphabet Inc.

ITEM 7.     MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF
            OPERATIONS

     Please read the following discussion and analysis of our financial condition and results of operations together
with our consolidated financial statements and related notes included under Part II, Item 8 of this Annual Report on
Form 10-K.
     We have omitted discussion of 2017 results where it would be redundant to the discussion previously included
in Part II, Item 7 of our 2018 Annual Report on Form 10-K, as amended.
Trends in Our Business
      The following trends have contributed to the results of our consolidated operations, and we anticipate that they
will continue to affect our future results:
     •   Users' behaviors and advertising continue to shift online as the digital economy evolves.
     The continuing shift from an offline to online world has contributed to the growth of our business since inception,
contributing to revenue growth, and we expect that this online shift will continue to benefit our business.
     • Users are increasingly using diverse devices and modalities to access our products and services, and
our advertising revenues are increasingly coming from new formats.
     Our users are accessing the Internet via diverse devices and modalities, such as smartphones, wearables and
smart home devices, and want to feel connected no matter where they are or what they are doing. We seek to expand
our products and services to stay in front of these trends in order to maintain and grow our business.
     We generate our advertising revenues increasingly from different channels, including mobile, and newer
advertising formats, and the margins from the advertising revenues from these channels and newer products have
generally been lower than those from traditional desktop search. Additionally, as the market for a particular device type
or modality matures our revenues may be affected. For example, growth in the global smartphone market has slowed
due to various factors, including increased market saturation in developed countries, which can affect our mobile
advertising revenue growth rates.
     We expect TAC paid to our distribution partners to increase as our revenues grow and to be affected by changes
in device mix; geographic mix; partner mix; partner agreement terms; and the percentage of queries channeled through
paid access points.
     We expect these trends to continue to put pressure on our overall margins and affect our revenue growth rates.
   • As online advertising evolves, we continue to expand our product offerings which may affect our
monetization.
      As interactions between users and advertisers change and as online user behavior evolves, we continue to
expand and evolve our product offerings to serve their changing needs. Over time, we expect our monetization trends
to fluctuate. For example, we have seen an increase in YouTube engagement ads, which monetize at a lower rate
than traditional search ads.
     • As users in developing economies increasingly come online, our revenues from international markets
continue to increase and movements in foreign exchange rates affect such revenues.
     The shift to online, as well as the advent of the multi-device world, has brought opportunities outside of the U.S.,
including in emerging markets, and we continue to develop localized versions of our products and relevant advertising
programs useful to our users in these markets. This has led to a trend of increased revenues from international markets
over time and we expect that our results will continue to be affected by our performance in these markets, particularly
as low-cost mobile devices become more available. This trend could impact our margins as developing markets initially
monetize at a lower rate than more mature markets.
     Our international revenues represent a significant portion of our revenues and are subject to fluctuations in foreign
currency exchange rates relative to the U.S. dollar. While we have a foreign exchange risk management program
designed to reduce our exposure to these fluctuations, this program does not fully offset their effect on our revenues
and earnings.




                                                           27
              Case
Table of Contents        3:20-cv-02747-LB Document 47 Filed 12/11/20 Page 79 of 216 Alphabet Inc.

    • The portion of our revenues that we derive from non-advertising revenues is increasing and may affect
margins.
      Non-advertising revenues have grown over time. We expect this trend to continue as we focus on expanding our
offerings to our users through products and services like Google Cloud, Google Play, hardware products, and YouTube
subscriptions. Across these initiatives, we currently derive non-advertising revenues primarily from sales of apps, in-
app purchases, digital content products, and hardware; and licensing and service fees, including fees received for
Google Cloud offerings and subscription and other services. The margins on these revenues vary significantly and
may be lower than the margins on our advertising revenues. A number of our Other Bets initiatives are in their initial
development stages, and as such, the sources of revenues from these businesses could change over time and the
revenues could be volatile.
     • As we continue to serve our users and expand our businesses, we will invest heavily in operating and
capital expenditures.
      We continue to make significant R&D investments in areas of strategic focus such as advertising, cloud, machine
learning, and search, as well as in new products and services. In addition, our capital expenditures have grown over
the last several years. We expect this trend to continue in the long term as we invest heavily in land and buildings for
data centers and offices, and information technology infrastructure, which includes servers and network equipment.
     In addition, acquisitions remain an important part of our strategy and use of capital, and we expect to continue
to spend cash on acquisitions and other investments. These acquisitions generally enhance the breadth and depth of
our offerings, as well as expand our expertise in engineering and other functional areas.
    •       Our employees are critical to our success and we expect to continue investing in them.
      Our employees are among our best assets and are critical for our continued success. We expect to continue
hiring talented employees around the globe and to provide competitive compensation programs to our employees.
Executive Overview of Results
     Below are our key financial results for the fiscal year ended December 31, 2019 (consolidated unless otherwise
noted):
        •   Revenues of $161.9 billion and revenue growth of 18% year over year, constant currency revenue growth of
            20% year over year.
        •   Google segment revenues of $160.7 billion with revenue growth of 18% year over year and Other Bets revenues
            of $659 million with revenue growth of 11% year over year.
        •   Revenues from the United States, EMEA, APAC, and Other Americas were $74.8 billion, $50.6 billion, $26.9
            billion, and $9.0 billion, respectively.
        •   Cost of revenues was $71.9 billion, consisting of TAC of $30.1 billion and other cost of revenues of $41.8
            billion. Our TAC as a percentage of advertising revenues (TAC rate) was 22.3%.
        •   Operating expenses (excluding cost of revenues) were $55.7 billion.
        •   Income from operations was $34.2 billion.
        •   Other income (expense), net, was $5.4 billion.
        •   Effective tax rate was 13%.
        •   Net income was $34.3 billion with diluted net income per share of $49.16.
        •   Operating cash flow was $54.5 billion.
        •   Capital expenditures were $23.5 billion.
        •   Number of employees was 118,899 as of December 31, 2019. The majority of new hires during the year were
            engineers and product managers. By product area, the largest headcount additions were in Google Cloud and
            Search.
Information about Segments
     We operate our business in multiple operating segments. Google is our only reportable segment. None of our
other segments meet the quantitative thresholds to qualify as reportable segments; therefore, the other operating
segments are combined and disclosed as Other Bets.




                                                            28
               Case
 Table of Contents     3:20-cv-02747-LB Document 47 Filed 12/11/20 Page 80 of 216 Alphabet Inc.

      Our reported segments are:
      •   Google – Google includes our main products such as ads, Android, Chrome, hardware, Google Cloud, Google
          Maps, Google Play, Search, and YouTube. Our technical infrastructure is also included in Google. Google
          generates revenues primarily from advertising; sales of apps, in-app purchases, digital content products, and
          hardware; and licensing and service fees, including fees received for Google Cloud offerings and subscription-
          based products.
      •   Other Bets – Other Bets is a combination of multiple operating segments that are not individually material.
          Other Bets includes Access, Calico, CapitalG, GV, Verily, Waymo, and X, among others. Revenues from the
          Other Bets are derived primarily through the sales of internet and TV services through Access as well as
          licensing and R&D services through Verily.
Revenues
     The following table presents our revenues by segment and revenue source (in millions). Certain amounts in prior
periods have been reclassified to conform with current period presentation.
                                                                                           Year Ended December 31,
                                                                                    2017            2018           2019
 Google Search & other                                                          $    69,811     $    85,296   $     98,115
 YouTube ads(1)                                                                       8,150          11,155        15,149
   Google properties                                                                 77,961          96,451       113,264
 Google Network Members' properties                                                  17,616          20,010        21,547
   Google advertising                                                                95,577         116,461       134,811
 Google Cloud                                                                         4,056           5,838         8,918
 Google other(1)                                                                     10,914          14,063        17,014
    Google revenues                                                                 110,547         136,362       160,743
 Other Bets revenues                                                                    477             595           659
 Hedging gains (losses)                                                                (169)           (138)          455
     Total revenues                                                             $   110,855 $       136,819 $     161,857
(1)
      YouTube non-advertising revenues are included in Google other revenues.

      Google advertising revenues
     Our advertising revenue growth, as well as the change in paid clicks and cost-per-click on Google properties and
the change in impressions and cost-per-impression on Google Network Members' properties and the correlation
between these items, have been affected and may continue to be affected by various factors, including:
      • advertiser competition for keywords;
      • changes in advertising quality, formats, delivery or policy;
      • changes in device mix;
      • changes in foreign currency exchange rates;
      • fees advertisers are willing to pay based on how they manage their advertising costs;
      • general economic conditions;
      • seasonality; and
      • traffic growth in emerging markets compared to more mature markets and across various advertising verticals
        and channels.
      Our advertising revenue growth rate has been affected over time as a result of a number of factors, including
challenges in maintaining our growth rate as revenues increase to higher levels; changes in our product mix; changes
in advertising quality or formats and delivery; the evolution of the online advertising market; increasing competition;
our investments in new business strategies; query growth rates; and shifts in the geographic mix of our revenues. We
also expect that our revenue growth rate will continue to be affected by evolving user preferences, the acceptance by
users of our products and services as they are delivered on diverse devices and modalities, our ability to create a
seamless experience for both users and advertisers, and movements in foreign currency exchange rates.




                                                            29
               Case
 Table of Contents     3:20-cv-02747-LB Document 47 Filed 12/11/20 Page 81 of 216 Alphabet Inc.

      The following table presents our Google advertising revenues (in millions):
                                                                                          Year Ended December 31,
                                                                                   2017            2018           2019
 Google Search & other                                                        $    69,811      $  85,296     $  98,115
 YouTube ads(1)                                                                     8,150         11,155        15,149
 Google Network Members' properties                                                17,616         20,010        21,547
  Google advertising                                                          $    95,577      $ 116,461     $ 134,811
 Google advertising revenues as a percentage of Google segment
 revenues                                                                            86.5%           85.4%          83.9%
(1)
         YouTube non-advertising revenues are included in Google other revenues.
     Google advertising revenues are generated on our Google properties (including Google Search & other properties
and YouTube) and Google Network Members’ properties. Google advertising revenues consist primarily of the following:
    • Google Search & other consists of revenues generated on Google search properties (including revenues from
       traffic generated by search distribution partners who use Google.com as their default search in browsers,
       toolbars, etc.) and other Google owned and operated properties like Gmail, Google Maps, and Google Play;
    • YouTube ads consists of revenues generated primarily on YouTube properties; and
    • Google Network Members' properties consist of revenues generated primarily on Google Network Members'
       properties participating in AdMob, AdSense, and Google Ad Manager.
      Google Search & other
     Our Google Search & other revenues increased $12,819 million from 2018 to 2019. The growth was primarily
driven by interrelated factors including increases in search queries resulting from ongoing growth in user adoption and
usage, primarily on mobile devices, continued growth in advertiser activity, and improvements we have made in ad
formats and delivery. Revenue growth was partially offset by the general strengthening of the U.S. dollar compared to
certain foreign currencies.
      Our Google Search & other revenues increased $15,485 million from 2017 to 2018. The growth was primarily
driven by increases in mobile search resulting from ongoing growth in user adoption and usage, as well as continued
growth in advertiser activity. Growth was also driven by improvements in ad formats and delivery, primarily on desktop.
Additionally, revenue growth was favorably affected by the general weakening of the U.S. dollar compared to certain
foreign currencies.
      YouTube ads
    YouTube ads revenues increased $3,994 million from 2018 to 2019 and increased $3,005 million from 2017 to
2018. The largest contributors to the growth during both periods were our direct response and brand advertising
products, both of which benefited from improvements to ad formats and delivery and increased advertiser spending.
      Google Network Members' properties
     Our Google Network Members' properties revenues increased $1,537 million from 2018 to 2019. The growth was
primarily driven by strength in both AdManager (included in what was previously referred to as programmatic advertising
buying) and AdMob, partially offset by the general strengthening of the U.S. dollar compared to certain foreign
currencies.
      Our Google Network Members' properties revenues increased $2,394 million from 2017 to 2018, primarily driven
by strength in both AdMob and AdManager, offset by a decline in our traditional AdSense businesses. Additionally, the
growth was favorably affected by the general weakening of the U.S. dollar compared to certain foreign currencies.
      Use of Monetization Metrics
      Paid clicks for our Google properties represent engagement by users and include clicks on advertisements by
end-users related to searches on Google.com and other owned and operated properties including Gmail, Google
Maps, and Google Play; and viewed YouTube engagement ads (certain YouTube ad formats are not included in our
click or impression based metrics). Impressions for our Google Network Members' properties include impressions
displayed to users served on Google Network Members' properties participating primarily in AdMob, AdSense and
Google Ad Manager.
     Cost-per-click is defined as click-driven revenues divided by our total number of paid clicks and represents the
average amount we charge advertisers for each engagement by users.

                                                            30
              Case
Table of Contents       3:20-cv-02747-LB Document 47 Filed 12/11/20 Page 82 of 216 Alphabet Inc.

     Cost-per-impression is defined as impression-based and click-based revenues divided by our total number of
impressions and represents the average amount we charge advertisers for each impression displayed to users.
     As our business evolves, we periodically review, refine and update our methodologies for monitoring, gathering,
and counting the number of paid clicks on our Google properties and the number of impressions on Google Network
Members’ properties and for identifying the revenues generated by click activity on our Google properties and the
revenues generated by impression activity on Google Network Members’ properties.
        Google properties
        The following table presents changes in our paid clicks and cost-per-click (expressed as a percentage):

                                                                                          Year Ended December 31,
                                                                                          2018                2019
Paid clicks change                                                                                62 %               23 %
Cost-per-click change                                                                            (25)%               (7)%

      The number of paid clicks through our advertising programs on Google properties increased from 2018 to 2019
due to growth in views of YouTube engagement ads; increase in clicks due to interrelated factors, including an increase
in search queries resulting from ongoing growth in user adoption and usage, primarily on mobile devices; continued
growth in advertiser activity; and improvements we have made in ad formats and delivery. The positive effect on our
revenues from an increase in paid clicks was partially offset by a decrease in the cost-per-click paid by our advertisers.
The decrease in cost-per-click was primarily driven by continued growth in YouTube engagement ads where cost-per-
click remains lower than on our other advertising platforms. Cost-per-click was also affected by changes in device mix,
geographic mix, ongoing product changes, product mix, property mix, and fluctuations of the U.S. dollar compared to
certain foreign currencies.
        Google Network Members' properties
        The following table presents changes in our impressions and cost-per-impression (expressed as a percentage):

                                                                                           Year Ended December 31,
                                                                                          2018                2019
Impressions change                                                                                 2%                  9%
Cost-per-impression change                                                                        12%                  1%

      Impressions increased from 2018 to 2019 primarily due to growth in AdManager. The cost-per-impression was
relatively unchanged due to a combination of factors including ongoing product and policy changes and improvements
we have made in ad formats and delivery, changes in device mix, geographic mix, product mix, property mix, and
fluctuations of the U.S. dollar compared to certain foreign currencies.
        Google Cloud
        The following table presents our Google Cloud revenues (in millions):

                                                                                        Year Ended December 31,
                                                                                 2017            2018           2019
Google Cloud                                                                 $    4,056   $        5,838  $      8,918
Google Cloud revenues as a percentage of Google segment revenues                     3.7%            4.3%          5.5%

        Google Cloud revenues consist primarily of revenues from Cloud offerings, including
    •      Google Cloud Platform (GCP), which includes infrastructure, data and analytics, and other services
    •      G Suite productivity tools; and
    •      other enterprise cloud services.
     Our Google Cloud revenues increased $3,080 million from 2018 to 2019 and increased $1,782 million from 2017
to 2018. The growth during both periods was primarily driven by continued strength in our GCP and G Suite offerings.
Our infrastructure and our data and analytics platform products have been the largest drivers of growth in GCP.




                                                           31
              Case
Table of Contents       3:20-cv-02747-LB Document 47 Filed 12/11/20 Page 83 of 216 Alphabet Inc.

        Google other revenues
        The following table presents our Google other revenues (in millions):

                                                                                           Year Ended December 31,
                                                                                    2017            2018           2019
Google other                                                                        10,914          14,063           17,014
Google other revenues as a percentage of Google segment revenues                        9.9%          10.3%            10.6%

    Google other revenues consist primarily of revenues from:
    •      Google Play, which includes revenues from sales of apps and in-app purchases (which we recognize net of
           payout to developers) and digital content sold in the Google Play store;
    •      hardware, including Google Nest home products, Pixelbooks, Pixel phones and other devices;
    •      YouTube non-advertising, including YouTube Premium and YouTube TV subscriptions and other services; and
    •      other products and services.
    Our Google other revenues increased $2,951 million from 2018 to 2019. The growth was primarily driven by
Google Play and YouTube subscriptions.
    Our Google other revenues increased $3,149 million from 2017 to 2018. The growth was primarily driven by
Google Play and hardware.
    Over time, our growth rate for Google Cloud and Google other revenues may be affected by the seasonality
associated with new product and service launches and market dynamics.
        Other Bets
        The following table presents our Other Bets revenues (in millions):

                                                                                           Year Ended December 31,
                                                                                    2017            2018             2019
Other Bets revenues                                                             $      477  $          595  $           659
Other Bets revenues as a percentage of total revenues                                  0.4%            0.4%             0.4%

     Other Bets revenues consist primarily of revenues from sales of Access internet and TV services and Verily
licensing and R&D services.
Revenues by Geography
     The following table presents our revenues by geography as a percentage of revenues, determined based on the
addresses of our customers:

                                                                                              Year Ended December 31,
                                                                                             2018                2019
United States                                                                                       46%                     46%
EMEA                                                                                                33%                     31%
APAC                                                                                                15%                     17%
Other Americas                                                                                       6%                      6%

     For further details on revenues by geography, see Note 2 of the Notes to Consolidated Financial Statements
included in Part II, Item 8 of this Annual Report on Form 10-K.
        Use of Constant Currency Revenues and Constant Currency Revenue Growth
     The effect of currency exchange rates on our business is an important factor in understanding period to period
comparisons. Our international revenues are favorably affected as the U.S. dollar weakens relative to other foreign
currencies, and unfavorably affected as the U.S. dollar strengthens relative to other foreign currencies. Our revenues
are also favorably affected by net hedging gains and unfavorably affected by net hedging losses.
     We use non-GAAP constant currency revenues and constant currency revenue growth for financial and operational
decision-making and as a means to evaluate period-to-period comparisons. We believe the presentation of results on
a constant currency basis in addition to U.S. Generally Accepted Accounting Principles (GAAP) results helps improve
                                                            32
              Case
Table of Contents    3:20-cv-02747-LB Document 47 Filed 12/11/20 Page 84 of 216 Alphabet Inc.

the ability to understand our performance because they exclude the effects of foreign currency volatility that are not
indicative of our core operating results.
     Constant currency information compares results between periods as if exchange rates had remained constant
period over period. We define constant currency revenues as total revenues excluding the effect of foreign exchange
rate movements and hedging activities, and use it to determine the constant currency revenue growth on a year-on-
year basis. Constant currency revenues are calculated by translating current period revenues using prior period
exchange rates, as well as excluding any hedging effects realized in the current period.
     Constant currency revenue growth (expressed as a percentage) is calculated by determining the increase in
current period revenues over prior period revenues where current period foreign currency revenues are translated
using prior period exchange rates and hedging effects are excluded from revenues of both periods.
    These results should be considered in addition to, not as a substitute for, results reported in accordance with
GAAP. Results on a constant currency basis, as we present them, may not be comparable to similarly titled measures
used by other companies and are not a measure of performance presented in accordance with GAAP.




                                                         33
               Case
 Table of Contents     3:20-cv-02747-LB Document 47 Filed 12/11/20 Page 85 of 216 Alphabet Inc.

      The following table presents the foreign exchange effect on our international revenues and total revenues (in
millions):
                                                                                             Year Ended December 31,
                                                                                             2018                 2019
 EMEA revenues                                                                        $        44,739      $        50,645
    Exclude foreign exchange effect on current period revenues using prior
    year rates                                                                                 (1,325)               2,397
 EMEA constant currency revenues                                                      $        43,414  $            53,042
 Prior period EMEA revenues                                                           $        36,236  $            44,739
 EMEA revenue growth                                                                               23%                  13%
 EMEA constant currency revenue growth                                                             20%                  19%


 APAC revenues                                                                        $        21,341      $        26,928
    Exclude foreign exchange effect on current period revenues using prior
    year rates                                                                                    (49)                 388
 APAC constant currency revenues                                                      $        21,292  $            27,316
 Prior period APAC revenues                                                           $        16,192  $            21,341
 APAC revenue growth                                                                               32%                  26%
 APAC constant currency revenue growth                                                             31%                  28%


 Other Americas revenues                                                              $          7,608     $         8,986
    Exclude foreign exchange effect on current period revenues using prior
    year rates                                                                                     404                 541
 Other Americas constant currency revenues                                            $          8,012  $            9,527
 Prior period Other Americas revenues                                                 $          6,147  $            7,608
 Other Americas revenue growth                                                                      24%                 18%
 Other Americas constant currency revenue growth                                                    30%                 25%


 United States revenues                                                               $        63,269  $            74,843
 United States revenue growth                                                                      21%                  18%


 Hedging gains (losses)                                                                          (138)                455
 Total revenues                                                                       $       136,819      $      161,857
 Total constant currency revenues                                                     $       135,987      $      164,728
 Prior period revenues, excluding hedging effect(1)                                   $       111,024  $          136,957
 Total revenue growth                                                                              23%                 18%
 Total constant currency revenue growth                                                            22%                 20%
(1)
      Total revenues and hedging gains (losses) for the year ended December 31, 2017 were $110,855 million and $(169) million,
      respectively.

     Our EMEA revenue growth from 2018 to 2019 was unfavorably affected by changes in foreign currency exchange
rates, primarily due to the U.S. dollar strengthening relative to the Euro and British pound.
     Our APAC revenue growth from 2018 to 2019 was unfavorably affected by changes in foreign currency exchange
rates primarily due to the U.S. dollar strengthening relative to the Australian dollar and South Korean won, partially
offset by the U.S. dollar weakening relative to the Japanese yen.
    Our Other Americas revenue growth from 2018 to 2019 was unfavorably affected by changes in foreign currency
exchange rates, primarily due to the U.S. dollar strengthening relative to the Brazilian real and Argentine peso.




                                                             34
              Case
Table of Contents     3:20-cv-02747-LB Document 47 Filed 12/11/20 Page 86 of 216 Alphabet Inc.

Costs and Expenses
     Cost of Revenues
     Cost of revenues consists of TAC which are paid to Google Network Members primarily for ads displayed on their
properties and amounts paid to our distribution partners who make available our search access points and services.
Our distribution partners include browser providers, mobile carriers, original equipment manufacturers, and software
developers.
     The cost of revenues as a percentage of revenues generated from ads placed on Google Network Members'
properties are significantly higher than the cost of revenues as a percentage of revenues generated from ads placed
on Google properties because most of the advertiser revenues from ads served on Google Network Members’ properties
are paid as TAC to our Google Network Members.
     Additionally, other cost of revenues (which is the cost of revenues excluding TAC) includes the following:
     • Content acquisition costs primarily related to payments to content providers from whom we license video and
        other content for distribution on YouTube advertising and subscription services and Google Play (we pay fees
        to these content providers based on revenues generated or a flat fee);
     • Expenses associated with our data centers and other operations (including bandwidth, compensation expenses
        (including stock-based compensation (SBC)), depreciation, energy, and other equipment costs); and
     • Inventory related costs for hardware we sell.
     The following tables present our cost of revenues, including TAC (in millions):

                                                                                          Year Ended December 31,
                                                                                         2018                2019
TAC                                                                               $        26,726  $           30,089
Other cost of revenues                                                                     32,823              41,807
Total cost of revenues                                                            $        59,549  $           71,896
Total cost of revenues as a percentage of revenues                                           43.5%               44.4%

      Cost of revenues increased $12,347 million from 2018 to 2019. The increase was due to increases in other cost
of revenues and TAC of $8,984 million and $3,363 million, respectively.
     The increase in other cost of revenues from 2018 to 2019 was due to an increase in data center and other
operations costs. Additionally, there was an increase in content acquisition costs for YouTube consistent with the growth
in YouTube revenues.
     The increase in TAC from 2018 to 2019 was due to increases in TAC paid to distribution partners and to Google
Network Members, primarily driven by growth in revenues subject to TAC. The TAC rate decreased from 22.9% to
22.3%, primarily due to the favorable revenue mix shift from Google Network Members' properties to Google properties.
The TAC rate on Google properties revenues increased primarily due to the ongoing shift to mobile, which carries
higher TAC because more mobile searches are channeled through paid access points. The TAC rate on Google Network
revenues decreased primarily due to changes in product mix to products that carry a lower TAC rate.
      Over time, cost of revenues as a percentage of total revenues may be affected by a number of factors, including
the following:
     • The amount of TAC paid to Google Network Members, which is affected by a combination of factors such as
       geographic mix, product mix, revenue share terms, and fluctuations of the U.S. dollar compared to certain
       foreign currencies;
     • The amount of TAC paid to distribution partners, which is affected by changes in device mix, geographic mix,
       partner mix, partner agreement terms such as revenue share arrangements, and the percentage of queries
       channeled through paid access points;
     • Relative revenue growth rates of Google properties and Google Network Members' properties;
     • Costs associated with our data centers and other operations to support ads, Google Cloud, Search, YouTube
       and other products;
     • Content acquisition costs, which are primarily affected by the relative growth rates in our YouTube advertising
       and subscription revenues;
     • Costs related to hardware sales; and
     • Increased proportion of non-advertising revenues, which generally have higher costs of revenues, relative to
       our advertising revenues.

                                                           35
              Case
Table of Contents     3:20-cv-02747-LB Document 47 Filed 12/11/20 Page 87 of 216 Alphabet Inc.

     Research and Development
     The following table presents our R&D expenses (in millions):

                                                                                       Year Ended December 31,
                                                                                       2018               2019
Research and development expenses                                               $          21,419  $        26,018
Research and development expenses as a percentage of revenues                                15.7%            16.1%

     R&D expenses consist primarily of:
     •   Compensation expenses (including SBC) and facilities-related costs for engineering and technical employees
         responsible for R&D of our existing and new products and services;
     •   Depreciation expenses;
     •   Equipment-related expenses; and
     •   Professional services fees primarily related to consulting and outsourcing services.
     R&D expenses increased $4,599 million from 2018 to 2019. The increase was primarily due to an increase in
compensation expenses (including SBC) and facilities-related costs of $3,519 million, largely resulting from a 23%
increase in headcount.
     Over time, R&D expenses as a percentage of revenues may be affected by a number of factors including continued
investment in ads, Android, Chrome, Google Cloud, Google Play, hardware, machine learning, Other Bets, and Search.
     Sales and Marketing
     The following table presents our sales and marketing expenses (in millions):

                                                                                       Year Ended December 31,
                                                                                       2018               2019
Sales and marketing expenses                                                    $          16,333  $        18,464
Sales and marketing expenses as a percentage of revenues                                     11.9%            11.4%

     Sales and marketing expenses consist primarily of:
     • Advertising and promotional expenditures related to our products and services; and
     • Compensation expenses (including SBC) and facilities-related costs for employees engaged in sales and
       marketing, sales support, and certain customer service functions.
      Sales and marketing expenses increased $2,131 million from 2018 to 2019. The increase was primarily due to
an increase in compensation expenses (including SBC) and facilities-related costs of $1,371 million, largely resulting
from a 15% increase in headcount. In addition, there was an increase in advertising and promotional expenses of $402
million.
      Over time, sales and marketing expenses as a percentage of revenues may be affected by a number of factors
including the seasonality associated with new product and service launches.
     General and Administrative
     The following table presents our general and administrative expenses (in millions):

                                                                                       Year Ended December 31,
                                                                                       2018               2019
General and administrative expenses                                             $           6,923  $          9,551
General and administrative expenses as a percentage of revenues                               5.1%              5.9%
     General and administrative expenses consist primarily of:
     • Compensation expenses (including SBC) and facilities-related costs for employees in our finance, human
       resources, information technology, and legal organizations;
     • Depreciation expenses;
     • Equipment-related expenses;
     • Legal-related expenses; and


                                                          36
              Case
Table of Contents     3:20-cv-02747-LB Document 47 Filed 12/11/20 Page 88 of 216 Alphabet Inc.

     •   Professional services fees primarily related to audit, information technology consulting, outside legal, and
         outsourcing services.
      General and administrative expenses increased $2,628 million from 2018 to 2019. The increase was primarily
due to an increase in legal-related expenses of $1,157 million, including a charge of $554 million from a legal settlement
in 2019 and the effect of a legal settlement gain recorded in 2018. Additionally, there was an increase in compensation
expenses (including SBC) and facilities-related costs of $687 million, largely resulting from a 19% increase in headcount.
     Performance fees of $1,203 million have been reclassified from general and administrative expenses to other
income (expense), net, for 2018 to conform with current period presentation. See Note 7 of the Notes to Consolidated
Financial Statements included in Part II, Item 8 of this Annual Report on Form 10-K for further details.
     Over time, general and administrative expenses as a percentage of revenues may be affected by discrete items
such as legal settlements.
     European Commission Fines
    In July 2018, the EC announced its decision that certain provisions in Google's Android-related distribution
agreements infringed European competition law. The EC decision imposed a €4.3 billion ($5.1 billion as of June 30,
2018) fine, which was accrued in the second quarter of 2018.
      In March 2019, the EC announced its decision that certain contractual provisions in agreements that Google had
with AdSense for Search partners infringed European competition law. The EC decision imposed a €1.5 billion ($1.7
billion as of March 20, 2019) fine, which was accrued in the first quarter of 2019.
    Please refer to Note 10 of the Notes to Consolidated Financial Statements included in Part II, Item 8 of this Annual
Report on Form 10-K for further information.
Other Income (Expense), Net
     The following table presents other income (expense), net, (in millions):

                                                                                          Year Ended December 31,
                                                                                          2018                2019
Other income (expense), net                                                        $         7,389   $           5,394
Other income (expense), net, as a percentage of revenues                                        5.4%                3.3%

      Other income (expense), net, decreased $1,995 million from 2018 to 2019. This decrease was primarily driven
by a decrease in gains on equity securities, which were $2,649 million in 2019 as compared to $5,460 million in 2018.
The majority of the gains in both periods were unrealized. The effect of the decrease in gains on equity securities was
partially offset by a decrease in performance fees. The decrease in other income (expense) was also driven by a
decrease in gains on debt securities primarily due to an unrealized gain recognized in 2018 resulting from the
modification of the terms of a non-marketable debt security.
     Performance fees of $1,203 million have been reclassified from general and administrative expenses to other
income (expense), net, for 2018 to conform with current period presentation. See Note 7 of the Notes to Consolidated
Financial Statements included in Part II, Item 8 of this Annual Report on Form 10-K for further details.
     Over time, other income (expense), net, as a percentage of revenues may be affected by market dynamics and
other factors. Equity values generally change daily for marketable equity securities and upon the occurrence of
observable price changes or upon impairment of non-marketable equity securities. In addition, volatility in the global
economic climate and financial markets could result in a significant change in the value of our equity securities.
Fluctuations in the value of these investments has, and we expect will continue to, contribute to volatility of OI&E in
future periods. For additional information about equity investments, see Note 1 and Note 3 of the Notes to Consolidated
Financial Statements included in Part II, Item 8 of this Annual Report on Form 10-K.




                                                           37
              Case
Table of Contents      3:20-cv-02747-LB Document 47 Filed 12/11/20 Page 89 of 216 Alphabet Inc.

Provision for Income Taxes
     The following table presents our provision for income taxes (in millions) and effective tax rate:

                                                                                             Year Ended December 31,
                                                                                            2018                 2019
Provision for income taxes                                                           $          4,177  $            5,282
Effective tax rate                                                                               12.0%               13.3%

     Our provision for income taxes and our effective tax rate increased from 2018 to 2019, due to discrete events in
2018 and 2019. In 2018, we released our deferred tax asset valuation allowance related to gains on equity securities
and recognized the benefits of the U.S. Tax Cuts and Jobs Act ("Tax Act"). In 2019, we recognized an increase in
discrete benefits related to the resolution of multi-year audits, partially offset by the reversal of Altera tax benefit as a
result of the U.S. Court of Appeals decision. See Note 14 of the Notes to Consolidated Financial Statements included
in Part II, Item 8 of this Annual Report on Form 10-K for further information.
    As of December 31, 2019, we have simplified our corporate legal entity structure and now license intellectual
property from the U.S. that was previously licensed from Bermuda. This will affect our geographic mix of earnings.
     We expect our future effective tax rate to be affected by the geographic mix of earnings in countries with different
statutory rates. Additionally, our future effective tax rate may be affected by changes in the valuation of our deferred
tax assets or liabilities, or changes in tax laws, regulations, or accounting principles, as well as certain discrete items.




                                                             38
              Case
Table of Contents       3:20-cv-02747-LB Document 47 Filed 12/11/20 Page 90 of 216 Alphabet Inc.

Quarterly Results of Operations
     The following tables presenting our quarterly results of operations should be read in conjunction with the
consolidated financial statements and related notes included in Part II, Item 8 of this Annual Report on Form 10-K. We
have prepared the unaudited information on the same basis as our audited consolidated financial statements. Our
operating results for any quarter are not necessarily indicative of results for any future quarters or for a full year.
       The following table presents our unaudited quarterly results of operations for the eight quarters ended
December 31, 2019. This table includes all adjustments, consisting only of normal recurring adjustments, that we
consider necessary for a fair presentation of our consolidated financial position and operating results for the quarters
presented. Seasonal fluctuations in internet usage and advertiser expenditures, underlying business trends such as
traditional retail seasonality and macroeconomic conditions have affected, and are likely to continue to affect, our
business. Commercial queries typically increase significantly in the fourth quarter of each year. These seasonal trends
have caused, and will likely continue to cause, fluctuations in our quarterly results, including fluctuations in sequential
revenue growth rates.

                                                                            Quarter Ended
                                     Mar 31,    Jun 30,      Sept 30,    Dec 31,     Mar 31,     Jun 30,        Sept 30,   Dec 31,
                                      2018       2018         2018        2018        2019        2019           2019       2019

                                                          (In millions, except per share amounts) (unaudited)
Consolidated Statements of Income Data:
Revenues                            $ 31,146    $ 32,657     $ 33,740    $ 39,276   $ 36,339     $ 38,944    $ 40,499      $ 46,075
Costs and expenses:
     Cost of revenues                 13,467        13,883    14,281      17,918        16,012     17,296        17,568     21,020
     Research and development          5,039         5,114      5,232       6,034        6,029      6,213         6,554      7,222
     Sales and marketing               3,604         3,780      3,849       5,100        3,905      4,212         4,609      5,738
     General and administrative        1,403         1,764      1,753       2,003        2,088      2,043         2,591      2,829
     European Commission fines              0        5,071          0           0        1,697           0             0         0
Total costs and expenses              23,513        29,612    25,115      31,055        29,731     29,764        31,322     36,809
Income from operations                 7,633         3,045      8,625       8,221        6,608      9,180         9,177      9,266
Other income (expense), net            2,910         1,170      1,458       1,851        1,538      2,967          (549)     1,438
Income from continuing operations
before income taxes                   10,543         4,215    10,083      10,072         8,146     12,147         8,628     10,704
Provision for income taxes             1,142         1,020         891      1,124        1,489      2,200         1,560         33
Net income                          $ 9,401     $ 3,195      $ 9,192     $ 8,948    $ 6,657      $ 9,947     $ 7,068       $ 10,671


Basic net income per share of
Class A and B common stock and
Class C capital stock               $ 13.53     $     4.60   $ 13.21     $ 12.87    $     9.58   $ 14.33     $ 10.20       $ 15.49
Diluted net income per share of
Class A and B common stock and
Class C capital stock               $ 13.33     $     4.54   $ 13.06     $ 12.77    $     9.50   $ 14.21     $ 10.12       $ 15.35

Capital Resources and Liquidity
     As of December 31, 2019, we had $119.7 billion in cash, cash equivalents, and marketable securities. Cash
equivalents and marketable securities are comprised of time deposits, money market funds, highly liquid government
bonds, corporate debt securities, mortgage-backed and asset-backed securities and marketable equity securities.
      As of December 31, 2019, we had long-term taxes payable of $7.3 billion related to a one-time transition tax
payable incurred as a result of the Tax Act. As permitted by the Tax Act, we will pay the transition tax in annual interest-
free installments through 2025.
     In 2017, 2018 and 2019, the EC announced decisions that certain actions taken by Google infringed European
competition law and imposed fines of €2.4 billion ($2.7 billion as of June 27, 2017), €4.3 billion ($5.1 billion as of June
30, 2018), and €1.5 billion ($1.7 billion as of March 20, 2019), respectively. While each EC decision is under appeal,
we included the fines in accrued expenses and other current liabilities on our Consolidated Balance Sheets as we
provided bank guarantees (in lieu of a cash payment) for the fines.


                                                              39
              Case
Table of Contents     3:20-cv-02747-LB Document 47 Filed 12/11/20 Page 91 of 216 Alphabet Inc.

      In November 2019, we entered into an agreement to acquire Fitbit, a leading wearables brand, for $7.35 per
share, representing a total purchase price of approximately $2.1 billion as of the date of the agreement. The acquisition
of Fitbit is expected to be completed in 2020, subject to customary closing conditions, including the receipt of regulatory
approvals.
      Our principal sources of liquidity are our cash, cash equivalents, and marketable securities, as well as the cash
flow that we generate from our operations. The primary use of capital continues to be to invest for the long term growth
of the business. We regularly evaluate our cash and capital structure, including the size, pace and form of capital return
to stockholders.
     We have a short-term debt financing program of up to $5.0 billion through the issuance of commercial paper. Net
proceeds from this program are used for general corporate purposes. We had no commercial paper outstanding as
of December 31, 2019. We have $4.0 billion of revolving credit facilities expiring in July 2023 with no amounts
outstanding as of December 31, 2019. The interest rate for the credit facilities is determined based on a formula using
certain market rates. We believe that our sources of funding will be sufficient to satisfy our currently anticipated cash
requirements including capital expenditures, working capital requirements, potential acquisitions and other liquidity
requirements through at least the next 12 months.
     As of December 31, 2019, we have senior unsecured notes outstanding due in 2021, 2024, and 2026 with a total
carrying value of $4.0 billion.
     As of December 31, 2019, we had remaining authorization of $20.8 billion for repurchase of Class C capital stock.
The repurchases are being executed from time to time, subject to general business and market conditions and other
investment opportunities, through open market purchases or privately negotiated transactions, including through Rule
10b5-1 plans. The repurchase program does not have an expiration date. Please refer to Note 11 of the Notes to
Consolidated Financial Statements included in Part II, Item 8 of this Annual Report on Form 10-K for additional
information related to share repurchases.
      We continue to make significant investments in land and buildings for data centers and offices and information
technology infrastructure through purchases of property and equipment and lease arrangements to provide capacity
for the growth of our business. During the year ended December 31, 2019, we spent $23.5 billion on capital expenditures
and recognized total operating lease assets of $4.4 billion. As of December 31, 2019, the amount of total future lease
payments under operating leases, which had a weighted average remaining lease term of 10 years, was $13.9 billion.
Finance leases were not material for the year ended December 31, 2019. Please refer to Note 4 of the Notes to
Consolidated Financial Statements included in Part II, Item 8 of this Annual Report on Form 10-K for further information
on the leases.
     The following table presents our cash flows (in millions):

                                                                                           Year Ended December 31,
                                                                                           2018                2019
Net cash provided by operating activities                                           $         47,971    $         54,520
Net cash used in investing activities                                               $        (28,504) $           (29,491)
Net cash used in financing activities                                               $        (13,179) $           (23,209)

     Cash Provided by Operating Activities
      Our largest source of cash provided by our operations are advertising revenues generated by Google properties
and Google Network Members' properties. Additionally, we generate cash through sales of apps, in-app purchases,
digital content products, and hardware; and licensing and service fees, including fees received for Google Cloud
offerings and subscription-based products.
      Our primary uses of cash from our operating activities include payments to our Google Network Members and
distribution partners, and payments for content acquisition costs. In addition, uses of cash from operating activities
include compensation and related costs, hardware inventory costs, other general corporate expenditures, and income
taxes.
     Net cash provided by operating activities increased from 2018 to 2019 primarily due to increases in cash received
from revenues, offset by increases in cash paid for cost of revenues and operating expenses.
     Cash Used in Investing Activities
    Cash provided by investing activities consists primarily of maturities and sales of our investments in marketable
and non-marketable securities. Cash used in investing activities consists primarily of purchases of property and
                                                        40
               Case
 Table of Contents       3:20-cv-02747-LB Document 47 Filed 12/11/20 Page 92 of 216 Alphabet Inc.

equipment, which primarily includes our investments in land and buildings for data centers and offices and information
technology infrastructure to provide capacity for the growth of our businesses; purchases of marketable and non-
marketable securities; and payments for acquisitions.
     Net cash used in investing activities increased from 2018 to 2019 primarily due to a net increase in purchases
of securities and an increase in payments for acquisitions, partially offset by a decrease in payments for purchases of
property and equipment. The decrease in purchases of property and equipment was driven by decreases in purchases
of servers as well as land and buildings for offices, partially offset by an increase in data center construction.
      Cash Used in Financing Activities
     Cash provided by financing activities consists primarily of proceeds from issuance of debt and proceeds from
sale of interest in consolidated entities. Cash used in financing activities consists primarily of net payments related to
stock-based award activities, repurchases of capital stock, and repayments of debt.
      Net cash used in financing activities increased from 2018 to 2019 primarily due to an increase in cash payments
for repurchases of capital stock and a decrease in proceeds from sale of interest in consolidated entities.
Contractual Obligations as of December 31, 2019
      The following summarizes our contractual obligations as of December 31, 2019 (in millions):

                                                                                     Payments Due By Period
                                                                              Less than        1-3             3-5        More than
                                                               Total           1 year         years           years        5 years
 Operating lease obligations(1)                            $   13,854     $       1,757   $     3,525    $      2,809    $     5,763
 Obligations for leases that have not yet
 commenced(1)                                                    7,418              249           850           1,314          5,005
 Purchase obligations(2)                                         5,660            4,212           933             202            313
 Long-term debt obligations(3)                                   5,288              227         1,258           1,224          2,579
 Tax payable(4)                                                  7,315                0         1,166           3,661          2,488
 Other long-term liabilities reflected on our
 balance sheet(5)                                               1,484               245           643             367            229
     Total contractual obligations                         $   41,019     $       6,690   $     8,375    $      9,577    $    16,377
(1)
      For further information, refer to Note 4 of the Notes to Consolidated Financial Statements included in Part II, Item 8 of this
      Annual Report on Form 10-K.
(2)
      Represents non-cancelable contractual obligations primarily related to information technology assets and data center operation
      costs; purchases of inventory; and digital media content licensing arrangements. The amounts included above represent the
      non-cancelable portion of agreements or the minimum cancellation fee. For those agreements with variable terms, we do not
      estimate the non-cancelable obligation beyond any minimum quantities and/or pricing as of December 31, 2019. Excluded
      from the table above are open orders for purchases that support normal operations.
(3)
      Represents our principal and interest payments. For further information on long-term debt, refer to Note 6 of the Notes to
      Consolidated Financial Statements included in Part II, Item 8 of this Annual Report on Form 10-K.
(4)
      Represents one-time transition tax payable incurred as a result of the Tax Act. For further information, refer to Note 14 of the
      Notes to Consolidated Financial Statements included in Part II, Item 8 of this Annual Report on Form 10-K. Excluded from
      the table above are long-term taxes payable of $2.6 billion as of December 31, 2019 primarily related to uncertain tax positions,
      for which we are unable to make a reasonably reliable estimate of the timing of payments in individual years beyond 12 months
      due to uncertainties in the timing of tax audit outcomes.
(5)
      Represents cash obligations recorded on our Consolidated Balance Sheets, including the short-term portion of these long-
      term liabilities, primarily for the construction of offices and certain commercial agreements. These amounts do not include the
      EC fines which are classified as current liabilities on our Consolidated Balance Sheets. For further information regarding the
      EC fines, refer to Note 10 of the Notes to Consolidated Financial Statements included in Part II, Item 8 of this Annual Report
      on Form 10-K.

Off-Balance Sheet Arrangements
     As of December 31, 2019, we did not have any off-balance sheet arrangements, as defined in Item 303(a)(4)(ii)
of Regulation S-K, that have or are reasonably likely to have a current or future effect on our financial condition, changes
in our financial condition, revenues, or expenses, results of operations, liquidity, capital expenditures, or capital
resources that is material to investors.




                                                                  41
              Case
Table of Contents     3:20-cv-02747-LB Document 47 Filed 12/11/20 Page 93 of 216 Alphabet Inc.

Critical Accounting Policies and Estimates
      We prepare our consolidated financial statements in accordance with GAAP. In doing so, we have to make
estimates and assumptions that affect our reported amounts of assets, liabilities, revenues, expenses, gains and
losses, as well as related disclosure of contingent assets and liabilities. In some cases, we could reasonably have
used different accounting policies and estimates. In some cases, changes in the accounting estimates are reasonably
likely to occur from period to period. Accordingly, actual results could differ materially from our estimates. To the extent
that there are material differences between these estimates and actual results, our financial condition or results of
operations will be affected. We base our estimates on past experience and other assumptions that we believe are
reasonable under the circumstances, and we evaluate these estimates on an ongoing basis. We refer to accounting
estimates of this type as critical accounting policies and estimates, which we discuss further below. We have reviewed
our critical accounting policies and estimates with the audit committee of our board of directors.
    Please see Notes to Consolidated Financial Statements included in Part II, Item 8 of this Annual Report on Form
10-K for a summary of significant accounting policies and the effect on our financial statements.
     Revenues
      For the sale of third-party goods and services, we evaluate whether we are the principal, and report revenues on
a gross basis, or an agent, and report revenues on a net basis. In this assessment, we consider if we obtain control
of the specified goods or services before they are transferred to the customer, as well as other indicators such as the
party primarily responsible for fulfillment, inventory risk, and discretion in establishing price.
     Income Taxes
     We are subject to income taxes in the U.S. and foreign jurisdictions. Significant judgment is required in evaluating
our uncertain tax positions and determining our provision for income taxes.
      Although we believe we have adequately reserved for our uncertain tax positions, no assurance can be given
that the final tax outcome of these matters will not be different. We adjust these reserves in light of changing facts and
circumstances, such as the closing of a tax audit or the refinement of an estimate. To the extent that the final tax
outcome of these matters is different than the amounts recorded, such differences will affect the provision for income
taxes and the effective tax rate in the period in which such determination is made.
     The provision for income taxes includes the effect of reserve provisions and changes to reserves that are
considered appropriate as well as the related net interest and penalties. In addition, we are subject to the continuous
examination of our income tax returns by the Internal Revenue Services (IRS) and other tax authorities which may
assert assessments against us. We regularly assess the likelihood of adverse outcomes resulting from these
examinations and assessments to determine the adequacy of our provision for income taxes.
     Loss Contingencies
     We are regularly subject to claims, suits, government investigations, and other proceedings involving competition
and antitrust, intellectual property, privacy, consumer protection, non-income taxes, labor and employment, commercial
disputes, content generated by our users, goods and services offered by advertisers or publishers using our platforms,
and other matters. Certain of these matters include speculative claims for substantial or indeterminate amounts of
damages. We record a liability when we believe that it is probable that a loss has been incurred and the amount can
be reasonably estimated. If we determine that a loss is reasonably possible and the loss or range of loss can be
estimated, we disclose the possible loss in the Notes to the Consolidated Financial Statements.
     We evaluate, on a regular basis, developments in our legal matters that could affect the amount of liability that
has been previously accrued, and the matters and related reasonably possible losses disclosed, and make adjustments
and changes to our disclosures as appropriate. Significant judgment is required to determine both the likelihood of
there being, and the estimated amount of, a loss related to such matters. Until the final resolution of such matters,
there may be an exposure to loss in excess of the amount recorded, and such amounts could be material. Should any
of our estimates and assumptions change or prove to have been incorrect, it could have a material effect on our
business, consolidated financial position, results of operations, or cash flows.
     Long-lived Assets
      Long-lived assets, including property and equipment, long-term prepayments, and intangible assets, excluding
goodwill, are reviewed for impairment whenever events or changes in circumstances indicate that the carrying amount
of an asset may not be recoverable. The evaluation is performed at the lowest level of identifiable cash flows independent
of other assets. An impairment loss would be recognized when estimated undiscounted future cash flows generated


                                                            42
              Case
Table of Contents     3:20-cv-02747-LB Document 47 Filed 12/11/20 Page 94 of 216 Alphabet Inc.

from the assets are less than their carrying amount. Measurement of an impairment loss would be based on the excess
of the carrying amount of the asset group over its fair value.
     Fair Value Measurements
     We measure certain of our non-marketable equity and debt investments, certain other instruments including stock-
based compensation awards settled in the stock of certain Other Bets, and certain assets and liabilities acquired in a
business combination, at fair value on a nonrecurring basis. The determination of fair value involves the use of
appropriate valuation methods and relevant inputs into valuation models. The fair value hierarchy prioritizes the inputs
used to measure fair value whereby it gives the highest priority to quoted prices (unadjusted) in active markets for
identical assets or liabilities and the lowest priority to unobservable inputs. We maximize the use of relevant observable
inputs and minimize the use of unobservable inputs. Our use of unobservable inputs reflects the assumptions that
market participants would use and may include our own data adjusted based on reasonably available information. We
apply judgment in assessing the relevance of observable market data to determine the priority of inputs under the fair
value hierarchy, particularly in situations where there is very little or no market activity.
     In determining the fair values of our non-marketable equity and debt investments, as well as assets acquired
(especially with respect to intangible assets) and liabilities assumed in business combinations, we make significant
estimates and assumptions, some of which include the use of unobservable inputs.
    Certain stock-based compensation awards may be settled in the stock of certain of our Other Bets or in cash.
These awards are based on the equity values of the respective Other Bet, which requires use of unobservable inputs.
     We also have compensation arrangements with payouts based on realized investment returns, i.e. performance
fees. We recognize compensation expense based on the estimated payouts, which may result in expense recognized
before investment returns are realized, and may require the use of unobservable inputs.
     Non-marketable Equity Securities
     Our non-marketable equity securities not accounted for under the equity method are carried either at fair value
or under the measurement alternative. Under the measurement alternative, the carrying value is measured at cost,
less any impairment, plus or minus changes resulting from observable price changes in orderly transactions for the
identical or a similar investment of the same issuer. Determining whether an observed transaction is similar to a security
within our portfolio requires judgment based on the rights and obligations of the securities. Recording upward and
downward adjustments to the carrying value of our equity securities as a result of observable price changes requires
quantitative assessments of the fair value of our securities using various valuation methodologies and involves the
use of estimates.
     Non-marketable equity securities are also subject to periodic impairment reviews. Our quarterly impairment
analysis considers both qualitative and quantitative factors that may have a significant effect on the investment's fair
value. Qualitative factors considered include industry and market conditions, financial performance, business
prospects, and other relevant events and factors. When indicators of impairment exist, we prepare quantitative
assessments of the fair value of our equity investments using both the market and income approaches which require
judgment and the use of estimates, including discount rates, investee revenues and costs, and comparable market
data of private and public companies, among others. When our assessment indicates that an impairment exists, we
measure our non-marketable securities at fair value.

ITEM 7A. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK
     We are exposed to financial market risks, including changes in foreign currency exchange rates, interest rates,
and equity investment risks.
Foreign Currency Exchange Risk
      We transact business globally in multiple currencies. Our international revenues, as well as costs and expenses
denominated in foreign currencies, expose us to the risk of fluctuations in foreign currency exchange rates against the
U.S. dollar. Principal currencies hedged included the Australian dollar, British pound, Canadian dollar, Euro and
Japanese yen. For the purpose of analyzing foreign currency exchange risk, we considered the historical trends in
foreign currency exchange rates and determined that it was reasonably possible that adverse changes in exchange
rates of 10% could be experienced in the near term.
      We use foreign exchange forward contracts to offset the foreign exchange risk on our assets and liabilities
denominated in currencies other than the local currency of the subsidiary. These forward contracts reduce, but do not
entirely eliminate, the effect of foreign currency exchange rate movements on our assets and liabilities. The foreign

                                                           43
              Case
Table of Contents     3:20-cv-02747-LB Document 47 Filed 12/11/20 Page 95 of 216 Alphabet Inc.

currency gains and losses on the assets and liabilities are recorded in other income (expense), net, which are offset
by the gains and losses on the forward contracts.
     If an adverse 10% foreign currency exchange rate change was applied to total monetary assets and liabilities
denominated in currencies other than the local currencies at the balance sheet dates, it would have resulted in an
adverse effect on income before income taxes of approximately $1 million and $8 million as of December 31, 2018
and 2019, respectively. The adverse effect as of December 31, 2018 and 2019 is after consideration of the offsetting
effect of approximately $374 million and $662 million, respectively, from foreign exchange contracts in place for the
years ended December 31, 2018 and 2019.
      We use foreign currency forwards and option contracts, including collars (an option strategy comprised of a
combination of purchased and written options) to protect our forecasted U.S. dollar-equivalent earnings from changes
in foreign currency exchange rates. When the U.S. dollar strengthens, gains from foreign currency options and forwards
reduce the foreign currency losses related to our earnings. When the U.S. dollar weakens, losses from foreign currency
collars and forwards offset the foreign currency gains related to our earnings. These hedging contracts reduce, but do
not entirely eliminate, the effect of foreign currency exchange rate movements. We designate these contracts as cash
flow hedges for accounting purposes. We reflect the gains or losses of foreign currency spot rate changes as a
component of AOCI and subsequently reclassify them into revenues to offset the hedged exposures as they occur.
     If the U.S. dollar weakened by 10% as of December 31, 2018 and 2019, the amount recorded in AOCI related
to our foreign exchange contracts before tax effect would have been approximately $772 million and $1.1 billion lower
as of December 31, 2018 and 2019, respectively. The change in the value recorded in AOCI would be expected to
offset a corresponding foreign currency change in forecasted hedged revenues when recognized.
      We use foreign exchange forward contracts designated as net investment hedges to hedge the foreign currency
risks related to our investment in foreign subsidiaries. These forward contracts serve to offset the foreign currency
translation risk from our foreign operations.
      If the U.S. dollar weakened by 10%, the amount recorded in cumulative translation adjustment (CTA) within AOCI
related to our net investment hedge would have been approximately $635 million and $936 million lower as of
December 31, 2018 and 2019, respectively. The change in value recorded in CTA would be expected to offset a
corresponding foreign currency translation gain or loss from our investment in foreign subsidiaries.
Interest Rate Risk
      Our Corporate Treasury investment strategy is to achieve a return that will allow us to preserve capital and maintain
liquidity. We invest primarily in debt securities including those of the U.S. government and its agencies, corporate debt
securities, mortgage-backed securities, money market and other funds, municipal securities, time deposits, asset
backed securities, and debt instruments issued by foreign governments. By policy, we limit the amount of credit exposure
to any one issuer. Our investments in both fixed rate and floating rate interest earning securities carry a degree of
interest rate risk. Fixed rate securities may have their fair market value adversely affected due to a rise in interest
rates, while floating rate securities may produce less income than predicted if interest rates fall. Unrealized gains or
losses on our marketable debt securities are primarily due to interest rate fluctuations as a result of higher market
interest rates compared to interest rates at the time of purchase. We account for both fixed and variable rate securities
at fair value with gains and losses recorded in AOCI until the securities are sold.
     We use value-at-risk (VaR) analysis to determine the potential effect of fluctuations in interest rates on the value
of our marketable debt security portfolio. The VaR is the expected loss in fair value, for a given confidence interval,
for our investment portfolio due to adverse movements in interest rates. We use a variance/covariance VaR model
with 95% confidence interval. The estimated one-day loss in fair value of our marketable debt securities as of
December 31, 2018 and 2019 are shown below (in millions):

                                                                                                     12-Month Average
                                                                      As of December 31,             As of December 31,
                                                                     2018            2019            2018            2019
Risk Category - Interest Rate                                    $          58   $         104   $          66   $          90

     Actual future gains and losses associated with our marketable debt security portfolio may differ materially from
the sensitivity analyses performed as of December 31, 2018 and 2019 due to the inherent limitations associated with
predicting the timing and amount of changes in interest rates and our actual exposures and positions. VaR analysis
is not intended to represent actual losses but is used as a risk estimation.



                                                            44
              Case
Table of Contents     3:20-cv-02747-LB Document 47 Filed 12/11/20 Page 96 of 216 Alphabet Inc.

Equity Investment Risk
     Our marketable and non-marketable equity securities are subject to a wide variety of market-related risks that
could substantially reduce or increase the fair value of our holdings.
      Our marketable equity securities are publicly traded stocks or funds and our non-marketable equity securities
are investments in privately held companies, some of which are in the startup or development stages.
      We record our marketable equity securities not accounted for under the equity method at fair value based on
readily determinable market values, of which publicly traded stocks and mutual funds are subject to market price
volatility, and represent $3.3 billion of our investments as of December 31, 2019. A hypothetical adverse price change
of 10%, which could be experienced in the near term, would decrease the fair value of our marketable equity securities
by $330 million.
      Our non-marketable equity securities not accounted for under the equity method are adjusted to fair value for
observable transactions for identical or similar investments of the same issuer or impairment (referred to as the
measurement alternative). The fair value is measured at the time of the observable transaction, which is not necessarily
an indication of the current fair value as of the balance sheet date. These investments, especially those that are in the
early stages, are inherently risky because the technologies or products these companies have under development are
typically in the early phases and may never materialize and they may experience a decline in financial condition, which
could result in a loss of a substantial part of our investment in these companies. The success of our investment in any
private company is also typically dependent on the likelihood of our ability to realize appreciation in the value of our
investments through liquidity events such as public offerings, acquisitions, private sales or other favorable market
events. As of December 31, 2019, the carrying value of our non-marketable equity securities, which were accounted
for under the measurement alternative, was $11.4 billion. Valuations of our equity investments in private companies
are inherently more complex due to the lack of readily available market data. Volatility in the global economic climate
and financial markets could result in a significant impairment charge on our non-marketable equity securities.
    The carrying values of our equity method investments generally do not fluctuate based on market price changes,
however these investments could be impaired if the carrying value exceeds the fair value.
     For further information about our equity investments, please refer to Note 1 and Note 3 of the Notes to Consolidated
Financial Statements included in Part II of this Annual Report on Form 10-K.




                                                           45
              Case
Table of Contents    3:20-cv-02747-LB Document 47 Filed 12/11/20 Page 97 of 216 Alphabet Inc.

ITEM 8.     FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA
                                                   Alphabet Inc.
                             INDEX TO CONSOLIDATED FINANCIAL STATEMENTS


                                                                                                               Page
Reports of Ernst & Young LLP, Independent Registered Public Accounting Firm                                       47
Financial Statements:
    Consolidated Balance Sheets                                                                                   50
    Consolidated Statements of Income                                                                             51
    Consolidated Statements of Comprehensive Income                                                               52
    Consolidated Statements of Stockholders’ Equity                                                               53
    Consolidated Statements of Cash Flows                                                                         54
    Notes to Consolidated Financial Statements                                                                    55

    The supplementary financial information required by this Item 8 is included in Item 7 under the caption “Quarterly
Results of Operations.”




                                                         46
              Case
Table of Contents       3:20-cv-02747-LB Document 47 Filed 12/11/20 Page 98 of 216 Alphabet Inc.

       REPORT OF ERNST & YOUNG LLP, INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM
To the Stockholders and the Board of Directors of Alphabet Inc.

Opinion on the Financial Statements
      We have audited the accompanying consolidated balance sheets of Alphabet Inc. (the Company) as of December
31, 2018 and 2019, the related consolidated statements of income, comprehensive income, stockholders' equity and
cash flows for each of the three years in the period ended December 31, 2019, and the related notes and financial
statement schedule listed in the Index at Item 15 (collectively referred to as the “financial statements”). In our opinion,
the financial statements present fairly, in all material respects, the financial position of the Company at December 31,
2018 and 2019, and the results of its operations and its cash flows for each of the three years in the period ended
December 31, 2019, in conformity with U.S. generally accepted accounting principles.
      We also have audited, in accordance with the standards of the Public Company Accounting Oversight Board
(United States) (PCAOB), the Company's internal control over financial reporting as of December 31, 2019, based on
criteria established in Internal Control—Integrated Framework issued by the Committee of Sponsoring Organizations
of the Treadway Commission (2013 framework) and our report dated February 3, 2020 expressed an unqualified
opinion thereon.
Adoption of New Accounting Standard
     As discussed in Note 1 to the financial statements, the Company changed its method for accounting for the
recognition, measurement, presentation and disclosure of certain equity securities in the year ended December 31,
2018.

Basis for Opinion
      These financial statements are the responsibility of the Company's management. Our responsibility is to express
an opinion on the Company’s financial statements based on our audits. We are a public accounting firm registered
with the PCAOB and are required to be independent with respect to the Company in accordance with the U.S. federal
securities laws and the applicable rules and regulations of the U.S. Securities and Exchange Commission and the
PCAOB.
      We conducted our audits in accordance with the standards of the PCAOB. Those standards require that we plan
and perform the audit to obtain reasonable assurance about whether the financial statements are free of material
misstatement, whether due to error or fraud. Our audits included performing procedures to assess the risks of material
misstatement of the financial statements, whether due to error or fraud, and performing procedures that respond to
those risks. Such procedures included examining, on a test basis, evidence regarding the amounts and disclosures
in the financial statements. Our audits also included evaluating the accounting principles used and significant estimates
made by management, as well as evaluating the overall presentation of the financial statements. We believe that our
audits provide a reasonable basis for our opinion.

Critical Audit Matter
     The critical audit matter communicated below is a matter arising from the current period audit of the financial
statements that was communicated or required to be communicated to the audit committee and that: (1) relates to
accounts or disclosures that are material to the financial statements and (2) involved our especially challenging,
subjective, or complex judgments. The communication of the critical audit matter does not alter in any way our
opinion on the financial statements, taken as a whole, and we are not, by communicating the critical audit matter
below, providing a separate opinion on the critical audit matter or on the accounts or disclosures to which it relates.




                                                            47
              Case
Table of Contents      3:20-cv-02747-LB Document 47 Filed 12/11/20 Page 99 of 216 Alphabet Inc.

Loss Contingencies

Description of   The Company is regularly subject to claims, suits, and government investigations involving
the Matter       competition, intellectual property, privacy, consumer protection, tax, labor and employment,
                 commercial disputes, content generated by its users, goods and services offered by advertisers
                 or publishers using their platforms, and other matters. As described in Note 10 to the financial
                 statements “Commitments and Contingencies” such claims could result in adverse
                 consequences.

                 Significant judgment is required to determine both the likelihood, and the estimated amount, of a
                 loss related to such matters. Auditing management’s accounting for and disclosure of loss
                 contingencies from these matters involved challenging and subjective auditor judgement in
                 assessing the Company’s evaluation of the probability of a loss, and the estimated amount or
                 range of loss.
How We           We tested relevant controls over the identified risks associated with management’s accounting
Addressed the    for and disclosure of these matters. This included controls over management’s assessment of
Matter in Our    the probability of incurrence of a loss and whether the loss or range of loss was reasonably
Audit            estimable and the development of related disclosures.

                 Our audit procedures included gaining an understanding of previous rulings issued by
                 regulators and the status of ongoing lawsuits, reviewing letters addressing the matters from
                 internal and external legal counsel, meeting with internal legal counsel to discuss the
                 allegations, and obtaining a representation letter from management on these matters. We also
                 evaluated the Company’s disclosures in relation to these matters.




/s/ Ernst & Young LLP

We have served as the Company's auditor since 1999.

San Jose, California
February 3, 2020




                                                       48
              Case
Table of Contents     3:20-cv-02747-LB Document 47 Filed 12/11/20 Page 100 of 216Alphabet Inc.

     REPORT OF ERNST & YOUNG LLP, INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM
To the Stockholders and the Board of Directors of Alphabet Inc.
Opinion on Internal Control over Financial Reporting
      We have audited Alphabet Inc.’s internal control over financial reporting as of December 31, 2019, based on
criteria established in Internal Control-Integrated Framework issued by the Committee of Sponsoring Organizations
of the Treadway Commission (2013 framework) (the COSO criteria). In our opinion, Alphabet Inc. (the Company)
maintained, in all material respects, effective internal control over financial reporting as of December 31, 2019, based
on the COSO criteria.
     We also have audited, in accordance with the standards of the Public Company Accounting Oversight Board
(United States) (PCAOB), the 2019 consolidated financial statements of the Company and our report dated February
3, 2020 expressed an unqualified opinion thereon.
Basis for Opinion
      The Company’s management is responsible for maintaining effective internal control over financial reporting and
for its assessment of the effectiveness of internal control over financial reporting included in the accompanying
Management’s Report on Internal Control over Financial Reporting. Our responsibility is to express an opinion on the
Company’s internal control over financial reporting based on our audit. We are a public accounting firm registered with
the PCAOB and are required to be independent with respect to the Company in accordance with the U.S. federal
securities laws and the applicable rules and regulations of the U.S. Securities and Exchange Commission and the
PCAOB.
     We conducted our audit in accordance with the standards of the PCAOB. Those standards require that we plan
and perform the audit to obtain reasonable assurance about whether effective internal control over financial reporting
was maintained in all material respects.
     Our audit included obtaining an understanding of internal control over financial reporting, assessing the risk that
a material weakness exists, testing and evaluating the design and operating effectiveness of internal control based
on the assessed risk, and performing such other procedures as we considered necessary in the circumstances. We
believe that our audit provides a reasonable basis for our opinion.
Definition and Limitations of Internal Control over Financial Reporting
      A company’s internal control over financial reporting is a process designed to provide reasonable assurance
regarding the reliability of financial reporting and the preparation of financial statements for external purposes in
accordance with generally accepted accounting principles. A company’s internal control over financial reporting includes
those policies and procedures that (1) pertain to the maintenance of records that, in reasonable detail, accurately and
fairly reflect the transactions and dispositions of the assets of the company; (2) provide reasonable assurance that
transactions are recorded as necessary to permit preparation of financial statements in accordance with generally
accepted accounting principles, and that receipts and expenditures of the company are being made only in accordance
with authorizations of management and directors of the company; and (3) provide reasonable assurance regarding
prevention or timely detection of unauthorized acquisition, use, or disposition of the company’s assets that could have
a material effect on the financial statements.
     Because of its inherent limitations, internal control over financial reporting may not prevent or detect misstatements.
Also, projections of any evaluation of effectiveness to future periods are subject to the risk that controls may become
inadequate because of changes in conditions, or that the degree of compliance with the policies or procedures may
deteriorate.

/s/ Ernst & Young LLP

San Jose, California
February 3, 2020




                                                            49
              Case
Table of Contents    3:20-cv-02747-LB Document 47 Filed 12/11/20 Page 101 of 216Alphabet Inc.

                                              Alphabet Inc.
                                   CONSOLIDATED BALANCE SHEETS
  (In millions, except share amounts which are reflected in thousands, and par value per share amounts)

                                                                                     As of               As of
                                                                                December 31, 2018   December 31, 2019
Assets
Current assets:
    Cash and cash equivalents                                                   $        16,701     $        18,498
    Marketable securities                                                                92,439             101,177
      Total cash, cash equivalents, and marketable securities                           109,140             119,675
    Accounts receivable, net of allowance of $729 and $753                               20,838              25,326
    Income taxes receivable, net                                                            355               2,166
    Inventory                                                                             1,107                 999
    Other current assets                                                                  4,236               4,412
         Total current assets                                                           135,676             152,578
Non-marketable investments                                                               13,859              13,078
Deferred income taxes                                                                       737                 721
Property and equipment, net                                                              59,719              73,646
Operating lease assets                                                                        0              10,941
Intangible assets, net                                                                    2,220               1,979
Goodwill                                                                                 17,888              20,624
Other non-current assets                                                                  2,693               2,342
         Total assets                                                           $       232,792     $       275,909
Liabilities and Stockholders’ Equity
Current liabilities:
    Accounts payable                                                            $         4,378     $         5,561
    Accrued compensation and benefits                                                     6,839               8,495
    Accrued expenses and other current liabilities                                       16,958              23,067
    Accrued revenue share                                                                 4,592               5,916
    Deferred revenue                                                                      1,784               1,908
    Income taxes payable, net                                                                69                 274
         Total current liabilities                                                       34,620              45,221
Long-term debt                                                                            4,012               4,554
Deferred revenue, non-current                                                               396                 358
Income taxes payable, non-current                                                        11,327               9,885
Deferred income taxes                                                                     1,264               1,701
Operating lease liabilities                                                                   0              10,214
Other long-term liabilities                                                               3,545               2,534
         Total liabilities                                                               55,164              74,467
Commitments and Contingencies (Note 10)
Stockholders’ equity:
    Convertible preferred stock, $0.001 par value per share, 100,000 shares
    authorized; no shares issued and outstanding                                               0                   0
    Class A and Class B common stock, and Class C capital stock and
    additional paid-in capital, $0.001 par value per share: 15,000,000 shares
    authorized (Class A 9,000,000, Class B 3,000,000, Class C 3,000,000);
    695,556 (Class A 299,242, Class B 46,636, Class C 349,678) and
    688,335 (Class A 299,828, Class B 46,441, Class C 342,066) shares
    issued and outstanding                                                               45,049              50,552
    Accumulated other comprehensive loss                                                 (2,306)             (1,232)
    Retained earnings                                                                   134,885             152,122
         Total stockholders’ equity                                                     177,628             201,442
         Total liabilities and stockholders’ equity                             $       232,792 $           275,909

                                            See accompanying notes.
                                                        50
              Case
Table of Contents    3:20-cv-02747-LB Document 47 Filed 12/11/20 Page 102 of 216Alphabet Inc.

                                                 Alphabet Inc.
                                 CONSOLIDATED STATEMENTS OF INCOME
                                  (In millions, except per share amounts)

                                                                                Year Ended December 31,
                                                                         2017            2018             2019
Revenues                                                             $   110,855     $   136,819    $     161,857
Costs and expenses:
    Cost of revenues                                                      45,583          59,549           71,896
    Research and development                                              16,625          21,419           26,018
    Sales and marketing                                                   12,893          16,333           18,464
    General and administrative                                             6,840           6,923            9,551
    European Commission fines                                              2,736           5,071            1,697
Total costs and expenses                                                  84,677         109,295          127,626
Income from operations                                                    26,178          27,524           34,231
Other income (expense), net                                                1,015           7,389            5,394
Income before income taxes                                                27,193          34,913           39,625
Provision for income taxes                                                14,531           4,177            5,282
Net income                                                           $    12,662     $    30,736    $      34,343

Basic net income per share of Class A and B common stock and Class
C capital stock                                                      $     18.27     $     44.22    $       49.59
Diluted net income per share of Class A and B common stock and
Class C capital stock                                                $     18.00     $     43.70    $       49.16

                                         See accompanying notes.




                                                    51
              Case
Table of Contents    3:20-cv-02747-LB Document 47 Filed 12/11/20 Page 103 of 216Alphabet Inc.

                                          Alphabet Inc.
                       CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME
                                          (In millions)

                                                                                     Year Ended December 31,
                                                                              2017             2018             2019
Net income                                                                $    12,662      $    30,736      $    34,343
Other comprehensive income (loss):
    Change in foreign currency translation adjustment                           1,543             (781)            (119)
    Available-for-sale investments:
        Change in net unrealized gains (losses)                                      307               88         1,611
        Less: reclassification adjustment for net (gains) losses included
        in net income                                                                105          (911)            (111)
        Net change (net of tax effect of $0, $156, and $221)                         412          (823)           1,500
    Cash flow hedges:
        Change in net unrealized gains (losses)                                  (638)                290              22
        Less: reclassification adjustment for net (gains) losses included
        in net income                                                              93               98             (299)
        Net change (net of tax effect of $247, $103, and $42)                    (545)             388             (277)
Other comprehensive income (loss)                                               1,410           (1,216)           1,104
Comprehensive income                                                      $    14,072 $         29,520 $         35,447

                                            See accompanying notes.




                                                        52
              Case
Table of Contents    3:20-cv-02747-LB Document 47 Filed 12/11/20 Page 104 of 216Alphabet Inc.

                                                 Alphabet Inc.
                         CONSOLIDATED STATEMENTS OF STOCKHOLDERS’ EQUITY
                     (In millions, except share amounts which are reflected in thousands)

                                              Class A and Class B
                                            Common Stock, Class C
                                               Capital Stock and             Accumulated
                                            Additional Paid-In Capital          Other                              Total
                                                                           Comprehensive      Retained         Stockholders’
                                             Shares            Amount       Income (Loss)     Earnings            Equity
Balance as of December 31, 2016              691,293      $      36,307    $      (2,402) $    105,131         $   139,036
    Cumulative effect of accounting
    change                                          0                 0                0            (15)               (15)
    Common and capital stock issued             8,652               212                0              0                212
    Stock-based compensation expense                0             7,694                0              0              7,694
    Tax withholding related to vesting of
    restricted stock units                          0            (4,373)               0              0              (4,373)
    Repurchases of capital stock               (5,162)             (315)               0         (4,531)             (4,846)
    Sale of interest in consolidated
    entities                                          0             722                0             0                 722
    Net income                                        0               0                0        12,662              12,662
    Other comprehensive income (loss)                 0               0            1,410             0               1,410
Balance as of December 31, 2017              694,783             40,247             (992)      113,247             152,502
    Cumulative effect of accounting
    change                                          0                 0              (98)          (599)              (697)
    Common and capital stock issued             8,975               148                0              0                148
    Stock-based compensation expense                0             9,353                0              0              9,353
    Tax withholding related to vesting of
    restricted stock units and other                0            (4,782)               0              0              (4,782)
    Repurchases of capital stock               (8,202)             (576)               0         (8,499)             (9,075)
    Sale of interest in consolidated
    entities                                       0                659                0             0                 659
    Net income                                     0                  0                0        30,736              30,736
    Other comprehensive income (loss)              0                  0           (1,216)            0              (1,216)
Balance as of December 31, 2018              695,556             45,049           (2,306)      134,885             177,628
    Cumulative effect of accounting
    change                                          0                 0              (30)                (4)           (34)
    Common and capital stock issued             8,120               202                0                  0            202
    Stock-based compensation expense                0            10,890                0                  0         10,890
    Tax withholding related to vesting of
    restricted stock units and other                  0          (4,455)               0              0             (4,455)
    Repurchases of capital stock              (15,341)           (1,294)               0        (17,102)           (18,396)
    Sale of interest in consolidated
    entities                                       0                160                0             0                 160
    Net income                                     0                  0                0        34,343              34,343
    Other comprehensive income (loss)              0                  0            1,104             0               1,104
Balance as of December 31, 2019              688,335      $      50,552    $      (1,232) $    152,122         $   201,442

                                            See accompanying notes.




                                                          53
              Case
Table of Contents    3:20-cv-02747-LB Document 47 Filed 12/11/20 Page 105 of 216Alphabet Inc.

                                            Alphabet Inc.
                              CONSOLIDATED STATEMENTS OF CASH FLOWS
                                            (In millions)

                                                                                    Year Ended December 31,
                                                                             2017            2018             2019
Operating activities
Net income                                                               $    12,662     $    30,736     $     34,343
Adjustments:
    Depreciation and impairment of property and equipment                      6,103            8,164          10,856
    Amortization and impairment of intangible assets                             812              871             925
    Stock-based compensation expense                                           7,679            9,353          10,794
    Deferred income taxes                                                        258              778             173
    (Gain) loss on debt and equity securities, net                                37           (6,650)         (2,798)
    Other                                                                        294             (189)           (592)
Changes in assets and liabilities, net of effects of acquisitions:
    Accounts receivable                                                       (3,768)         (2,169)          (4,340)
    Income taxes, net                                                          8,211          (2,251)          (3,128)
    Other assets                                                              (2,164)         (1,207)            (621)
    Accounts payable                                                             731           1,067              428
    Accrued expenses and other liabilities                                     4,891           8,614            7,170
    Accrued revenue share                                                        955             483            1,273
    Deferred revenue                                                             390             371               37
         Net cash provided by operating activities                            37,091          47,971           54,520
Investing activities
Purchases of property and equipment                                          (13,184)        (25,139)          (23,548)
Purchases of marketable securities                                           (92,195)        (50,158)         (100,315)
Maturities and sales of marketable securities                                 73,959          48,507            97,825
Purchases of non-marketable investments                                       (1,745)         (2,073)           (1,932)
Maturities and sales of non-marketable investments                               533           1,752               405
Acquisitions, net of cash acquired, and purchases of intangible assets          (287)         (1,491)           (2,515)
Proceeds from collection of notes receivable                                   1,419               0                 0
Other investing activities                                                        99              98               589
         Net cash used in investing activities                               (31,401)        (28,504)          (29,491)
Financing activities
Net payments related to stock-based award activities                          (4,166)         (4,993)           (4,765)
Repurchases of capital stock                                                  (4,846)         (9,075)          (18,396)
Proceeds from issuance of debt, net of costs                                   4,291           6,766               317
Repayments of debt                                                            (4,377)         (6,827)             (585)
Proceeds from sale of interest in consolidated entities                          800             950               220
         Net cash used in financing activities                                (8,298)        (13,179)          (23,209)
Effect of exchange rate changes on cash and cash equivalents                     405            (302)              (23)
Net increase (decrease) in cash and cash equivalents                          (2,203)          5,986             1,797
Cash and cash equivalents at beginning of period                              12,918          10,715            16,701
Cash and cash equivalents at end of period                               $    10,715 $        16,701 $          18,498

Supplemental disclosures of cash flow information
   Cash paid for taxes, net of refunds                                   $     6,191     $     5,671     $       8,203

                                            See accompanying notes.




                                                        54
              Case
Table of Contents    3:20-cv-02747-LB Document 47 Filed 12/11/20 Page 106 of 216Alphabet Inc.

                                                     Alphabet Inc.
                              NOTES TO CONSOLIDATED FINANCIAL STATEMENTS
Note 1.   Nature of Operations and Summary of Significant Accounting Policies
Nature of Operations
     Google was incorporated in California in September 1998 and re-incorporated in the State of Delaware in August
2003. In 2015, we implemented a holding company reorganization, and as a result, Alphabet Inc. (Alphabet) became
the successor issuer to Google.
     We generate revenues primarily by delivering relevant, cost-effective online advertising.
Basis of Consolidation
     The consolidated financial statements of Alphabet include the accounts of Alphabet and entities consolidated
under the variable interest and voting models. Noncontrolling interests are not presented separately as the amounts
are not material. All intercompany balances and transactions have been eliminated.
Use of Estimates
      Preparation of consolidated financial statements in conformity with generally accepted accounting principles in
the United States (GAAP) requires us to make estimates and assumptions that affect the amounts reported and
disclosed in the financial statements and the accompanying notes. Actual results could differ materially from these
estimates. On an ongoing basis, we evaluate our estimates, including those related to the bad debt allowance, sales
allowances, fair values of financial instruments, intangible assets and goodwill, useful lives of intangible assets and
property and equipment, income taxes, and contingent liabilities, among others. We base our estimates on assumptions,
both historical and forward looking, that are believed to be reasonable, the results of which form the basis for making
judgments about the carrying values of assets and liabilities.
Revenue Recognition
      We recognize revenues when we transfer control of promised goods or services to our customers in an amount
that reflects the consideration to which we expect to be entitled to in exchange for those goods or services.
     See Note 2 for further discussion on Revenues.
Cost of Revenues
     Cost of revenues consists of TAC and other costs of revenues.
      TAC represents the amounts paid to Google Network Members primarily for ads displayed on their properties
and amounts paid to our distribution partners who make available our search access points and services. Our
distribution partners include browser providers, mobile carriers, original equipment manufacturers, and software
developers.
      Other cost of revenues (which is the cost of revenues excluding TAC) includes the following:
      • Content acquisition costs primarily related to payments to content providers from whom we license video and
         other content for distribution on YouTube and Google Play (we pay fees to these content providers based on
         revenues generated or a flat fee);
      • Expenses associated with our data centers and other operations (including bandwidth, compensation expense
         (including SBC), depreciation, energy, and other equipment costs); and
      • Inventory related costs for hardware we sell.
Stock-based Compensation
      Stock-based compensation primarily consists of Alphabet restricted stock units (RSUs). RSUs are equity classified
and measured at the fair market value of the underlying stock at the grant date. We recognize RSU expense using
the straight-line attribution method over the requisite service period and account for forfeitures as they occur.
     For RSUs, shares are issued on the vesting dates net of the applicable statutory tax withholding to be paid by
us on behalf of our employees. As a result, fewer shares are issued than the number of RSUs outstanding and the
tax withholding is recorded as a reduction to additional paid-in capital.
      Additionally, stock-based compensation includes stock-based awards, such as performance stock units (PSUs)
and awards that may be settled in cash or the stock of certain of our Other Bets. PSUs are equity classified and expense
is recognized over the requisite service period. Awards that are liability classified are remeasured at fair value through

                                                           55
              Case
Table of Contents    3:20-cv-02747-LB Document 47 Filed 12/11/20 Page 107 of 216Alphabet Inc.

settlement or maturity (six months and one day after vesting). The fair value of such awards is based on the equity
valuation of the respective Other Bet.
Performance Fees
      We have compensation arrangements with payouts based on realized investment returns. We recognize
compensation expense based on the estimated payouts, which may result in expense recognized before investment
returns are realized. Performance fees, which are primarily related to gains on equity securities, are recorded as a
component of other income (expense), net.
Certain Risks and Concentrations
     Our revenues are primarily derived from online advertising, the market for which is highly competitive and rapidly
changing. In addition, our revenues are generated from a multitude of markets in countries around the world. Significant
changes in this industry or changes in customer buying or advertiser spending behavior could adversely affect our
operating results.
     No individual customer or groups of affiliated customers represented more than 10% of our revenues in 2017,
2018, or 2019. In 2017, 2018, and 2019, we generated approximately 47%, 46%, and 46% of our revenues, respectively,
from customers based in the U.S.
      We are subject to concentrations of credit risk principally from cash and cash equivalents, marketable securities,
foreign exchange contracts, and accounts receivable. We manage our credit risk exposure through timely assessment
of our counterparty creditworthiness, credit limits and use of collateral management.
      Cash equivalents and marketable securities consist primarily of time deposits, money market and other funds,
highly liquid debt instruments of the U.S. government and its agencies, debt instruments issued by foreign governments,
debt instruments issued by municipalities in the U.S., corporate debt securities, mortgage-backed securities, and asset-
backed securities. Foreign exchange contracts are transacted with various financial institutions with high credit standing.
Accounts receivable are typically unsecured and are derived from revenues earned from customers located around
the world. We perform ongoing evaluations to determine customer credit and we limit the amount of credit we extend.
We generally do not require collateral from our customers. We maintain reserves for estimated credit losses and these
losses have generally been within our expectations.
Fair Value of Financial Instruments
      Our financial assets and liabilities that are measured at fair value on a recurring basis include cash equivalents,
marketable securities, derivative contracts, and non-marketable debt securities. Our financial assets measured at fair
value on a nonrecurring basis include non-marketable equity securities, which are adjusted to fair value when observable
price changes are identified or when the non-marketable equity securities are impaired (referred to as the measurement
alternative). Other financial assets and liabilities are carried at cost with fair value disclosed, if required.
       Fair value is an exit price, representing the amount that would be received to sell an asset or paid to transfer a
liability in an orderly transaction between market participants. As such, fair value is a market-based measurement that
is determined based on assumptions that market participants would use in pricing an asset or a liability. Assets and
liabilities recorded at fair value are measured and classified in accordance with a three-tier fair value hierarchy based
on the observability of the inputs available in the market used to measure fair value:
     Level 1 - Observable inputs that reflect quoted prices (unadjusted) for identical assets or liabilities in active
     markets.
     Level 2 - Inputs that are based upon quoted prices for similar instruments in active markets, quoted prices for
     identical or similar instruments in markets that are not active, and model-based valuation techniques for which
     all significant inputs are observable in the market or can be derived from observable market data. Where applicable,
     these models project future cash flows and discount the future amounts to a present value using market-based
     observable inputs including interest rate curves, foreign exchange rates, and credit ratings.
     Level 3 - Unobservable inputs that are supported by little or no market activities.
    The fair value hierarchy requires an entity to maximize the use of observable inputs and minimize the use of
unobservable inputs when measuring fair value.
Cash, Cash Equivalents, and Marketable Securities
    We invest all excess cash primarily in government bonds, corporate debt securities, mortgage-backed and asset-
backed securities, time deposits, and money market funds.

                                                            56
              Case
Table of Contents     3:20-cv-02747-LB Document 47 Filed 12/11/20 Page 108 of 216Alphabet Inc.

     We classify all marketable investments that have stated maturities of three months or less from the date of
purchase as cash equivalents and those with stated maturities of greater than three months as marketable securities.
      We determine the appropriate classification of our investments in marketable securities at the time of purchase
and reevaluate such designation at each balance sheet date. We have classified and accounted for our marketable
debt securities as available-for-sale. After consideration of our risk versus reward objectives, as well as our liquidity
requirements, we may sell these debt securities prior to their stated maturities. As we view these securities as available
to support current operations, we classify highly liquid securities with maturities beyond 12 months as current assets
under the caption marketable securities on the Consolidated Balance Sheets. We carry these securities at fair value,
and report the unrealized gains and losses, net of taxes, as a component of stockholders’ equity, except for unrealized
losses determined to be other-than-temporary, which we record within other income (expense), net. We determine
any realized gains or losses on the sale of marketable debt securities on a specific identification method, and we record
such gains and losses as a component of other income (expense), net.
Non-Marketable Investments
     We account for non-marketable equity investments through which we exercise significant influence but do not
have control over the investee under the equity method. Our non-marketable equity securities not accounted for under
the equity method are primarily accounted for under the measurement alternative in accordance with Accounting
Standards Update No. 2016-01, which we adopted on January 1, 2018. Under the measurement alternative, the
carrying value of our non-marketable equity investments is adjusted to fair value for observable transactions for identical
or similar investments of the same issuer or impairment. Adjustments are determined primarily based on a market
approach as of the transaction date.
     We account for our non-marketable investments that meet the definition of a debt security as available-for-sale
securities.
     We classify our non-marketable investments that do not have stated contractual maturity dates, as non-current
assets on the Consolidated Balance Sheets.
Impairment of Investments
      We periodically review our debt and equity investments for impairment. For debt securities we consider the
duration, severity and the reason for the decline in security value; whether it is more likely than not that we will be
required to sell the security before recovery of its amortized cost basis; or if the amortized cost basis cannot be
recovered as a result of credit losses. If any impairment is considered other-than-temporary, we will write down the
security to its fair value and record the corresponding charge as other income (expense), net. For equity securities we
consider impairment indicators such as negative changes in industry and market conditions, financial performance,
business prospects, and other relevant events and factors. If indicators exist and the fair value of the security is below
the carrying amount, we write down the security to fair value.
Variable Interest Entities
      We determine at the inception of each arrangement whether an entity in which we have made an investment or
in which we have other variable interests in is considered a variable interest entity (VIE). We consolidate VIEs when
we are the primary beneficiary. The primary beneficiary of a VIE is the party that meets both of the following criteria:
(1) has the power to make decisions that most significantly affect the economic performance of the VIE; and (2) has
the obligation to absorb losses or the right to receive benefits that in either case could potentially be significant to the
VIE. Periodically, we assess whether any changes in our interest or relationship with the entity affect our determination
of whether the entity is still a VIE and, if so, whether we are the primary beneficiary. If we are not the primary beneficiary
in a VIE, we account for the investment or other variable interests in a VIE in accordance with applicable GAAP.
Accounts Receivable
      We record accounts receivable at the invoiced amount. We maintain an allowance for doubtful accounts to reserve
for potentially uncollectible receivables. We review the accounts receivable by amounts due from customers that are
past due to identify specific customers with known disputes or collectability issues. In determining the amount of the
reserve, we make judgments about the creditworthiness of significant customers based on ongoing credit evaluations.
     Our payment terms vary by the type and location of our customer and the products or services offered. The term
between invoicing and when payment is due is not significant. For certain products or services and customer types,
we require payment before the products or services are delivered to the customer.




                                                             57
              Case
Table of Contents    3:20-cv-02747-LB Document 47 Filed 12/11/20 Page 109 of 216Alphabet Inc.

Leases
     We determine if an arrangement is a lease at inception. Our lease agreements generally contain lease and non-
lease components. Payments under our lease arrangements are primarily fixed. Non-lease components primarily
include payments for maintenance and utilities. We combine fixed payments for non-lease components with lease
payments and account for them together as a single lease component which increases the amount of our lease assets
and liabilities.
     Certain lease agreements contain variable payments, which are expensed as incurred and not included in the
lease assets and liabilities. These amounts include payments affected by the Consumer Price Index, payments
contingent on wind or solar production for power purchase arrangements, and payments for maintenance and utilities.
     Lease assets and liabilities are recognized at the present value of the future lease payments at the lease
commencement date. The interest rate used to determine the present value of the future lease payments is our
incremental borrowing rate, because the interest rate implicit in our leases is not readily determinable. Our incremental
borrowing rate is estimated to approximate the interest rate on a collateralized basis with similar terms and payments,
and in economic environments where the leased asset is located. Our lease terms include periods under options to
extend or terminate the lease when it is reasonably certain that we will exercise that option. We generally use the
base, non-cancelable, lease term when determining the lease assets and liabilities. Lease assets also include any
prepaid lease payments and lease incentives.
      Operating lease assets and liabilities are included on our Consolidated Balance Sheet beginning January 1, 2019.
The current portion of our operating lease liabilities is included in accrued expenses and other current liabilities and
the long term portion is included in operating lease liabilities. Finance lease assets are included in property and
equipment, net. Finance lease liabilities are included in accrued expenses and other current liabilities or long-term
debt.
     Operating lease expense is recognized on a straight-line basis over the lease term.
Property and Equipment
      Property and equipment includes the following categories: land and buildings, information technology assets,
construction in progress, leasehold improvements, and furniture and fixtures. Land and buildings include land, offices,
data centers and related building improvements. Information technology assets include servers and network equipment.
We account for property and equipment at cost less accumulated depreciation. We compute depreciation using the
straight-line method over the estimated useful lives of the assets. We depreciate buildings over periods of seven to
25 years. We depreciate information technology assets generally over periods of three to five years (specifically, three
years for servers and three to five years for network equipment).
      We depreciate leasehold improvements over the shorter of the remaining lease term or the estimated useful lives
of the assets. Construction in progress is the construction or development of property and equipment that have not
yet been placed in service for our intended use. Depreciation for equipment, buildings, and leasehold improvements
commences once they are ready for our intended use. Land is not depreciated.
Inventory
    Inventory consists primarily of finished goods and is stated at the lower of cost and net realizable value. Cost is
computed using the first-in, first-out method.
Software Development Costs
      We expense software development costs, including costs to develop software products or the software component
of products to be sold, leased, or marketed to external users, before technological feasibility is reached. Technological
feasibility is typically reached shortly before the release of such products and as a result, development costs that meet
the criteria for capitalization were not material for the periods presented.
      Software development costs also include costs to develop software to be used solely to meet internal needs and
cloud based applications used to deliver our services. We capitalize development costs related to these software
applications once the preliminary project stage is complete and it is probable that the project will be completed and
the software will be used to perform the function intended. Costs capitalized for developing such software applications
were not material for the periods presented.
Business Combinations
     We include the results of operations of the businesses that we acquire as of the acquisition date. We allocate
the purchase price of the acquisitions to the assets acquired and liabilities assumed based on their estimated fair

                                                           58
              Case
Table of Contents     3:20-cv-02747-LB Document 47 Filed 12/11/20 Page 110 of 216Alphabet Inc.

values. The excess of the purchase price over the fair values of identifiable assets and liabilities is recorded as goodwill.
Acquisition-related expenses are recognized separately from the business combination and are expensed as incurred.
Long-Lived Assets, Goodwill and Other Acquired Intangible Assets
     We review property and equipment, long-term prepayments and intangible assets, excluding goodwill, for
impairment when events or changes in circumstances indicate the carrying amount may not be recoverable. We
measure recoverability of these assets by comparing the carrying amounts to the future undiscounted cash flows that
the assets or the asset group are expected to generate. If the carrying value of the assets are not recoverable, the
impairment recognized is measured as the amount by which the carrying value of the asset exceeds its fair value.
Impairments were not material for the periods presented.
      We allocate goodwill to reporting units based on the expected benefit from the business combination. We evaluate
our reporting units when changes in our operating structure occur, and if necessary, reassign goodwill using a relative
fair value allocation approach. We test our goodwill for impairment at least annually, or more frequently if events or
changes in circumstances indicate that the asset may be impaired. Goodwill impairments were not material for the
periods presented.
     Intangible assets with definite lives are amortized over their estimated useful lives. We amortize intangible assets
on a straight-line basis with definite lives generally over periods ranging from one to twelve years.
Income Taxes
      We account for income taxes using the asset and liability method, under which we recognize the amount of taxes
payable or refundable for the current year and deferred tax assets and liabilities for the future tax consequences of
events that have been recognized in our financial statements or tax returns. We measure current and deferred tax
assets and liabilities based on provisions of enacted tax law. We evaluate the realization of our deferred tax assets
based on all available evidence and establish a valuation allowance to reduce deferred tax assets when it is more
likely than not that they will not be realized.
     We recognize the financial statement effects of a tax position when it is more likely than not that, based on technical
merits, the position will be sustained upon examination. The tax benefits of the position recognized in the financial
statements are then measured based on the largest amount of benefit that is greater than 50% likely to be realized
upon settlement with a taxing authority. In addition, we recognize interest and penalties related to unrecognized tax
benefits as a component of the income tax provision.
Foreign Currency
      Generally, the functional currency of our international subsidiaries is the local currency. We translate the financial
statements of these subsidiaries to U.S. dollars using month-end exchange rates for assets and liabilities, and average
rates for the annual period derived from month-end exchange rates for revenues, costs, and expenses. We record
translation gains and losses in accumulated other comprehensive income (AOCI) as a component of stockholders’
equity. We reflect net foreign exchange transaction gains and losses resulting from the conversion of the transaction
currency to functional currency as a component of foreign currency exchange gain (loss) in other income (expense),
net.
Advertising and Promotional Expenses
       We expense advertising and promotional costs in the period in which they are incurred. For the years ended
December 31, 2017, 2018 and 2019, advertising and promotional expenses totaled approximately $5.1 billion, $6.4
billion, and $6.8 billion, respectively.
Recent Accounting Pronouncements
     Recently issued accounting pronouncements not yet adopted
      In June 2016, the Financial Accounting Standards Board (FASB) issued Accounting Standards Update No.
2016-13 (ASU 2016-13) "Financial Instruments-Credit Losses (Topic 326): Measurement of Credit Losses on Financial
Instruments", which requires the measurement and recognition of expected credit losses for financial assets held at
amortized cost. ASU 2016-13 replaces the existing incurred loss impairment model with an expected loss model which
requires the use of forward-looking information to calculate credit loss estimates. It also eliminates the concept of
other-than-temporary impairment and requires credit losses related to available-for-sale debt securities to be recorded
through an allowance for credit losses rather than as a reduction in the amortized cost basis of the securities. These
changes will result in earlier recognition of credit losses. We will adopt ASU 2016-13 effective January 1, 2020 with
the cumulative effect of adoption recorded as an adjustment to retained earnings. The effect on our consolidated
financial statements and related disclosures is not expected to be material.
                                                            59
               Case
 Table of Contents    3:20-cv-02747-LB Document 47 Filed 12/11/20 Page 111 of 216Alphabet Inc.

      Recently adopted accounting pronouncements
      In February 2016, the FASB issued Accounting Standards Update No. 2016-02 (Topic 842) "Leases." Topic 842
supersedes the lease requirements in Accounting Standards Codification Topic 840, "Leases." Under Topic 842, lessees
are required to recognize assets and liabilities on the balance sheet for most leases and provide enhanced disclosures.
Leases continue to be classified as either finance or operating. We adopted Topic 842 effective January 1, 2019. The
most significant effects of Topic 842 were the recognition of $8.0 billion of operating lease assets and $8.4 billion of
operating lease liabilities and the de-recognition of $1.5 billion of build-to-suit assets and liabilities upon adoption. We
applied Topic 842 to all leases as of January 1, 2019 with comparative periods continuing to be reported under Topic
840. In the adoption of Topic 842, we carried forward the assessment from Topic 840 of whether our contracts contain
or are leases, the classification of our leases, and remaining lease terms. Our accounting for finance leases remains
substantially unchanged. The standard did not have a significant effect on our consolidated results of operations or
cash flows. See Note 4 for further details.
      Prior Period Reclassifications
       Certain amounts in prior periods have been reclassified to conform with current period presentation. Hedging
gains (losses), which were previously included in Google revenues, are now reported separately as a component of
total revenues for all periods presented. See Note 2 for further details.
      Additionally, performance fees have been reclassified for all periods from general and administrative expenses
to other income (expense), net to align with the presentation of the investment gains and losses on which the
performance fees are based. See Note 7 for further details.
Note 2.    Revenues
Revenue Recognition
     Revenues are recognized when control of the promised goods or services is transferred to our customers, in an
amount that we expect in exchange for those goods or services. Sales and other similar taxes are excluded from
revenues.
    The following table presents our revenues disaggregated by type (in millions). Certain amounts in prior periods
have been reclassified to conform with current period presentation.
                                                                                           Year Ended December 31,
                                                                                    2017            2018             2019
 Google Search & other                                                          $    69,811     $    85,296    $      98,115
 YouTube ads(1)                                                                       8,150          11,155           15,149
   Google properties                                                                 77,961          96,451          113,264
 Google Network Members' properties                                                  17,616          20,010           21,547
   Google advertising                                                                95,577         116,461          134,811
 Google Cloud                                                                         4,056           5,838            8,918
 Google other(1)                                                                     10,914          14,063           17,014
    Google revenues                                                                 110,547         136,362          160,743
 Other Bets revenues                                                                    477             595              659
 Hedging gains (losses)                                                                (169)           (138)             455
     Total revenues                                                             $   110,855 $       136,819 $        161,857
(1)
      YouTube non-advertising revenues are included in Google other revenues.




                                                            60
               Case
 Table of Contents    3:20-cv-02747-LB Document 47 Filed 12/11/20 Page 112 of 216Alphabet Inc.

     The following table presents our revenues disaggregated by geography, based on the addresses of our customers
(in millions):

                                                                              Year Ended December 31,
                                                                 2017                  2018                   2019
 United States                                          $  52,449        47% $ 63,269          46% $ 74,843           46%
 EMEA(1)                                                   36,236        33     44,739         33     50,645          31
 APAC(1)                                                   16,192        15     21,341         15     26,928          17
 Other Americas(1)                                          6,147         5      7,608          6      8,986           6
 Hedging gains (losses)                                      (169)        0       (138)         0        455           0
     Total revenues                                     $ 110,855       100% $ 136,819        100% $ 161,857         100%
(1)
      Regions represent Europe, the Middle East, and Africa (EMEA); Asia-Pacific (APAC); and Canada and Latin America (Other
      Americas).

Advertising Revenues
     We generate advertising revenues primarily by delivering advertising on Google properties, including Google.com,
the Google Search app, YouTube, Google Play, Gmail and Google Maps; and Google Network Members’ properties.
    Our customers generally purchase advertising inventory through Google Ads, Google Ad Manager as part of the
Authorized Buyers marketplace, and Google Marketing Platform, among others.
     We offer advertising on a click, impression or view basis. We recognize revenue each time a user clicks on the
ad, when the ad is displayed or a user views the ad.
      For ads placed on Google Network Members’ properties, we evaluate whether we are the principal (i.e., report
revenues on a gross basis) or agent (i.e., report revenues on a net basis). Generally, we report advertising revenues
for ads placed on Google Network Members’ properties on a gross basis, that is, the amounts billed to our customers
are recorded as revenues, and amounts paid to Google Network Members are recorded as cost of revenues. Where
we are the principal, we control the advertising inventory before it is transferred to our customers. Our control is
evidenced by our sole ability to monetize the advertising inventory before it is transferred to our customers, and is
further supported by us being primarily responsible to our customers and having a level of discretion in establishing
pricing.
Google Cloud Revenues
     Google Cloud revenues consist primarily of revenues from Google Cloud Platform (which includes infrastructure
and data and analytics platform products, and other services), G Suite productivity tools and other enterprise cloud
services. Our cloud revenues are provided on either a consumption or subscription basis. Revenue related to cloud
services provided on a consumption basis is recognized when the customer utilizes the services, based on the quantity
of services consumed. Revenue related to cloud services provided on a subscription basis is recognized ratably over
the contract term as the customer receives and consumes the benefits of the cloud services.
Other Revenues
      Google other revenues and Other Bets revenues consist primarily of revenues from:
      •   Google Play, which includes revenues from sale of apps and in-app purchases (which we recognize net of
          payout to developers) and digital content sold in the Google Play store;
      •   hardware, including Google Nest home products, Pixelbooks, Pixel phones and other devices;
      •   YouTube non-advertising including, YouTube premium and YouTube TV subscriptions and other services; and
      •   other products and services.
     As it relates to Google other revenues, the most significant judgment is determining whether we are the principal
or agent for app sales and in-app purchases through the Google Play store. We report revenues from these transactions
on a net basis because our performance obligation is to facilitate a transaction between app developers and end users,
for which we earn a commission. Consequently, the portion of the gross amount billed to end users that is remitted to
app developers is not reflected as revenues.
Arrangements with Multiple Performance Obligations
     Our contracts with customers may include multiple performance obligations. For such arrangements, we allocate
revenues to each performance obligation based on its relative standalone selling price. We generally determine
standalone selling prices based on the prices charged to customers or using expected cost plus margin.
                                                            61
              Case
Table of Contents    3:20-cv-02747-LB Document 47 Filed 12/11/20 Page 113 of 216Alphabet Inc.

Customer Incentives and Credits
     Certain customers receive cash-based incentives or credits, which are accounted for as variable consideration.
We estimate these amounts based on the expected amount to be provided to customers and reduce revenues. We
believe that there will not be significant changes to our estimates of variable consideration.
Deferred Revenues
     We record deferred revenues when cash payments are received or due in advance of our performance, including
amounts which are refundable. The increase in the deferred revenue balance for the year ended December 31, 2019
was primarily driven by cash payments received or due in advance of satisfying our performance obligations, offset
by $1.7 billion of revenues recognized that were included in the deferred revenue balance as of December 31, 2018.
      Additionally, we have performance obligations associated with commitments in customer contracts, primarily
related to Google Cloud, for future services that have not yet been recognized in revenue. This includes related deferred
revenue currently recorded and amounts that will be invoiced in future periods. As of December 31, 2019, the amount
not yet recognized in revenue from these commitments is $11.4 billion, which reflects our assessment of relevant
contract terms. This amount excludes contracts (i) with an original expected length of one year or less and (ii) contracts
for which we recognize revenue at the amount to which we have the right to invoice for services performed. We expect
to recognize approximately two thirds over the next 24 months with the remaining thereafter. However, the amount
and timing of revenue recognition is largely driven by customer utilization, which could impact our estimate of the
remaining amount of commitments and when we expect to recognize such revenues.
Sales Commissions
     We generally expense sales commissions when incurred because the amortization period would have been one
year or less. These costs are recorded within sales and marketing expenses.
Note 3.   Financial Instruments
Debt Securities
     We classify our marketable debt securities within Level 2 in the fair value hierarchy because we use quoted
market prices to the extent available or alternative pricing sources and models utilizing market observable inputs to
determine fair value.
     The following tables summarize our debt securities by significant investment categories as of December 31,
2018 and 2019 (in millions):

                                                                          As of December 31, 2018
                                                               Gross        Gross                    Cash and
                                                 Adjusted    Unrealized   Unrealized     Fair          Cash       Marketable
                                                   Cost        Gains       Losses       Value       Equivalents   Securities
Level 2:
Time deposits(1)                                $    2,202   $       0    $       0 $ 2,202         $   2,202     $        0
Government bonds                                    53,634          71         (414) 53,291             3,717         49,574
Corporate debt securities                           25,383          15         (316) 25,082                44         25,038
Mortgage-backed and asset-backed
securities                                        16,918            11        (324)   16,605                0       16,605
   Total                                        $ 98,137     $      97    $ (1,054) $ 97,180        $   5,963     $ 91,217




                                                             62
               Case
 Table of Contents     3:20-cv-02747-LB Document 47 Filed 12/11/20 Page 114 of 216Alphabet Inc.

                                                                                     As of December 31, 2019
                                                                        Gross         Gross                       Cash and
                                                         Adjusted     Unrealized    Unrealized         Fair         Cash             Marketable
                                                           Cost         Gains        Losses           Value      Equivalents         Securities
Level 2:
Time deposits(1)                                     $     2,294      $       0     $         0 $ 2,294          $     2,294         $        0
Government bonds                                          55,033            434             (30) 55,437                4,518             50,919
Corporate debt securities                                 27,164            337              (3) 27,498                   44             27,454
Mortgage-backed and asset-backed
securities                                                19,453             96             (41)   19,508                  0           19,508
   Total                                             $103,944         $     867     $       (74) $104,737        $     6,856         $ 97,881
(1)
      The majority of our time deposits are domestic deposits.

     We determine realized gains or losses on the sale or extinguishment of debt securities on a specific identification
method. We recognized gross realized gains of $185 million, $1.3 billion, and $292 million for the years ended
December 31, 2017, 2018, and 2019, respectively. We recognized gross realized losses of $295 million, $143 million,
and $143 million for the years ended December 31, 2017, 2018, and 2019, respectively. We reflect these gains and
losses as a component of other income (expense), net, in the Consolidated Statements of Income.
     The following table summarizes the estimated fair value of our investments in marketable debt securities with
stated contractual maturity dates, accounted for as available-for-sale securities and classified by the contractual maturity
date of the securities (in millions):

                                                                                                                             As of
                                                                                                                        December 31, 2019
Due in 1 year                                                                                                           $                20,392
Due in 1 year through 5 years                                                                                                            63,151
Due in 5 years through 10 years                                                                                                           2,671
Due after 10 years                                                                                                                       11,667
   Total                                                                                                                $                97,881

      The following tables present gross unrealized losses and fair values for those investments that were in an
unrealized loss position as of December 31, 2018 and 2019, aggregated by investment category and the length of
time that individual securities have been in a continuous loss position (in millions):

                                                                               As of December 31, 2018
                                              Less than 12 Months               12 Months or Greater                         Total
                                                            Unrealized                       Unrealized                              Unrealized
                                            Fair Value        Loss            Fair Value       Loss            Fair Value              Loss
Government bonds                        $      12,019      $         (85) $        23,877   $        (329) $         35,896     $          (414)
Corporate debt securities                      10,171               (107)          11,545            (209)           21,716                (316)
Mortgage-backed and asset-
backed securities                               5,534                (75)           8,519            (249)           14,053                (324)
   Total                                $      27,724      $        (267) $        43,941   $        (787) $         71,665     $        (1,054)

                                                                               As of December 31, 2019
                                              Less than 12 Months               12 Months or Greater                         Total
                                                               Unrealized                       Unrealized                           Unrealized
                                            Fair Value           Loss          Fair Value         Loss          Fair Value             Loss
 Government bonds                       $        6,752      $         (20) $        4,590    $         (10) $        11,342      $          (30)
 Corporate debt securities                       1,665                 (2)            978               (1)           2,643                  (3)
 Mortgage-backed and asset-
 backed securities                               4,536                (13)          2,835              (28)           7,371                 (41)
    Total                               $      12,953       $         (35) $        8,403    $         (39) $        21,356      $          (74)



                                                                     63
               Case
 Table of Contents      3:20-cv-02747-LB Document 47 Filed 12/11/20 Page 115 of 216Alphabet Inc.

    During the years ended December 31, 2017, 2018 and 2019, we did not recognize any significant other-than-
temporary impairment losses.
Equity Investments
    The following discusses our marketable equity securities, non-marketable equity securities, gains and losses on
marketable and non-marketable equity securities, as well as our equity securities accounted for under the equity
method.
      Our marketable equity securities are publicly traded stocks or funds measured at fair value and classified within
Level 1 and 2 in the fair value hierarchy because we use quoted prices for identical assets in active markets or inputs
that are based upon quoted prices for similar instruments in active markets. All gains and losses on marketable equity
securities, realized and unrealized, are recognized in other income (expense), net.
      Our non-marketable equity securities are investments in privately held companies without readily determinable
market values. The carrying value of our non-marketable equity securities is adjusted to fair value for observable
transactions for identical or similar investments of the same issuer or impairment (referred to as the measurement
alternative). All gains and losses on non-marketable equity securities, realized and unrealized, are recognized in other
income (expense), net. Non-marketable equity securities that have been remeasured during the period are classified
within Level 2 or Level 3 in the fair value hierarchy because we estimate the value based on valuation methods using
the observable transaction price at the transaction date and other unobservable inputs including volatility, rights, and
obligations of the securities we hold.
      Gains and losses on marketable and non-marketable equity securities
     Gains and losses reflected in other income (expense), net, for our marketable and non-marketable equity securities
are summarized below (in millions):

                                                                                                     Year Ended December 31,
                                                                                                     2018                2019
 Net gain (loss) on equity securities sold during the period                          $                     1,458   $            (301)
                                                                                  (1)
 Net unrealized gain (loss) on equity securities held as of the end of the period                           4,002               2,950
      Total gain (loss) recognized in other income (expense), net                             $             5,460   $           2,649
(1)
      Includes net gains of $4.1 billion and $1.8 billion related to non-marketable equity securities for the years ended December 31,
      2018 and 2019, respectively.

       In the table above, net gain (loss) on equity securities sold during the period reflects the difference between the
sale proceeds and the carrying value of the equity securities at the beginning of the period or the purchase date, if
later.
      Cumulative net gains on equity securities sold during the period, which is summarized in the following table (in
millions), represents the total net gains (losses) recognized after the initial purchase date of the equity security. While
these net gains may have been reflected in periods prior to the period of sale, we believe they are important supplemental
information as they reflect the economic realized gain on the securities sold during the period. Cumulative net gains
is calculated as the difference between the sale price and the initial purchase price for the equity security sold during
the period.
                                                                                              Equity Securities Sold During the Year
                                                                                                      Ended December 31,
                                                                                                     2018                2019
 Total sale price                                                                             $             1,965   $           3,134
 Total initial cost                                                                                           515                 858
     Cumulative net gains                                                                     $             1,450   $           2,276




                                                                 64
               Case
 Table of Contents     3:20-cv-02747-LB Document 47 Filed 12/11/20 Page 116 of 216Alphabet Inc.

      Carrying value of marketable and non-marketable equity securities
     The carrying value is measured as the total initial cost plus the cumulative net gain (loss). The carrying values
for our marketable and non-marketable equity securities are summarized below (in millions):

                                                                                           As of December 31, 2018
                                                                              Marketable       Non-Marketable
                                                                              Securities         Securities                 Total
Total initial cost                                                        $           1,168    $           8,168      $         9,336
Cumulative net gain(1)                                                                   54                4,107                4,161
    Carrying value                                                        $           1,222    $          12,275      $        13,497
(1)
      Non-marketable securities cumulative net gain is comprised of $4.3 billion unrealized gains and $178 million unrealized losses
      (including impairment).


                                                                                           As of December 31, 2019
                                                                              Marketable       Non-Marketable
                                                                              Securities         Securities                 Total
Total initial cost                                                        $           1,935    $           8,297      $        10,232
Cumulative net gain(1)                                                                1,361                3,056                4,417
    Carrying value                                                        $           3,296    $          11,353      $        14,649
(1)
      Non-marketable securities cumulative net gain is comprised of $3.5 billion unrealized gains and $445 million unrealized losses
      (including impairment).

      Marketable equity securities
     The following table summarizes marketable equity securities measured at fair value by significant investment
categories as of December 31, 2018 and 2019 (in millions):
                                                            As of December 31, 2018                    As of December 31, 2019
                                                        Cash and Cash         Marketable           Cash and Cash          Marketable
                                                         Equivalents          Securities            Equivalents           Securities
 Level 1:
 Money market funds                                 $           3,493     $                0   $              4,604   $                 0
 Marketable equity securities(1)                                    0                  994                        0                 3,046
                                                                3,493                  994                    4,604                 3,046
 Level 2:
 Mutual funds                                                         0                 228                       0                   250
    Total                                           $           3,493     $           1,222    $              4,604   $             3,296
(1)
      The balance as of December 31, 2019 includes investments that were reclassified from non-marketable equity securities
      following the initial public offering of the issuers.

      Non-marketable equity securities
     The following is a summary of unrealized gains and losses recorded in other income (expense), net, and included
as adjustments to the carrying value of non-marketable equity securities (in millions):

                                                                                                       Year Ended December 31,
                                                                                                       2018                 2019
 Unrealized gains                                                                              $              4,285 $               2,163
 Unrealized losses (including impairment)                                                                      (178)                 (372)
    Total unrealized gain (loss) for non-marketable equity securities                          $              4,107 $               1,791

          During the year ended December 31, 2019, included in the $11.4 billion of non-marketable equity securities,
$7.6 billion were measured at fair value primarily based on observable market transactions, resulting in a net unrealized
gain of $1.8 billion.



                                                                 65
              Case
Table of Contents    3:20-cv-02747-LB Document 47 Filed 12/11/20 Page 117 of 216Alphabet Inc.

     Equity securities accounted for under the Equity Method
     Equity securities accounted for under the equity method had a carrying value of approximately $1.3 billion as of
December 31, 2018 and 2019. Our share of gains and losses including impairment are included as a component of
other income (expense), net, in the Consolidated Statements of Income. See Note 7 for further details on other income
(expense), net.
Derivative Financial Instruments
     We classify our foreign currency and interest rate derivative contracts primarily within Level 2 in the fair value
hierarchy as the valuation inputs are based on quoted prices and market observable data of similar instruments.
     We recognize derivative instruments as either assets or liabilities in the Consolidated Balance Sheets at fair
value. We record changes in the fair value (i.e., gains or losses) of the derivatives in the Consolidated Statements of
Income as either other income (expense), net, or revenues, or in the Consolidated Balance Sheets in AOCI, as discussed
below. Any components excluded from the assessment of hedge effectiveness are recognized in the same income
statement line as the hedged item.
     We enter into foreign currency contracts with financial institutions to reduce the risk that our cash flows, earnings,
and investment in foreign subsidiaries will be adversely affected by foreign currency exchange rate fluctuations. We
also use interest rate derivative contracts to hedge interest rate exposures on our fixed income securities and debt
issuances. Our program is not used for trading or speculative purposes.
      We enter into master netting arrangements, which reduce credit risk by permitting net settlement of transactions
with the same counterparty. To further reduce credit risk, we enter into collateral security arrangements under which
the counterparty is required to provide collateral when the net fair value of certain financial instruments fluctuates from
contractually established thresholds. We can take possession of the collateral in the event of counterparty default. As
of December 31, 2018 and 2019, we received cash collateral related to the derivative instruments under our collateral
security arrangements of $327 million and $252 million, respectively, which was included in other current assets.
     Cash Flow Hedges
     We use foreign currency forwards and option contracts, including collars (an option strategy comprised of a
combination of purchased and written options), designated as cash flow hedges to hedge certain forecasted revenue
transactions denominated in currencies other than the U.S. dollar. The notional principal of these contracts was
approximately $11.8 billion and $13.2 billion as of December 31, 2018 and 2019, respectively. These contracts have
maturities of 24 months or less.
      For forwards and option contracts, we exclude the change in the forward points and time value from our
assessment of hedge effectiveness. The initial value of the excluded component is amortized on a straight-line basis
over the life of the hedging instrument and recognized in revenues. The difference between fair value changes of the
excluded component and the amount amortized to revenues is recorded in AOCI. We reflect the gains or losses of a
cash flow hedge included in our hedge effective assessment as a component of AOCI and subsequently reclassify
these gains and losses to revenues when the hedged transactions are recorded. If the hedged transactions become
probable of not occurring, the corresponding amounts in AOCI are immediately reclassified to other income (expense),
net.
     As of December 31, 2019, the net accumulated loss on our foreign currency cash flow hedges before tax effect
was $82 million, of which $82 million is expected to be reclassified from AOCI into earnings within the next 12 months.
     Fair Value Hedges
     We use forward contracts designated as fair value hedges to hedge foreign currency risks for our investments
denominated in currencies other than the U.S. dollar. We exclude changes in forward points for the forward contracts
from the assessment of hedge effectiveness. We recognize changes in the excluded component in other income
(expense), net. The notional principal of these contracts was $2.0 billion and $455 million as of December 31, 2018
and 2019, respectively.
      Gains and losses on these forward contracts are recognized in other income (expense), net, along with the
offsetting gains and losses of the related hedged items.
     Net Investment Hedges
      We use forward contracts designated as net investment hedges to hedge the foreign currency risks related to
our investment in foreign subsidiaries. We exclude changes in forward points for the forward contracts from the
assessment of hedge effectiveness. We recognize changes in the excluded component in other income (expense),

                                                            66
              Case
Table of Contents     3:20-cv-02747-LB Document 47 Filed 12/11/20 Page 118 of 216Alphabet Inc.

net. The notional principal of these contracts was $6.7 billion and $9.3 billion as of December 31, 2018 and 2019,
respectively.
     Gains and losses on these forward contracts are recognized in AOCI as part of the foreign currency translation
adjustment.
     Other Derivatives
      Other derivatives not designated as hedging instruments consist of foreign currency forward contracts that we
use to hedge intercompany transactions and other monetary assets or liabilities denominated in currencies other than
the local currency of a subsidiary. We recognize gains and losses on these contracts, as well as the related costs in
other income (expense), net, along with the foreign currency gains and losses on monetary assets and liabilities. The
notional principal of the outstanding foreign exchange contracts was $20.1 billion and $43.5 billion as of December 31,
2018 and 2019, respectively.
     The fair values of our outstanding derivative instruments were as follows (in millions):

                                                                                As of December 31, 2018
                                                              Fair Value of           Fair Value of
                                                               Derivatives          Derivatives Not
                                                             Designated as           Designated as            Total Fair
                               Balance Sheet Location     Hedging Instruments     Hedging Instruments           Value
Derivative Assets:
Level 2:
Foreign exchange            Other current and non-
contracts                   current assets                $              459      $                54     $                513
    Total                                                 $              459      $                54     $                513
Derivative Liabilities:
Level 2:
Foreign exchange            Accrued expenses and
contracts                   other liabilities, current
                            and non-current               $                 5     $               228     $                233
    Total                                                 $                 5     $               228     $                233

                                                                                As of December 31, 2019
                                                              Fair Value of           Fair Value of
                                                               Derivatives          Derivatives Not
                                                             Designated as           Designated as            Total Fair
                               Balance Sheet Location     Hedging Instruments     Hedging Instruments           Value
Derivative Assets:
Level 2:
Foreign exchange             Other current and non-
contracts                    current assets               $               91      $               253     $                344
    Total                                                 $               91      $               253     $                344
Derivative Liabilities:
Level 2:
Foreign exchange             Accrued expenses and
contracts                    other liabilities, current
                             and non-current              $              173      $               196     $                369
    Total                                                 $              173      $               196     $                369




                                                              67
              Case
Table of Contents    3:20-cv-02747-LB Document 47 Filed 12/11/20 Page 119 of 216Alphabet Inc.

     The gains (losses) on derivatives in cash flow hedging and net investment hedging relationships recognized in
other comprehensive income (OCI) are summarized below (in millions):

                                                                      Gains (Losses) Recognized in OCI
                                                                       on Derivatives Before Tax Effect
                                                                            Year Ended December 31,
                                                              2017                   2018                 2019
Derivatives in Cash Flow Hedging Relationship:
Foreign exchange contracts
  Amount included in the assessment of
  effectiveness                                         $            (955) $                332       $          38
  Amount excluded from the assessment of
  effectiveness                                                         0                     26                 (14)
Derivatives in Net Investment Hedging Relationship:
Foreign exchange contracts
  Amount included in the assessment of
  effectiveness                                                         0                   136                  131
     Total                                              $            (955) $                494       $          155




                                                       68
               Case
 Table of Contents     3:20-cv-02747-LB Document 47 Filed 12/11/20 Page 120 of 216Alphabet Inc.

      The effect of derivative instruments on income is summarized below (in millions):

                                                                              Gains (Losses) Recognized in Income
                                                                                       Year Ended December 31,
                                                                      2017                      2018                    2019

                                                                             Other                     Other                   Other
                                                                            income                    income                  income
                                                                          (expense),                (expense),              (expense),
                                                             Revenues         net        Revenues       net      Revenues       net
Total amounts presented in the Consolidated Statements
of Income in which the effects of cash flow and fair value
hedges are recorded                                          $110,855     $ 1,015       $136,819    $ 7,389      $161,857   $ 5,394


Gains (Losses) on Derivatives in Cash Flow Hedging
Relationship:
   Foreign exchange contracts
       Amount of gains (losses) reclassified from AOCI to
       income                                                $    (169) $         0     $    (139) $        0    $   367    $       0
       Amount excluded from the assessment of
       effectiveness recognized in earnings based on an
       amortization approach                                          0           0             1           0          88           0
       Amount excluded from the assessment of
       effectiveness                                                  0          83             0           0           0           0
Gains (Losses) on Derivatives in Fair Value Hedging
Relationship:
   Foreign exchange contracts
       Hedged items                                                   0        197              0         (96)          0         (19)
       Derivatives designated as hedging instruments                  0       (197)             0          96           0          19
       Amount excluded from the assessment of
       effectiveness                                                  0          23             0          37           0          25
Gains (Losses) on Derivatives in Net Investment Hedging
Relationship:
   Foreign exchange contracts
       Amount excluded from the assessment of
       effectiveness                                                  0           0             0          78           0        243
Gains (Losses) on Derivatives Not Designated as Hedging
Instruments:
   Foreign exchange contracts
       Derivatives not designated as hedging instruments              0       (230)             0          54           0       (413)
Total gains (losses)                                         $    (169) $     (124) $        (138) $     169     $   455    $   (145)

Offsetting of Derivatives
      We present our forwards and purchased options at gross fair values in the Consolidated Balance Sheets. For
 foreign currency collars, we present at net fair values where both purchased and written options are with the same
 counterparty. Our master netting and other similar arrangements allow net settlements under certain conditions. As
 of December 31, 2018 and 2019, information related to these offsetting arrangements were as follows (in millions):




                                                                 69
               Case
 Table of Contents     3:20-cv-02747-LB Document 47 Filed 12/11/20 Page 121 of 216Alphabet Inc.

      Offsetting of Assets

                                                                        As of December 31, 2018
                                                                             Gross Amounts Not Offset in the Consolidated
                                                                             Balance Sheets, but Have Legal Rights to Offset
                                                Gross            Net
                                              Amounts        Presented in
                                Gross        Offset in the       the
                              Amounts of     Consolidated    Consolidated                                  Cash               Non-Cash
                              Recognized       Balance         Balance        Financial                  Collateral           Collateral           Net Assets
                                Assets          Sheets          Sheets      Instruments                  Received             Received              Exposed
                                                                                               (1)
 Derivatives                 $        569    $        (56) $         513    $           (90)         $         (307) $                (14) $              102

                                                                        As of December 31, 2019
                                                                             Gross Amounts Not Offset in the Consolidated
                                                                             Balance Sheets, but Have Legal Rights to Offset
                                                Gross            Net
                                              Amounts        Presented in
                                Gross        Offset in the       the
                              Amounts of     Consolidated    Consolidated                                  Cash               Non-Cash
                              Recognized       Balance         Balance        Financial                  Collateral           Collateral           Net Assets
                                Assets          Sheets          Sheets      Instruments                  Received             Received              Exposed
                                                                                               (1)
 Derivatives                 $        365    $        (21) $         344    $           (88)         $         (234) $                     0   $           22
(1)
      The balances as of December 31, 2018 and 2019 were related to derivative liabilities which are allowed to be net settled
      against derivative assets in accordance with our master netting agreements.

      Offsetting of Liabilities

                                                                        As of December 31, 2018
                                                                            Gross Amounts Not Offset in the Consolidated
                                                                            Balance Sheets, but Have Legal Rights to Offset
                                                Gross            Net
                                              Amounts        Presented in
                                 Gross       Offset in the       the
                              Amounts of     Consolidated    Consolidated                                  Cash               Non-Cash
                              Recognized       Balance         Balance        Financial                  Collateral           Collateral
                               Liabilities      Sheets          Sheets      Instruments                  Pledged               Pledged         Net Liabilities
                                                                                               (2)
Derivatives                  $       289     $       (56) $         233     $          (90)          $                0   $                0   $         143

                                                                        As of December 31, 2019
                                                                                Gross Amounts Not Offset in the Consolidated
                                                                                Balance Sheets, but Have Legal Rights to Offset
                                                Gross            Net
                                              Amounts        Presented in
                                 Gross       Offset in the       the
                              Amounts of     Consolidated    Consolidated                                  Cash               Non-Cash
                              Recognized       Balance         Balance        Financial                  Collateral           Collateral
                               Liabilities      Sheets          Sheets      Instruments                  Pledged               Pledged         Net Liabilities
                                                                                               (2)
Derivatives                  $       390     $       (21) $         369     $          (88)          $                0   $                0   $         281
(2)
      The balances as of December 31, 2018 and 2019 were related to derivative assets which are allowed to be net settled against
      derivative liabilities in accordance with our master netting agreements.

Note 4.    Leases
     We have entered into operating and finance lease agreements primarily for data centers, land and offices
throughout the world with lease periods expiring between 2020 and 2063.
      Components of operating lease expense were as follows (in millions):

                                                                                                                                       Year Ended
                                                                                                                                    December 31, 2019
 Operating lease cost                                                                                                           $                      1,820
 Variable lease cost                                                                                                                                     541
     Total operating lease cost                                                                                                 $                      2,361




                                                                  70
               Case
 Table of Contents    3:20-cv-02747-LB Document 47 Filed 12/11/20 Page 122 of 216Alphabet Inc.

      Supplemental information related to operating leases was as follows (in millions):

                                                                                                                 Year Ended
                                                                                                            December 31, 2019
Cash payments for operating leases                                                                      $                1,661
New operating lease assets obtained in exchange for operating lease liabilities                         $                4,391

     As of December 31, 2019, our operating leases had a weighted average remaining lease term of 10 years and
a weighted average discount rate of 2.8%. Future lease payments under operating leases as of December 31, 2019
were as follows (in millions):

 2020                                                                                                   $                 1,757
 2021                                                                                                                     1,845
 2022                                                                                                                     1,680
 2023                                                                                                                     1,508
 2024                                                                                                                    1,301
 Thereafter                                                                                                              5,763
    Total future lease payments                                                                                         13,854
 Less imputed interest                                                                                                  (2,441)
    Total lease liability balance                                                                       $               11,413

     As of December 31, 2019, we have entered into leases that have not yet commenced with future lease payments
of $7.4 billion, excluding purchase options, that are not yet recorded on our Consolidated Balance Sheets. These
leases will commence between 2020 and 2026 with non-cancelable lease terms of 1 to 25 years.
Supplemental Information for Comparative Periods
     As of December 31, 2018, prior to the adoption of Topic 842, future minimum payments under operating leases
having initial or remaining non-cancelable lease terms in excess of one year, net of sublease income amounts, were
as follows (in millions):
                                                                                  Operating       Sub-lease        Net Operating
                                                                                  Leases(1)        Income             Leases
 2019                                                                         $       1,319   $             16     $     1,303
 2020                                                                                 1,397                 13           1,384
 2021                                                                                 1,337                 10           1,327
 2022                                                                                 1,153                  8           1,145
 2023                                                                                   980                  3             977
 Thereafter                                                                           3,916                  5           3,911
   Total minimum payments                                                     $      10,102   $             55     $    10,047
(1)
      Includes future minimum payments for leases which have not yet commenced.

     Rent expense under operating leases was $1.1 billion and $1.3 billion for the years ended December 31, 2017,
and 2018, respectively.
Note 5.    Variable Interest Entities (VIEs)
Consolidated VIEs
      We consolidate VIEs in which we hold a variable interest and are the primary beneficiary. We are the primary
beneficiary because we have the power to direct activities that most significantly affect their economic performance
and have the obligation to absorb the majority of their losses or benefits. The results of operations and financial position
of these VIEs are included in our consolidated financial statements.
      For certain consolidated VIEs, their assets are not available to us and their creditors do not have recourse to us.
As of December 31, 2018 and 2019, assets that can only be used to settle obligations of these VIEs were $2.4 billion
and $3.1 billion, respectively, and the liabilities for which creditors only have recourse to the VIEs were $909 million
and $1.2 billion, respectively.

                                                            71
              Case
Table of Contents    3:20-cv-02747-LB Document 47 Filed 12/11/20 Page 123 of 216Alphabet Inc.

     Calico
      Calico is a life science company with a mission to harness advanced technologies to increase our understanding
of the biology that controls lifespan.
     In September 2014, AbbVie Inc. (AbbVie) and Calico entered into a research and development collaboration
agreement intended to help both companies discover, develop, and bring to market new therapies for patients with
age-related diseases, including neurodegeneration and cancer. In the second quarter of 2018, AbbVie and Calico
amended the collaboration agreement resulting in an increase in total commitments. As of December 31, 2019, AbbVie
has contributed $1,250 million to fund the collaboration pursuant to the agreement. As of December 31, 2019, Calico
has contributed $500 million and has committed up to an additional $750 million.
      Calico has used its scientific expertise to establish a world-class research and development facility, with a focus
on drug discovery and early drug development; and AbbVie provides scientific and clinical development support and
its commercial expertise to bring new discoveries to market. Both companies share costs and profits for projects
covered under this agreement equally. AbbVie's contribution has been recorded as a liability on Calico's financial
statements, which is reduced and reflected as a reduction to research and development expense as eligible research
and development costs are incurred by Calico.
      As of December 31, 2019, we have contributed $480 million to Calico in exchange for Calico convertible preferred
units and are committed to fund up to an additional $750 million on an as-needed basis and subject to certain conditions.
     Verily
     Verily is a life science and healthcare company with a mission to make the world's health data useful so that
people enjoy healthier lives. In December 2018, Verily received $900 million in cash from a $1.0 billion investment
round. The remaining $100 million was received in the first quarter of 2019. As of December 31, 2019, Verily has
received an aggregate amount of $1.8 billion from sales of equity securities to external investors. These transactions
were accounted for as equity transactions and no gain or loss was recognized.
     In the fourth quarter of 2019, Verily obtained a controlling financial interest in Onduo, an existing equity method
investment. The transaction resulted in a $357 million gain from the revaluation of the previously held economic interest,
which was recognized in other income (expense), net.
Unconsolidated VIEs
      Certain of our non-marketable investments, including certain renewable energy investments accounted for under
the equity method and certain other investments in private companies, are VIEs. The renewable energy entities'
activities involve power generation using renewable sources. Private companies that we invest in are primarily early
stage companies.
     We have determined that the governance structures of these entities do not allow us to direct the activities that
would significantly affect their economic performance. Therefore, we do not consolidate these VIEs in our consolidated
financial statements.
     The maximum exposure of these unconsolidated VIEs is generally based on the current carrying value of the
investments and any future funding commitments. We have determined that the single source of our exposure to these
VIEs is our capital investments in them. The carrying value and maximum exposure of these unconsolidated VIEs
were not material as of December 31, 2018 and 2019.
Note 6.   Debt
Short-Term Debt
    We have a debt financing program of up to $5.0 billion through the issuance of commercial paper. Net proceeds
from this program are used for general corporate purposes. We had no commercial paper outstanding as of
December 31, 2018 and 2019.
Long-Term Debt
     Google issued $3.0 billion of senior unsecured notes in three tranches (collectively, 2011 Notes) in May 2011,
due in 2014, 2016, and 2021, as well as $1.0 billion of senior unsecured notes (2014 Notes) in February 2014 due in
2024.
    In April 2016, we completed an exchange offer with eligible holders of Google’s 2011 Notes due 2021 and 2014
Notes due 2024 (collectively, the Google Notes). An aggregate principal amount of approximately $1.7 billion of the
Google Notes was exchanged for approximately $1.7 billion of Alphabet notes with identical interest rate and maturity.

                                                           72
               Case
 Table of Contents    3:20-cv-02747-LB Document 47 Filed 12/11/20 Page 124 of 216Alphabet Inc.

Because the exchange was between a parent and the subsidiary company and for substantially identical notes, the
change was treated as a debt modification for accounting purposes with no gain or loss recognized.
     In August 2016, Alphabet issued $2.0 billion of senior unsecured notes (2016 Notes) due 2026. The net proceeds
from the issuance of the 2016 Notes were used for general corporate purposes, including the repayment of outstanding
commercial paper. The Alphabet notes due in 2021, 2024, and 2026 rank equally with each other and are structurally
subordinate to the outstanding Google Notes.
      The total outstanding long-term debt is summarized below (in millions):

                                                                                       As of                As of
                                                                                  December 31, 2018    December 31, 2019
 3.625% Notes due on May 19, 2021                                                 $           1,000 $             1,000
 3.375% Notes due on February 25, 2024                                                        1,000               1,000
 1.998% Notes due on August 15, 2026                                                          2,000               2,000
 Unamortized discount for the Notes above                                                       (50)                (42)
     Subtotal(1)                                                                              3,950               3,958
 Total future finance lease payments                                                             62                 685
 Less: imputed interest for finance leases                                                        0                 (89)
    Total long-term debt                                                          $           4,012   $           4,554
(1)
      Includes the outstanding (and unexchanged) Google Notes issued in 2011 and 2014 and the Alphabet notes exchanged in
      2016.
     The effective interest yields based on proceeds received from the outstanding notes due in 2021, 2024, and 2026
were 3.734%, 3.377%, and 2.231%, respectively, with interest payable semi-annually. We may redeem these notes
at any time in whole or in part at specified redemption prices. The total estimated fair value of all outstanding notes
was approximately $3.9 billion and $4.1 billion as of December 31, 2018 and 2019, respectively. The fair value was
determined based on observable market prices of identical instruments in less active markets and is categorized
accordingly as Level 2 in the fair value hierarchy.
     As of December 31, 2019, the aggregate future principal payments for long-term debt including long-term finance
leases for each of the next five years and thereafter are as follows (in millions):

 2020                                                                                                  $               0
 2021                                                                                                              1,046
 2022                                                                                                                 46
 2023                                                                                                                 46
 2024                                                                                                              1,047
 Thereafter                                                                                                        2,500
    Total                                                                                              $           4,685

Credit Facility
      As of December 31, 2019, we have $4.0 billion of revolving credit facilities which expire in July 2023. The interest
rate for the credit facilities is determined based on a formula using certain market rates. No amounts were outstanding
under the credit facilities as of December 31, 2018 and 2019.




                                                           73
               Case
 Table of Contents     3:20-cv-02747-LB Document 47 Filed 12/11/20 Page 125 of 216Alphabet Inc.

Note 7.    Supplemental Financial Statement Information
Property and Equipment, Net
      Property and equipment, net, consisted of the following (in millions):

                                                                                                As of               As of
                                                                                           December 31, 2018   December 31, 2019
 Land and buildings                                                                        $         30,179 $           39,865
 Information technology assets                                                                       30,119             36,840
 Construction in progress                                                                            16,838             21,036
 Leasehold improvements                                                                               5,310              6,310
 Furniture and fixtures                                                                                  61                156
     Property and equipment, gross                                                                   82,507            104,207
 Less: accumulated depreciation                                                                     (22,788)           (30,561)
     Property and equipment, net                                                           $         59,719 $           73,646

     As of December 31, 2018 and 2019, information technology assets and land and buildings under finance leases
with a cost basis of $648 million and $1.6 billion, respectively, were included in property and equipment.
Accrued Expenses and Other Current Liabilities
      Accrued expenses and other current liabilities consisted of the following (in millions):

                                                                                                As of               As of
                                                                                           December 31, 2018   December 31, 2019
 European Commission fines(1)                                                              $         7,754     $         9,405
 Accrued customer liabilities                                                                        1,810               2,245
 Accrued purchases of property and equipment                                                         1,603               2,411
 Current operating lease liabilities                                                                     0               1,199
 Other accrued expenses and current liabilities                                                      5,791               7,807
     Accrued expenses and other current liabilities                                        $        16,958     $        23,067
(1)
      Includes the effects of foreign exchange and interest. See Note 10 for further details.




                                                                 74
              Case
Table of Contents    3:20-cv-02747-LB Document 47 Filed 12/11/20 Page 126 of 216Alphabet Inc.

Accumulated Other Comprehensive Income (Loss)
    The components of AOCI, net of tax, were as follows (in millions):

                                                                 Unrealized Gains          Unrealized
                                              Foreign Currency     (Losses) on           Gains (Losses)
                                                 Translation     Available-for-Sale      on Cash Flow
                                                Adjustments        Investments              Hedges                  Total
Balance as of December 31, 2016               $        (2,646) $                (179) $            423      $          (2,402)
Other comprehensive income (loss) before
reclassifications                                       1,543                    307               (638)                1,212
Amounts reclassified from AOCI                              0                    105                 93                   198
Other comprehensive income (loss)                       1,543                    412               (545)                1,410
Balance as of December 31, 2017                        (1,103)                   233               (122)                 (992)
Cumulative effect of accounting change                      0                    (98)                 0                   (98)
Other comprehensive income (loss) before
reclassifications                                        (781)                    88               264                      (429)
Amounts excluded from the assessment of
hedge effectiveness recorded in AOCI                         0                     0                26                     26
Amounts reclassified from AOCI                               0                  (911)               98                   (813)
Other comprehensive income (loss)                        (781)                  (823)              388                 (1,216)
Balance as of December 31, 2018                        (1,884)                  (688)              266                 (2,306)
Cumulative effect of accounting change                      0                      0               (30)                   (30)
Other comprehensive income (loss) before
reclassifications                                        (119)                1,611                  36                 1,528
Amounts excluded from the assessment of
hedge effectiveness recorded in AOCI                        0                     0                 (14)                  (14)
Amounts reclassified from AOCI                              0                  (111)               (299)                 (410)
Other comprehensive income (loss)                        (119)                1,500                (277)                1,104
Balance as of December 31, 2019               $        (2,003) $                812 $               (41) $             (1,232)


     The effects on net income of amounts reclassified from AOCI were as follows (in millions):

                                                                              Gains (Losses) Reclassified from AOCI to the
                                                                                  Consolidated Statements of Income
                                                                                        Year Ended December 31,
          AOCI Components                         Location                       2017            2018                2019
Unrealized gains (losses) on available-for-sale investments
                                      Other income (expense), net         $           (105) $       1,190       $           149
                                      Benefit (provision) for income
                                      taxes                                              0           (279)                  (38)
                                      Net of tax                                      (105)           911                   111
Unrealized gains (losses) on cash flow hedges
Foreign exchange contracts             Revenue                                        (169)          (139)                  367
Interest rate contracts               Other income (expense), net                        5              6                     6
                                      Benefit (provision) for income
                                      taxes                                             71               35                 (74)
                                      Net of tax                                       (93)             (98)                299
Total amount reclassified, net of tax                                     $           (198) $           813 $               410




                                                        75
               Case
 Table of Contents      3:20-cv-02747-LB Document 47 Filed 12/11/20 Page 127 of 216Alphabet Inc.

Other Income (Expense), Net
      The components of other income (expense), net, were as follows (in millions):

                                                                                                  Year Ended December 31,
                                                                                           2017             2018             2019
 Interest income                                                                      $       1,312 $          1,878 $          2,427
 Interest expense(1)                                                                           (109)            (114)            (100)
 Foreign currency exchange gain (loss), net (2)                                                (121)               (80)             103
 Gain (loss) on debt securities, net(3)                                                        (110)           1,190              149
 Gain (loss) on equity securities, net                                                           73            5,460            2,649
 Performance fees(4)                                                                            (32)          (1,203)            (326)
 Gain (loss) and impairment from equity method investments, net                                (156)            (120)             390
 Other                                                                                          158              378              102
      Other income (expense), net                                                     $       1,015 $          7,389 $          5,394
(1)
      Interest expense is net of interest capitalized of $48 million, $92 million, and $167 million for the years ended December 31,
      2017, 2018, and 2019, respectively.
(2)
      Our foreign currency exchange gain (loss), net, are related to the option premium costs and forwards points for our foreign
      currency hedging contracts, our foreign exchange transaction gains and losses from the conversion of the transaction currency
      to the functional currency, offset by the foreign currency hedging contract losses and gains. The net foreign currency transaction
      losses were $226 million, $195 million, and $166 million for the years ended December 31, 2017, 2018, and 2019, respectively.
(3)
      During the year ended December 31, 2018, the terms of a non-marketable debt security were modified resulting in an unrealized
      $1.3 billion gain.
(4)
      Performance fees were reclassified for prior periods from general and administrative expenses to other income (expense),
      net to conform with current period presentation.

Note 8.    Acquisitions
2019 Acquisitions
      Looker
      In December 2019, we obtained all regulatory clearances necessary to close the acquisition of Looker, a unified
platform for business intelligence, data applications and embedded analytics for $2.4 billion, with integration pending
approval from a UK regulatory review. The addition of Looker to Google Cloud is expected to help customers accelerate
how they analyze data, deliver business intelligence, and build data-driven applications.
      The fair value of assets acquired and liabilities assumed was recorded based on a preliminary valuation and our
estimates and assumptions are subject to change within the measurement period. The $2.4 billion purchase price
includes our previously held equity interest and excludes post acquisition compensation arrangements. In aggregate,
$91 million was cash acquired, $290 million was attributed to intangible assets, $1.9 billion to goodwill and $48 million
to net assets acquired. Goodwill was recorded in the Google segment and primarily attributable to synergies expected
to arise after the acquisition. Goodwill is not expected to be deductible for tax purposes.
      Other Acquisitions
      During the year ended December 31, 2019, we completed other acquisitions and purchases of intangible assets
for total consideration of approximately $1.0 billion. In aggregate, $28 million was cash acquired, $282 million was
attributed to intangible assets, $904 million to goodwill and $185 million to net liabilities assumed. These acquisitions
generally enhance the breadth and depth of our offerings and expand our expertise in engineering and other functional
areas.
     Pro forma results of operations for these acquisitions, including Looker, have not been presented because they
are not material to the consolidated results of operations, either individually or in the aggregate.
     For all intangible assets acquired and purchased during the year ended December 31, 2019, patents and
developed technology have a weighted-average useful life of 3.5 years, customer relationships have a weighted-
average useful life of 6.3 years, and trade names and other have a weighted-average useful life of 4.5 years.
Pending Acquisition of Fitbit
     In November 2019, we entered into an agreement to acquire Fitbit, a leading wearables brand, for $7.35 per
share, representing a total purchase price of approximately $2.1 billion as of the date of the agreement. The acquisition

                                                                  76
              Case
Table of Contents    3:20-cv-02747-LB Document 47 Filed 12/11/20 Page 128 of 216Alphabet Inc.

of Fitbit is expected to be completed in 2020, subject to customary closing conditions, including the receipt of regulatory
approvals. Upon the close of the acquisition, Fitbit will be part of Google segment.
Note 9.    Goodwill and Other Intangible Assets
Goodwill
     Changes in the carrying amount of goodwill for the years ended December 31, 2018 and 2019 were as follows
(in millions):

                                                                                                                     Total
                                                                                  Google             Other Bets   Consolidated
Balance as of December 31, 2017                                               $      16,295 $               452 $         16,747
Acquisitions                                                                          1,227                   0            1,227
Transfers                                                                                80                 (80)               0
Foreign currency translation and other adjustments                                      (81)                 (5)             (86)
Balance as of December 31, 2018                                                      17,521                 367           17,888
Acquisitions                                                                          2,353                 475            2,828
Transfers                                                                                 9                  (9)               0
Foreign currency translation and other adjustments                                       38                (130)             (92)
Balance as of December 31, 2019                                               $      19,921 $               703 $         20,624

Other Intangible Assets
     Information regarding purchased intangible assets were as follows (in millions):

                                                                                             As of December 31, 2018
                                                                                   Gross                                 Net
                                                                                  Carrying        Accumulated          Carrying
                                                                                  Amount          Amortization         Amount
Patents and developed technology                                              $       5,125      $        3,394   $        1,731
Customer relationships                                                                  349                 308               41
Trade names and other                                                                   703                 255              448
    Total                                                                     $       6,177      $        3,957   $        2,220

                                                                                             As of December 31, 2019
                                                                                   Gross                                 Net
                                                                                  Carrying        Accumulated          Carrying
                                                                                  Amount          Amortization          Value
Patents and developed technology                                              $       4,972      $        3,570   $        1,402
Customer relationships                                                                  254                  30              224
Trade names and other                                                                   703                 350              353
    Total                                                                     $       5,929      $        3,950   $        1,979

     Patents and developed technology, customer relationships, and trade names and other have weighted-average
remaining useful lives of 2.3 years, 5.6 years, and 3.0 years, respectively.
      Amortization expense relating to purchased intangible assets was $796 million, $865 million, and $795 million
for the years ended December 31, 2017, 2018, and 2019, respectively.




                                                            77
              Case
Table of Contents    3:20-cv-02747-LB Document 47 Filed 12/11/20 Page 129 of 216Alphabet Inc.

     As of December 31, 2019, expected amortization expense relating to purchased intangible assets for each of
the next five years and thereafter is as follows (in millions):

2020                                                                                                        $        749
2021                                                                                                                 665
2022                                                                                                                 317
2023                                                                                                                  57
2024                                                                                                                  45
Thereafter                                                                                                           146
                                                                                                            $      1,979

Note 10.     Commitments and Contingencies
Purchase Obligations
      As of December 31, 2019, we had $5.7 billion of other non-cancelable contractual obligations, primarily related
to data center operations and build-outs, digital media content licensing, and purchases of inventory.
Indemnifications
      In the normal course of business, to facilitate transactions in our services and products, we indemnify certain
parties, including advertisers, Google Network Members, customers of Google Cloud offerings, and lessors with respect
to certain matters. We have agreed to hold certain parties harmless against losses arising from a breach of
representations or covenants, or out of intellectual property infringement or other claims made against certain parties.
Several of these agreements limit the time within which an indemnification claim can be made and the amount of the
claim. In addition, we have entered into indemnification agreements with our officers and directors, and our bylaws
contain similar indemnification obligations to our agents.
      It is not possible to make a reasonable estimate of the maximum potential amount under these indemnification
agreements due to the unique facts and circumstances involved in each particular agreement. Additionally, we have
a limited history of prior indemnification claims and the payments we have made under such agreements have not
had a material adverse effect on our results of operations, cash flows, or financial position. However, to the extent that
valid indemnification claims arise in the future, future payments by us could be significant and could have a material
adverse effect on our results of operations or cash flows in a particular period.
     As of December 31, 2019, we did not have any material indemnification claims that were probable or reasonably
possible.
Legal Matters
     Antitrust Investigations
      On November 30, 2010, the EC's Directorate General for Competition opened an investigation into various
antitrust-related complaints against us.
      On June 27, 2017, the EC announced its decision that certain actions taken by Google regarding its display and
ranking of shopping search results and ads infringed European competition law. The EC decision imposed a €2.4
billion ($2.7 billion as of June 27, 2017) fine. On September 11, 2017, we appealed the EC decision and on September
27, 2017, we implemented product changes to bring shopping ads into compliance with the EC's decision. We
recognized a charge of $2.7 billion for the fine in the second quarter of 2017.
     On July 18, 2018, the EC announced its decision that certain provisions in Google’s Android-related distribution
agreements infringed European competition law. The EC decision imposed a €4.3 billion ($5.1 billion as of June 30,
2018) fine and directed the termination of the conduct at issue. On October 9, 2018, we appealed the EC decision.
On October 29, 2018, we implemented changes to certain of our Android distribution practices. We recognized a charge
of $5.1 billion for the fine in the second quarter of 2018.
       On March 20, 2019, the EC announced its decision that certain contractual provisions in agreements that Google
had with AdSense for Search partners infringed European competition law. The EC decision imposed a fine of €1.5
billion ($1.7 billion as of March 20, 2019) and directed actions related to AdSense for Search agreements, which we
implemented prior to the decision. On June 4, 2019, we appealed the EC decision. We recognized a charge of $1.7
billion for the fine in the first quarter of 2019.


                                                           78
              Case
Table of Contents     3:20-cv-02747-LB Document 47 Filed 12/11/20 Page 130 of 216Alphabet Inc.

     While each EC decision is under appeal, we included the fines in accrued expenses and other current liabilities
on our Consolidated Balance Sheets as we provided bank guarantees (in lieu of a cash payment) for the fines.
     From time to time we are subject to formal and informal inquiries and investigations by competition authorities in
the United States, Europe, and other jurisdictions. For example, in August 2019, we began receiving civil investigative
demands from the U.S. Department of Justice requesting information and documents relating to our prior antitrust
investigations and certain of our business practices. Attorneys general from 51 U.S. states and territories have also
opened antitrust investigations into certain of our business practices. We continue to cooperate with federal and state
regulators in the United States, and other regulators around the world.
     Patent and Intellectual Property Claims
      We have had patent, copyright, trade secret, and trademark infringement lawsuits filed against us claiming that
certain of our products, services, and technologies infringe others' intellectual property rights. Adverse results in these
lawsuits may include awards of substantial monetary damages, costly royalty or licensing agreements, or orders
preventing us from offering certain features, functionalities, products, or services. As a result, we may have to change
our business practices, and develop non-infringing products or technologies, which could result in a loss of revenues
for us and otherwise harm our business. In addition, the U.S. International Trade Commission (ITC) has increasingly
become an important forum to litigate intellectual property disputes because an ultimate loss in an ITC action can
result in a prohibition on importing infringing products into the U.S. Because the U.S. is an important market, a prohibition
on importation could have an adverse effect on us, including preventing us from importing many important products
into the U.S. or necessitating workarounds that may limit certain features of our products.
     Furthermore, many of our agreements with our customers and partners require us to indemnify them against
certain intellectual property infringement claims, which would increase our costs as a result of defending such claims,
and may require that we pay significant damages if there were an adverse ruling in any such claims. In addition, our
customers and partners may discontinue the use of our products, services, and technologies, as a result of injunctions
or otherwise, which could result in loss of revenues and adversely affect our business.
      In 2010, Oracle America, Inc. (Oracle) brought a copyright lawsuit against Google in the Northern District of
California, alleging that Google's Android operating system infringes Oracle's copyrights related to certain Java
application programming interfaces. After trial, final judgment was entered by the district court in favor of Google on
June 8, 2016, and the court decided post-trial motions in favor of Google. Oracle appealed and on March 27, 2018,
the appeals court reversed and remanded the case for a trial on damages. On May 29, 2018, we filed a petition for a
rehearing at the Federal Circuit, and on August 28, 2018, the Federal Circuit denied the petition. On January 24, 2019,
we filed a petition to the Supreme Court of the United States to review this case. On April 29, 2019, the Supreme Court
requested the views of the Solicitor General regarding our petition. On September 27, 2019, the Solicitor General
recommended denying our petition, and we provided our response on October 16, 2019. On November 15, 2019, the
Supreme Court granted our petition and made a decision to review the case. If the Supreme Court does not rule in
our favor, the case will be remanded to the district court for further determination of the remaining issues in the case,
including damages, if any. We believe this lawsuit is without merit and are defending ourselves vigorously. Given the
nature of this case, we are unable to estimate the reasonably possible loss or range of loss, if any, arising from this
matter.
     Other
     We are also regularly subject to claims, suits, regulatory and government investigations, and other proceedings
involving competition, intellectual property, privacy, tax and related compliance, labor and employment, commercial
disputes, content generated by our users, goods and services offered by advertisers or publishers using our platforms,
personal injury, consumer protection, and other matters. Such claims, suits, regulatory and government investigations,
and other proceedings could result in fines, civil or criminal penalties, or other adverse consequences.
     Certain of these outstanding matters include speculative, substantial or indeterminate monetary amounts. We
record a liability when we believe that it is probable that a loss has been incurred and the amount can be reasonably
estimated. If we determine that a loss is reasonably possible and the loss or range of loss can be estimated, we disclose
the reasonably possible loss. We evaluate developments in our legal matters that could affect the amount of liability
that has been previously accrued, and the matters and related reasonably possible losses disclosed, and make
adjustments as appropriate. Significant judgment is required to determine both likelihood of there being and the
estimated amount of a loss related to such matters.
      With respect to our outstanding matters, based on our current knowledge, we believe that the amount or range
of reasonably possible loss will not, either individually or in aggregate, have a material adverse effect on our business,


                                                             79
              Case
Table of Contents     3:20-cv-02747-LB Document 47 Filed 12/11/20 Page 131 of 216Alphabet Inc.

consolidated financial position, results of operations, or cash flows. However, the outcome of such matters is inherently
unpredictable and subject to significant uncertainties.
     We expense legal fees in the period in which they are incurred.
     Non-Income Taxes
      We are under audit by various domestic and foreign tax authorities with regards to non-income tax matters. The
subject matter of non-income tax audits primarily arises from disputes on the tax treatment and tax rate applied to the
sale of our products and services in these jurisdictions and the tax treatment of certain employee benefits. We accrue
non-income taxes that may result from examinations by, or any negotiated agreements with, these tax authorities when
a loss is probable and reasonably estimable. If we determine that a loss is reasonably possible and the loss or range
of loss can be estimated, we disclose the reasonably possible loss. We believe these matters are without merit and
we are defending ourselves vigorously. Due to the inherent complexity and uncertainty of these matters and judicial
process in certain jurisdictions, the final outcome may be materially different from our expectations.
     For information regarding income tax contingencies, see Note 14.
Note 11.    Stockholders' Equity
Convertible Preferred Stock
      Our board of directors has authorized 100 million shares of convertible preferred stock, $0.001 par value, issuable
in series. As of December 31, 2018 and 2019, no shares were issued or outstanding.
Class A and Class B Common Stock and Class C Capital Stock
      Our board of directors has authorized three classes of stock, Class A and Class B common stock, and Class C
capital stock. The rights of the holders of each class of our common and capital stock are identical, except with respect
to voting. Each share of Class A common stock is entitled to one vote per share. Each share of Class B common stock
is entitled to 10 votes per share. Class C capital stock has no voting rights, except as required by applicable law.
Shares of Class B common stock may be converted at any time at the option of the stockholder and automatically
convert upon sale or transfer to Class A common stock.
Share Repurchases
      In January 2018, the board of directors of Alphabet authorized the company to repurchase up to $8.6 billion of
its Class C capital stock. In January and July 2019, the board of directors of Alphabet authorized the company to
repurchase up to an additional $12.5 billion and $25.0 billion of its Class C capital stock, respectively. Share repurchases
pursuant to the January 2018 and January 2019 authorizations were completed in 2019. The repurchases are being
executed from time to time, subject to general business and market conditions and other investment opportunities,
through open market purchases or privately negotiated transactions, including through Rule 10b5-1 plans. The
repurchase program does not have an expiration date.
     During the years ended December 31, 2018 and 2019, we repurchased and subsequently retired 8.2 million
shares of Alphabet Class C capital stock for an aggregate amount of $9.1 billion and 15.3 million shares of Alphabet
Class C capital stock for an aggregate amount of $18.4 billion, respectively.
Note 12.    Net Income Per Share
     We compute net income per share of Class A and Class B common stock and Class C capital stock using the
two-class method. Basic net income per share is computed using the weighted-average number of shares outstanding
during the period. Diluted net income per share is computed using the weighted-average number of shares and the
effect of potentially dilutive securities outstanding during the period. Potentially dilutive securities consist of restricted
stock units and other contingently issuable shares. The dilutive effect of outstanding restricted stock units and other
contingently issuable shares is reflected in diluted earnings per share by application of the treasury stock method. The
computation of the diluted net income per share of Class A common stock assumes the conversion of Class B common
stock, while the diluted net income per share of Class B common stock does not assume the conversion of those
shares.
       The rights, including the liquidation and dividend rights, of the holders of our Class A and Class B common stock
and Class C capital stock are identical, except with respect to voting. Furthermore, there are a number of safeguards
built into our certificate of incorporation, as well as Delaware law, which preclude our board of directors from declaring
or paying unequal per share dividends on our Class A and Class B common stock and Class C capital stock. Specifically,
Delaware law provides that amendments to our certificate of incorporation which would have the effect of adversely
altering the rights, powers, or preferences of a given class of stock must be approved by the class of stock adversely

                                                             80
              Case
Table of Contents       3:20-cv-02747-LB Document 47 Filed 12/11/20 Page 132 of 216Alphabet Inc.

affected by the proposed amendment. In addition, our certificate of incorporation provides that before any such
amendment may be put to a stockholder vote, it must be approved by the unanimous consent of our board of directors.
As a result, the undistributed earnings for each year are allocated based on the contractual participation rights of the
Class A and Class B common shares and Class C capital stock as if the earnings for the year had been distributed.
As the liquidation and dividend rights are identical, the undistributed earnings are allocated on a proportionate basis.
     In the years ended December 31, 2017, 2018 and 2019, the net income per share amounts are the same for
Class A and Class B common stock and Class C capital stock because the holders of each class are entitled to equal
per share dividends or distributions in liquidation in accordance with the Amended and Restated Certificate of
Incorporation of Alphabet Inc.
     The following tables set forth the computation of basic and diluted net income per share of Class A and Class B
common stock and Class C capital stock (in millions, except share amounts which are reflected in thousands and per
share amounts):

                                                                                                           Year Ended December 31,
                                                                                                                         2017
                                                                                                        Class A         Class B           Class C
Basic net income per share:
  Numerator
    Allocation of undistributed earnings                                                            $      5,438    $        862      $      6,362
  Denominator
    Number of shares used in per share computation                                                       297,604          47,146           348,151
Basic net income per share                                                                          $      18.27    $      18.27      $      18.27
Diluted net income per share:
  Numerator
    Allocation of undistributed earnings for basic computation                                      $      5,438    $        862      $      6,362
    Reallocation of undistributed earnings as a result of conversion of Class B to Class A shares            862                  0                 0
    Reallocation of undistributed earnings                                                                   (74)            (14)               74
        Allocation of undistributed earnings                                                        $      6,226    $        848      $      6,436
  Denominator
    Number of shares used in basic computation                                                           297,604          47,146           348,151
    Weighted-average effect of dilutive securities
        Add:
        Conversion of Class B to Class A common shares outstanding                                        47,146                  0                 0
        Restricted stock units and other contingently issuable shares                                      1,192                  0          9,491
    Number of shares used in per share computation                                                       345,942          47,146           357,642
Diluted net income per share                                                                        $      18.00    $      18.00      $      18.00




                                                                        81
              Case
Table of Contents       3:20-cv-02747-LB Document 47 Filed 12/11/20 Page 133 of 216Alphabet Inc.

                                                                                                                Year Ended December 31,
                                                                                                                             2018
                                                                                                            Class A         Class B            Class C
Basic net income per share:
 Numerator
    Allocation of undistributed earnings                                                                $     13,200    $       2,072      $     15,464
 Denominator
    Number of shares used in per share computation                                                           298,548          46,864            349,728
Basic net income per share                                                                              $      44.22    $       44.22      $       44.22
Diluted net income per share:
 Numerator
    Allocation of undistributed earnings for basic computation                                          $     13,200    $       2,072      $     15,464
    Reallocation of undistributed earnings as a result of conversion of Class B to Class A shares              2,072                  0                  0
    Reallocation of undistributed earnings                                                                      (146)               (24)            146
        Allocation of undistributed earnings                                                            $     15,126    $       2,048      $     15,610
 Denominator
    Number of shares used in basic computation                                                               298,548          46,864            349,728
    Weighted-average effect of dilutive securities
        Add:
        Conversion of Class B to Class A common shares outstanding                                            46,864                  0                  0
        Restricted stock units and other contingently issuable shares                                            689                  0            7,456
    Number of shares used in per share computation                                                           346,101          46,864            357,184
Diluted net income per share                                                                            $      43.70    $       43.70      $       43.70

                                                                                                               Year Ended December 31,
                                                                                                                             2019
                                                                                                            Class A         Class B            Class C
Basic net income per share:
 Numerator
    Allocation of undistributed earnings                                                                $     14,846    $      2,307       $     17,190
 Denominator
    Number of shares used in per share computation                                                           299,402          46,527            346,667
Basic net income per share                                                                              $      49.59    $      49.59       $      49.59
Diluted net income per share:
 Numerator
    Allocation of undistributed earnings for basic computation                                          $     14,846    $      2,307       $     17,190
        Reallocation of undistributed earnings as a result of conversion of Class B to Class A shares          2,307                  0                  0
        Reallocation of undistributed earnings                                                                  (126)            (20)               126
    Allocation of undistributed earnings                                                                $     17,027    $      2,287       $     17,316
 Denominator
    Number of shares used in basic computation                                                               299,402          46,527            346,667
    Weighted-average effect of dilutive securities
        Add:
        Conversion of Class B to Class A common shares outstanding                                            46,527                  0                  0
        Restricted stock units and other contingently issuable shares                                            413                  0           5,547
    Number of shares used in per share computation                                                           346,342          46,527            352,214
Diluted net income per share                                                                            $      49.16    $      49.16       $      49.16




                                                                        82
              Case
Table of Contents      3:20-cv-02747-LB Document 47 Filed 12/11/20 Page 134 of 216Alphabet Inc.

Note 13.     Compensation Plans
Stock Plans
     Under our 2012 Stock Plan, RSUs or stock options may be granted. An RSU award is an agreement to issue
shares of our publicly traded stock at the time the award vests. Incentive and non-qualified stock options, or rights to
purchase common stock, are generally granted for a term of 10 years. RSUs granted to participants under the 2012
Stock Plan generally vest over four years contingent upon employment or service with us on the vesting date.
        As of December 31, 2019, there were 37,982,435 shares of stock reserved for future issuance under our Stock
Plan.
        Additionally, we have stock-based awards that may be settled in the stock of certain of our Other Bets.
     Stock-Based Compensation
      For the years ended December 31, 2017, 2018 and 2019, total stock-based compensation expense was $7.9
billion, $10.0 billion and $11.7 billion, including amounts associated with awards we expect to settle in Alphabet stock
of $7.7 billion, $9.4 billion, and $10.8 billion, respectively.
     For the years ended December 31, 2017, 2018 and 2019, we recognized tax benefits on total stock-based
compensation expense, which are reflected in the provision for income taxes in the Consolidated Statements of Income,
of $1.6 billion, $1.5 billion, and $1.8 billion, respectively.
      For the years ended December 31, 2017, 2018 and 2019, tax benefit realized related to awards vested or exercised
during the period was $2.7 billion, $2.1 billion and $2.2 billion, respectively. These amounts do not include the indirect
effects of stock-based awards, which primarily relate to the research and development tax credit.
     Stock-Based Award Activities
    The following table summarizes the activities for our unvested RSUs in Alphabet stock for the year ended
December 31, 2019:
                                                                                       Unvested Restricted Stock Units
                                                                                                           Weighted-
                                                                                                            Average
                                                                                        Number of          Grant-Date
                                                                                        Shares             Fair Value
Unvested as of December 31, 2018                                                         18,467,678    $          936.96
   Granted                                                                               13,934,041    $        1,092.36
    Vested                                                                              (11,576,766)   $          919.28
    Forfeited/canceled                                                                   (1,430,717)   $          990.56
Unvested as of December 31, 2019                                                         19,394,236    $        1,055.22

     The weighted-average grant-date fair value of RSUs granted during the years ended December 31, 2017 and
2018, was $845.06 and $1,095.89, respectively. Total fair value of RSUs, as of their respective vesting dates, during
the years ended December 31, 2017, 2018, and 2019 were $11.3 billion, $14.1 billion, and $15.2 billion, respectively.
    As of December 31, 2019, there was $19.1 billion of unrecognized compensation cost related to unvested
employee RSUs. This amount is expected to be recognized over a weighted-average period of 2.6 years.
401(k) Plans
      We have two 401(k) Savings Plans that qualify as deferred salary arrangements under Section 401(k) of the
Internal Revenue Code. Under these 401(k) Plans, matching contributions are based upon the amount of the employees’
contributions subject to certain limitations. We recognized expense of approximately $448 million, $691 million, and
$724 million for the years ended December 31, 2017, 2018, and 2019, respectively.




                                                           83
              Case
Table of Contents     3:20-cv-02747-LB Document 47 Filed 12/11/20 Page 135 of 216Alphabet Inc.

Note 14.   Income Taxes
     Income from continuing operations before income taxes consists of the following (in millions):

                                                                                          Year Ended December 31,
                                                                                   2017            2018             2019
Domestic operations                                                            $    10,680     $    15,779    $      16,426
Foreign operations                                                                  16,513          19,134           23,199
    Total                                                                      $    27,193     $    34,913    $      39,625

     The provision for income taxes consists of the following (in millions):

                                                                                          Year Ended December 31,
                                                                                   2017            2018             2019
Current:
      Federal and state                                                        $    12,608     $      2,153   $       2,424
      Foreign                                                                        1,746            1,251           2,713
            Total                                                                   14,354            3,404           5,137
Deferred:
      Federal and state                                                                220              907             286
      Foreign                                                                          (43)            (134)           (141)
            Total                                                                      177              773             145
Provision for income taxes                                                     $    14,531 $          4,177 $         5,282

     The Tax Act enacted on December 22, 2017 introduced significant changes to U.S. income tax law. Effective
2018, the Tax Act reduced the U.S. statutory tax rate from 35% to 21% and created new taxes on certain foreign-
sourced earnings and certain related-party payments.
     Due to the timing of the enactment and the complexity involved in applying the provisions of the Tax Act, we made
reasonable estimates of the effects and recorded provisional amounts in our consolidated financial statements as of
December 31, 2017. As we collected and prepared necessary data, and interpreted the additional guidance issued by
the U.S. Treasury Department, the IRS, and other standard-setting bodies, we made adjustments, over the course of
2018, to the provisional amounts including refinements to deferred taxes. The accounting for the tax effects of the Tax
Act was completed as of December 31, 2018.
     Transition tax
     The Tax Act required us to pay U.S. income taxes on accumulated foreign subsidiary earnings not previously
subject to U.S. income tax at a rate of 15.5% to the extent of foreign cash and certain other net current assets and
8% on the remaining earnings. We recorded a provisional amount for our transitional tax liability and income tax
expense of $10.2 billion as of December 31, 2017. Subsequent adjustments in 2018 and 2019 were not material.
     Deferred tax effects
     Due to the change in the statutory tax rate from the Tax Act, we remeasured our deferred taxes as of December
31, 2017 to reflect the reduced rate that will apply in future periods when these deferred taxes are settled or realized.
We recognized a deferred tax benefit of $376 million to reflect the reduced U.S. tax rate and other effects of the Tax
Act as of December 31, 2017.




                                                           84
              Case
Table of Contents    3:20-cv-02747-LB Document 47 Filed 12/11/20 Page 136 of 216Alphabet Inc.

     The reconciliation of federal statutory income tax rate to our effective income tax rate is as follows:

                                                                                         Year Ended December 31,
                                                                                  2017            2018             2019
U.S. federal statutory tax rate                                                      35.0%          21.0%            21.0%
Foreign income taxed at different rates                                             (14.2)          (4.9)            (5.6)
Effect of the Tax Act
    Transition tax                                                                   37.6           (0.1)            (0.6)
    Deferred tax effects                                                             (1.4)          (1.2)             0.0
Federal research credit                                                              (1.8)          (2.4)            (2.5)
Stock-based compensation expense                                                     (4.5)          (2.2)            (0.7)
European Commission fines                                                             3.5            3.1              1.0
Deferred tax asset valuation allowance                                                0.9           (2.0)             0.0
State and local income taxes                                                          0.1           (0.4)             1.1
Other adjustments                                                                    (1.8)           1.1             (0.4)
Effective tax rate                                                                   53.4%          12.0%            13.3%

     Our effective tax rate for each of the years presented was affected by earnings realized in foreign jurisdictions
with statutory tax rates lower than the federal statutory tax rate. Substantially all of the income from foreign operations
was earned by an Irish subsidiary. Beginning in 2018, earnings realized in foreign jurisdictions are subject to U.S. tax
in accordance with the Tax Act.
      On July 27, 2015, the United States Tax Court, in an opinion in Altera Corp. v. Commissioner, invalidated the
portion of the Treasury regulations issued under IRC Section 482 requiring related-party participants in a cost sharing
arrangement to share stock-based compensation costs. The U.S. Tax Court issued the final decision on December
28, 2015. As a result of that decision, we recorded a tax benefit related to the anticipated reimbursement of cost share
payment for previously shared stock-based compensation costs.
      On June 7, 2019, the United States Court of Appeals for the Ninth Circuit overturned the 2015 Tax Court decision
in Altera Corp. v. Commissioner, and upheld the portion of the Treasury regulations issued under IRC Section 482
requiring related-party participants in a cost sharing arrangement to share stock-based compensation costs. As a
result of the Ninth Circuit court decision, our cumulative net tax benefit of $418 million related to previously shared
stock-based compensation costs was reversed in the year ended December 31, 2019.




                                                            85
              Case
Table of Contents     3:20-cv-02747-LB Document 47 Filed 12/11/20 Page 137 of 216Alphabet Inc.

Deferred Income Taxes
      Deferred income taxes reflect the net effects of temporary differences between the carrying amounts of assets
and liabilities for financial reporting purposes and the amounts used for income tax purposes. Significant components
of our deferred tax assets and liabilities are as follows (in millions):

                                                                                                   As of December 31,
                                                                                                   2018           2019
Deferred tax assets:
     Stock-based compensation expense                                                         $        291 $           421
     Accrued employee benefits                                                                         387             463
     Accruals and reserves not currently deductible                                                    902           1,047
     Tax credits                                                                                     1,979           3,264
     Basis difference in investment in Arris                                                           657               0
     Prepaid cost sharing                                                                              597               0
     Net operating losses                                                                              557             771
     Operating leases                                                                                  160           1,876
     Other                                                                                              21             390
          Total deferred tax assets                                                                  5,551           8,232
          Valuation allowance                                                                       (2,817)         (3,502)
          Total deferred tax assets net of valuation allowance                                       2,734           4,730
Deferred tax liabilities:
     Property and equipment, net                                                                    (1,382)         (1,798)
     Renewable energy investments                                                                     (500)           (466)
     Foreign Earnings                                                                                 (111)           (373)
     Net investment gains                                                                           (1,143)         (1,074)
     Operating leases                                                                                    0          (1,619)
     Other                                                                                            (125)           (380)
          Total deferred tax liabilities                                                            (3,261)         (5,710)
Net deferred tax assets (liabilities)                                                         $       (527) $         (980)

      As of December 31, 2019, our federal, state and foreign net operating loss carryforwards for income tax purposes
were approximately $1.8 billion, $3.1 billion, and $1.9 billion respectively. If not utilized, the federal and foreign net
operating loss carryforwards will begin to expire in 2021 and the state net operating loss carryforwards will begin to
expire in 2020. It is more likely than not that certain net operating loss carryforwards will not be realized; therefore, we
have recorded a valuation allowance against them. The net operating loss carryforwards are subject to various annual
limitations under the tax laws of the different jurisdictions.
      As of December 31, 2019, our California research and development credit carryforwards for income tax purposes
were approximately $3.0 billion that can be carried over indefinitely. We believe the state tax credit is not likely to be
realized.
      As of December 31, 2019, we maintained a valuation allowance with respect to California deferred tax assets,
certain federal net operating losses, certain state tax credits and certain foreign net operating losses that we believe
are not likely to be realized. Due to gains from equity securities recognized, we released the valuation allowance in
2018 against the deferred tax asset for the book-to-tax basis difference in our investments in Arris shares received
from the sale of the Motorola Home business to Arris in 2013. We continue to reassess the remaining valuation
allowance quarterly and if future evidence allows for a partial or full release of the valuation allowance, a tax benefit
will be recorded accordingly.




                                                            86
              Case
Table of Contents     3:20-cv-02747-LB Document 47 Filed 12/11/20 Page 138 of 216Alphabet Inc.

Uncertain Tax Positions
     The following table summarizes the activity related to our gross unrecognized tax benefits (in millions):

                                                                                           Year Ended December 31,
                                                                                    2017            2018             2019
Beginning gross unrecognized tax benefits                                      $       5,393 $        4,696 $          4,652
  Increases related to prior year tax positions                                          685            321              938
  Decreases related to prior year tax positions                                         (257)          (623)            (143)
  Decreases related to settlement with tax authorities                                (1,875)          (191)          (2,886)
  Increases related to current year tax positions                                        750            449              816
Ending gross unrecognized tax benefits                                         $       4,696 $        4,652 $          3,377

    The total amount of gross unrecognized tax benefits was $4.7 billion, $4.7 billion, and $3.4 billion as of
December 31, 2017, 2018, and 2019, respectively, of which, $3.0 billion, $2.9 billion, and $2.3 billion, if recognized,
would affect our effective tax rate, respectively. The decrease in gross unrecognized tax benefits in 2017 and 2019
was primarily as a result of the resolution of multi-year audits.
     As of December 31, 2018 and 2019, we had accrued $490 million and $130 million in interest and penalties in
provision for income taxes, respectively.
     We file income tax returns in the U.S. federal jurisdiction and in many state and foreign jurisdictions, our two
major tax jurisdictions are the U.S. federal and Ireland. We are subject to the continuous examination of our income
tax returns by the IRS and other tax authorities. The IRS completed its examination through our 2015 tax years; all
issues have been concluded and the IRS will commence its examination of our 2016 through 2018 tax returns. We
have also received tax assessments in multiple foreign jurisdictions asserting transfer pricing adjustments or permanent
establishment. We continue to defend any and all such claims as presented.
      The tax years 2011 through 2018 remain subject to examination by the appropriate governmental agencies for
Irish tax purposes. There are other ongoing audits in various other jurisdictions that are not material to our financial
statements.
     We regularly assess the likelihood of adverse outcomes resulting from these examinations to determine the
adequacy of our provision for income taxes. We continue to monitor the progress of ongoing discussions with tax
authorities and the effect, if any, of the expected expiration of the statute of limitations in various taxing jurisdictions.
     We believe that an adequate provision has been made for any adjustments that may result from tax examinations.
However, the outcome of tax audits cannot be predicted with certainty. If any issues addressed in our tax audits are
resolved in a manner not consistent with management's expectations, we could be required to adjust our provision for
income taxes in the period such resolution occurs. Although the timing of resolution, settlement, and closure of audits
is not certain, we do not believe it is reasonably possible that our unrecognized tax benefits will materially change in
the next 12 months.
Note 15.    Information about Segments and Geographic Areas
     We operate our business in multiple operating segments. Google is our only reportable segment. None of our
other segments meet the quantitative thresholds to qualify as reportable segments; therefore, the other operating
segments are combined and disclosed as Other Bets.
     Our reported segments are:
     •   Google – Google includes our main products such as ads, Android, Chrome, hardware, Google Cloud, Google
         Maps, Google Play, Search, and YouTube. Our technical infrastructure is also included in Google. Google
         generates revenues primarily from advertising; sales of apps, in-app purchases, digital content products, and
         hardware; and licensing and service fees, including fees received for Google Cloud offerings and subscription-
         based products.
     •   Other Bets – Other Bets is a combination of multiple operating segments that are not individually material.
         Other Bets includes Access, Calico, CapitalG, GV, Verily, Waymo, and X, among others. Revenues from the
         Other Bets are derived primarily through the sales of internet and TV services through Access as well as
         licensing and R&D services through Verily.


                                                             87
               Case
 Table of Contents     3:20-cv-02747-LB Document 47 Filed 12/11/20 Page 139 of 216Alphabet Inc.

    Revenues, cost of revenues, and operating expenses are generally directly attributed to our segments. Inter-
segment revenues are not presented separately, as these amounts are immaterial. Our Chief Operating Decision
Maker does not evaluate operating segments using asset information.
      Information about segments during the periods presented were as follows (in millions):

                                                                                             Year Ended December 31,
                                                                                      2017            2018             2019
 Revenues:
    Google                                                                        $   110,547 $       136,362 $        160,743
    Other Bets                                                                            477             595              659
    Hedging gains (losses)                                                               (169)           (138)             455
       Total revenues                                                             $   110,855 $       136,819 $        161,857

                                                                                             Year Ended December 31,
                                                                                      2017            2018             2019
 Operating income (loss):
    Google                                                                        $    32,456 $        36,655 $         41,673
    Other Bets                                                                         (2,734)         (3,358)          (4,824)
    Reconciling items(1)                                                               (3,544)         (5,773)          (2,618)
         Total income from operations                                             $    26,178 $        27,524 $         34,231
(1)
      Reconciling items are generally comprised of corporate administrative costs, hedging gains (losses) and other miscellaneous
      items that are not allocated to individual segments. Reconciling items include the European Commission fines for the years
      ended December 31, 2017, 2018 and 2019, and a charge from a legal settlement for the year ended December 31, 2019.
      Performance fees previously included in reconciling items were reclassified for the years ended December 31, 2017 and 2018
      from general and administrative expenses to other income (expense), net to conform with current period presentation. For
      further information on the reclassification, see Note 1.

                                                                                             Year Ended December 31,
                                                                                      2017            2018             2019
 Capital expenditures:
    Google                                                                        $    12,619     $    25,460     $     25,251
    Other Bets                                                                            493             181              281
    Reconciling items(2)                                                                     72           (502)         (1,984)
         Total capital expenditures as presented on the Consolidated
         Statements of Cash Flows                                                 $    13,184     $    25,139     $     23,548
(2)
      Reconciling items are related to timing differences of payments as segment capital expenditures are on accrual basis while
      total capital expenditures shown on the Consolidated Statements of Cash Flow are on cash basis and other miscellaneous
      differences.




                                                               88
               Case
 Table of Contents     3:20-cv-02747-LB Document 47 Filed 12/11/20 Page 140 of 216Alphabet Inc.

    Stock-based compensation (SBC) and depreciation, amortization, and impairment are included in segment
operating income (loss) as shown below (in millions):

                                                                                               Year Ended December 31,
                                                                                        2017             2018               2019
 Stock-based compensation:
    Google                                                                          $      7,168    $      8,755    $        10,185
    Other Bets                                                                               363             489                474
    Reconciling items(3)                                                                     148             109                135
         Total stock-based compensation(4)                                          $      7,679    $      9,353    $        10,794

 Depreciation, amortization, and impairment:
    Google                                                                          $      6,608    $      8,708    $        11,158
    Other Bets                                                                               307             327                566
    Reconciling items(3)                                                                       0               0                 57
         Total depreciation, amortization, and impairment                           $      6,915    $      9,035    $        11,781
(3)
      Reconciling items relate to corporate administrative and other costs that are not allocated to individual segments.
(4)
      For purposes of segment reporting, SBC represents awards that we expect to settle in Alphabet stock.

      The following table presents our long-lived assets by geographic area (in millions):

                                                                                               As of                 As of
                                                                                          December 31, 2018     December 31, 2019
 Long-lived assets:
    United States                                                                         $          74,882     $            94,907
    International                                                                                    22,234                  28,424
         Total long-lived assets                                                          $          97,116     $           123,331

      For revenues by geography, see Note 2.




                                                                89
              Case
Table of Contents    3:20-cv-02747-LB Document 47 Filed 12/11/20 Page 141 of 216Alphabet Inc.

ITEM 9.      CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL
             DISCLOSURE

     None.

ITEM 9A. CONTROLS AND PROCEDURES

Evaluation of Disclosure Controls and Procedures
     Our management, with the participation of our chief executive officer and chief financial officer, evaluated the
effectiveness of our disclosure controls and procedures pursuant to Rule 13a-15 under the Exchange Act, as of the
end of the period covered by this Annual Report on Form 10-K.
      Based on this evaluation, our chief executive officer and chief financial officer concluded that, as of December 31,
2019, our disclosure controls and procedures are designed at a reasonable assurance level and are effective to provide
reasonable assurance that information we are required to disclose in reports that we file or submit under the Exchange
Act is recorded, processed, summarized, and reported within the time periods specified in the SEC’s rules and forms,
and that such information is accumulated and communicated to our management, including our chief executive officer
and chief financial officer, as appropriate, to allow timely decisions regarding required disclosure.
Changes in Internal Control over Financial Reporting
      We rely extensively on information systems to manage our business and summarize and report operating results.
In 2019, we began a multi-year implementation of a new global enterprise resource planning (“ERP”) system, which
will replace much of our existing core financial systems. The ERP system is designed to accurately maintain the
Company’s financial records, enhance the flow of financial information, improve data management and provide timely
information to the Company’s management team. The implementation is expected to occur in phases over the next
several years, with initial changes to our general ledger and consolidated financial reporting to take place in 2020.
There have been no changes in our internal control over financial reporting during the quarter ended December 31,
2019 that have materially affected, or are reasonably likely to materially affect, our internal control over financial
reporting. However, as the phased implementation of the new ERP system continues, we will change our processes
and procedures which, in turn, could result in changes to our internal control over financial reporting. As such changes
occur, we will evaluate quarterly whether such changes materially affect our internal control over financial reporting.
Management’s Report on Internal Control over Financial Reporting
      Our management is responsible for establishing and maintaining adequate internal control over financial reporting,
as defined in Rule 13a-15(f) of the Exchange Act. Our management conducted an evaluation of the effectiveness of
our internal control over financial reporting based on the framework in Internal Control—Integrated Framework issued
by the Committee of Sponsoring Organizations of the Treadway Commission (2013 framework). Based on this
evaluation, management concluded that our internal control over financial reporting was effective as of December 31,
2019. Management reviewed the results of its assessment with our Audit Committee. The effectiveness of our internal
control over financial reporting as of December 31, 2019 has been audited by Ernst & Young LLP, an independent
registered public accounting firm, as stated in its report which is included in Item 8 of this Annual Report on Form 10-
K.
Limitations on Effectiveness of Controls and Procedures
     In designing and evaluating the disclosure controls and procedures, management recognizes that any controls
and procedures, no matter how well designed and operated, can provide only reasonable assurance of achieving the
desired control objectives. In addition, the design of disclosure controls and procedures must reflect the fact that there
are resource constraints and that management is required to apply its judgment in evaluating the benefits of possible
controls and procedures relative to their costs.

ITEM 9B. OTHER INFORMATION

     None.




                                                           90
              Case
Table of Contents    3:20-cv-02747-LB Document 47 Filed 12/11/20 Page 142 of 216Alphabet Inc.

PART III

ITEM 10. DIRECTORS, EXECUTIVE OFFICERS AND CORPORATE GOVERNANCE

     The information required by this item will be included under the caption “Directors, Executive Officers, and
Corporate Governance” in our Proxy Statement for 2020 Annual Meeting of Stockholders to be filed with the SEC
within 120 days of the fiscal year ended December 31, 2019 (2020 Proxy Statement) and is incorporated herein by
reference.

ITEM 11. EXECUTIVE COMPENSATION

     The information required by this item will be included under the captions “Director Compensation,” “Executive
Compensation” and “Directors, Executive Officers, and Corporate Governance—Corporate Governance and Board
Matters—Compensation Committee Interlocks and Insider Participation” in the 2020 Proxy Statement and is
incorporated herein by reference.

ITEM 12. SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT AND
         RELATED STOCKHOLDER MATTERS

      The information required by this item will be included under the captions “Common Stock Ownership of Certain
Beneficial Owners and Management” and “Equity Compensation Plan Information” in the 2020 Proxy Statement and
is incorporated herein by reference.

ITEM 13. CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS, AND DIRECTOR INDEPENDENCE

     The information required by this item will be included under the captions “Certain Relationships and Related
Transactions” and “Directors, Executive Officers, and Corporate Governance—Corporate Governance and Board
Matters—Director Independence” in the 2020 Proxy Statement and is incorporated herein by reference.

ITEM 14. PRINCIPAL ACCOUNTANT FEES AND SERVICES

     The information required by this item will be included under the caption “Independent Registered Public Accounting
Firm” in the 2020 Proxy Statement and is incorporated herein by reference.




                                                          91
              Case
Table of Contents         3:20-cv-02747-LB Document 47 Filed 12/11/20 Page 143 of 216Alphabet Inc.

PART IV

ITEM 15. EXHIBITS, FINANCIAL STATEMENT SCHEDULES

        We have filed the following documents as part of this Annual Report on Form 10-K:
1. Consolidated Financial Statements

Reports of Ernst & Young LLP, Independent Registered Public Accounting Firm                                                                    47
Financial Statements:
   Consolidated Balance Sheets                                                                                                                 50
   Consolidated Statements of Income                                                                                                           51
   Consolidated Statements of Comprehensive Income                                                                                             52
   Consolidated Statements of Stockholders’ Equity                                                                                             53
   Consolidated Statements of Cash Flows                                                                                                       54
   Notes to Consolidated Financial Statements                                                                                                  55

2. Financial Statement Schedules
Schedule II: Valuation and Qualifying Accounts
    The table below details the activity of the allowance for doubtful accounts and sales credits for the years ended
December 31, 2017, 2018 and 2019 (in millions):

                                                                              Balance at
                                                                             Beginning of                                            Balance at
                                                                                 Year             Additions          Usage           End of Year
Year ended December 31, 2017                                                 $        467     $        1,131     $        (924) $             674
Year ended December 31, 2018                                                 $        674     $        1,115     $      (1,060) $             729
Year ended December 31, 2019                                                 $        729     $        1,481     $      (1,457) $             753

Note:     Additions to the allowance for doubtful accounts are charged to expense. Additions to the allowance for sales credits are charged against
          revenues.

      All other schedules have been omitted because they are not required, not applicable, or the required information
is otherwise included.
3. Exhibits

                                                                                                  Incorporated by reference herein
  Exhibit
  Number                                     Description                                           Form                              Date
2.01                    Agreement and Plan of Merger, dated                      Current Report on Form 8-K                October 2, 2015
                        October 2, 2015, by and among Google                     (File No. 001-37580)
                        Inc., the Registrant and Maple
                        Technologies Inc.
3.01                    Amended and Restated Certificate of                      Current Report on Form 8-K                October 2, 2015
                        Incorporation of the Registrant, dated                   (File No. 001-37580)
                        October 2, 2015
3.02                    Amended and Restated Bylaws of the                       Current Report on Form 8-K                October 2, 2015
                        Registrant, dated October 2, 2015                        (File No. 001-37580)
4.01                    Specimen Class A Common Stock                            Current Report on Form 8-K                October 2, 2015
                        certificate                                              (File No. 001-37580)
4.02                    Specimen Class C Capital Stock                           Current Report on Form 8-K                October 2, 2015
                        certificate                                              (File No. 001-37580)
4.03                    Alphabet Inc. Deferred Compensation                      Current Report on Form 8-K                October 2, 2015
                        Plan                                                     (File No. 001-37580)
4.04                    Transfer Restriction Agreement, dated                    Current Report on Form 8-K                October 2, 2015
                        October 2, 2015, between the Registrant                  (File No. 001-37580)
                        and Larry Page and certain of his affiliates

                                                                        92
              Case
Table of Contents    3:20-cv-02747-LB Document 47 Filed 12/11/20 Page 144 of 216Alphabet Inc.

                                                                        Incorporated by reference herein
 Exhibit
 Number                          Description                             Form                              Date
4.05             Transfer Restriction Agreement, dated       Current Report on Form 8-K         October 2, 2015
                 October 2, 2015, between the Registrant     (File No. 001-37580)
                 and Sergey Brin and certain of his
                 affiliates
4.06             Transfer Restriction Agreement, dated       Current Report on Form 8-K         October 2, 2015
                 October 2, 2015, between the Registrant     (File No. 001-37580)
                 and Eric E. Schmidt and certain of its
                 affiliates
4.07             Class C Undertaking, dated October 2,       Current Report on Form 8-K         October 2, 2015
                 2015, executed by the Registrant            (File No. 001-37580)
4.08             Indenture, dated February 12, 2016,         Registration Statement on          February 12,
                 between the Registrant and The Bank of      Form S-3                           2016
                 New York Mellon Trust Company, N.A., as     (File No. 333-209510)
                 Trustee
4.09             Registrant Registration Rights Agreement    Registration Statement on          February 12,
                 dated December 14, 2015                     Form S-3                           2016
                                                             (File No. 333-209518)
4.10             First Supplemental Indenture, dated April   Current Report on Form 8-K         April 27, 2016
                 27, 2016, between the Registrant and The    (File No. 001-37580)
                 Bank of New York Mellon Trust Company,
                 N.A., as trustee
4.11             Form of the Registrant’s 3.625% Notes
                 due 2021 (included in Exhibit 4.10)
4.12             Form of the Registrant’s 3.375% Notes
                 due 2024 (included in Exhibit 4.10)
4.13             Form of the Registrant’s 1.998% Note due    Current Report on Form 8-K         August 9, 2016
                 2026                                        (File No. 001-37580)
4.14          * Description of Registrant’s Securities
10.01           Form of Indemnification Agreement            Current Report on Form 8-K         October 2, 2015
                entered into between the Registrant, its     (File No. 001-37580)
                affiliates and its directors and officers
10.02           Letter Agreement, dated April 24, 2019,      Current Report on Form 8-K         April 30, 2019
                between Robin L. Washington and              (File No. 001-37580)
                Alphabet Inc.
10.03           Letter Agreement, dated December 7,          Current Report on Form 8-K         December 9,
                2019, between Frances H. Arnold and          (File No. 001-37580)               2019
                Alphabet Inc.
10.04            Compensation Plan Agreement, dated          Current Report on Form 8-K         October 2, 2015
                 October 2, 2015, between Google Inc.        (File No. 001-37580)
                 and the Registrant
10.05            Director Arrangements Agreement, dated      Current Report on Form 8-K         October 2, 2015
                 October 2, 2015, between Google Inc.        (File No. 001-37580)
                 and the Registrant
10.06            Alphabet Inc. Deferred Compensation         Current Report on Form 8-K         October 2, 2015
                 Plan                                        (File No. 001-37580)
10.07            Google Inc. 2004 Stock Plan, as             Current Report on Form 8-K         June 7, 2011
                 amended                                     (File No. 000-50726)
10.07.1          Google Inc. 2004 Stock Plan - Form of       Annual Report on Form 10-K         March 30, 2005
                 Google Stock Option Agreement               (File No. 000-50726)
10.07.2          Google Inc. 2004 Stock Plan - Form of       Annual Report on Form 10-K         March 30, 2005
                 Google Restricted Stock Unit Agreement      (File No. 000-50726)
10.07.3          Google Inc. 2004 Stock Plan -               Registration Statement on          April 20, 2007
                 Amendment to Stock Option Agreements        Form S-3
                                                             (File No. 333-142243)
10.08            Alphabet Inc. Amended and Restated          Current Report on Form 8-K         June 21, 2019
                 2012 Stock Plan                             (File No. 001-37580)


                                                       93
              Case
Table of Contents    3:20-cv-02747-LB Document 47 Filed 12/11/20 Page 145 of 216Alphabet Inc.

                                                                         Incorporated by reference herein
 Exhibit
 Number                           Description                             Form                              Date
10.08.1    *       Alphabet Inc. Amended and Restated
                   2012 Stock Plan - Form of Alphabet
                   Restricted Stock Unit Agreement
10.08.2    *       Alphabet Inc. Amended and Restated
                   2012 Stock Plan - Performance Stock
                   Unit Agreement
10.09              Motorola Mobility Holdings, Inc. 2011      Registration Statement on          May 24, 2012
                   Incentive Compensation Plan                Form S-8
                                                              (File No. 333-181661)
10.10              Apigee Corporation 2015 Equity Incentive   Registration Statement on          November 10,
                   Plan                                       Form S-8                           2016
                                                              (File No. 333-214573)
10.10.1            Apigee Corporation 2015 Equity Incentive   Registration Statement on          November 10,
                   Plan - Form of Restricted Stock Unit       Form S-8                           2016
                   Agreement                                  (File No. 333-214573)
14.01              Code of Conduct of the Registrant as       Annual Report on Form 10-K         February 6, 2018
                   amended on September 21, 2017              (File No. 001-37580)
21.01          * Subsidiaries of the Registrant
23.01          * Consent of Ernst & Young LLP,
                 Independent Registered Public
                 Accounting Firm
24.01          * Power of Attorney (incorporated by
                 reference to the signature page of this
                 Annual Report on Form 10-K)
31.01          * Certification of Chief Executive Officer
                 pursuant to Exchange Act Rules
                 13a-14(a) and 15d-14(a), as adopted
                 pursuant to Section 302 of the Sarbanes-
                 Oxley Act of 2002
31.02          * Certification of Chief Financial Officer
                 pursuant to Exchange Act Rules
                 13a-14(a) and 15d-14(a), as adopted
                 pursuant to Section 302 of the Sarbanes-
                 Oxley Act of 2002
32.01          ‡ Certifications of Chief Executive Officer
                 and Chief Financial Officer pursuant to 18
                 U.S.C. Section 1350, as adopted
                 pursuant to Section 906 of the Sarbanes-
                 Oxley Act of 2002
99.01            EC AdSense for Search Decision               Current Report on Form 8-K         March 20, 2019
                                                              (File No. 001-37580)
99.02              Press Release regarding Alphabet           Current Report on Form 8-K         December 4,
                   Management Change                          (File No. 001-37580)               2019
101.INS        *   Inline XBRL Instance Document - the
                   instance document does not appear in the
                   Interactive Data File because its XBRL
                   tags are embedded within the Inline XBRL
                   document.
101.SCH        *   XBRL Taxonomy Extension Schema
                   Document
101.CAL        *   XBRL Taxonomy Extension Calculation
                   Linkbase Document
101.DEF        *   XBRL Taxonomy Extension Definition
                   Linkbase Document
101.LAB        *   XBRL Taxonomy Extension Label
                   Linkbase Document


                                                       94
              Case
Table of Contents    3:20-cv-02747-LB Document 47 Filed 12/11/20 Page 146 of 216Alphabet Inc.

                                                                        Incorporated by reference herein
    Exhibit
    Number                         Description                               Form                          Date
101.PRE          * XBRL Taxonomy Extension Presentation
                   Linkbase Document
104                Cover Page Interactive Data File
                   (formatted as Inline XBRL and contained
                   in Exhibit 101)

_________________

         Indicates management compensatory plan, contract, or arrangement.
*        Filed herewith.
‡        Furnished herewith.

ITEM 16. FORM 10-K SUMMARY

      None.




                                                       95
              Case
Table of Contents     3:20-cv-02747-LB Document 47 Filed 12/11/20 Page 147 of 216Alphabet Inc.

                                                      SIGNATURES

      Pursuant to the requirements of Section 13 or 15(d) of the Securities Exchange Act of 1934, the Registrant has
duly caused this Annual Report on Form 10-K to be signed on its behalf by the undersigned, thereunto duly authorized.

     Date: February 3, 2020



                                                                      ALPHABET INC.
                                                                      By:           /S/            SUNDAR PICHAI
                                                                                                  Sundar Pichai
                                                                                              Chief Executive Officer
                                                                                  (Principal Executive Officer of the Registrant)




                                                POWER OF ATTORNEY

       KNOW ALL PERSONS BY THESE PRESENTS, that each person whose signature appears below constitutes
and appoints Sundar Pichai and Ruth M. Porat, jointly and severally, his or her attorney-in-fact, with the power of
substitution, for him or her in any and all capacities, to sign any amendments to this Annual Report on Form 10-K and
to file the same, with exhibits thereto and other documents in connection therewith, with the Securities and Exchange
Commission, hereby ratifying and confirming all that each of said attorneys-in-fact, or his or her substitute or substitutes,
may do or cause to be done by virtue hereof.

     Pursuant to the requirements of the Securities Exchange Act of 1934, this Annual Report on Form 10-K has been
signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated.




                                                             96
              Case
Table of Contents            3:20-cv-02747-LB Document 47 Filed 12/11/20 Page 148 of 216Alphabet Inc.

                            Signature                                 Title                         Date
                                                  Chief Executive Officer and Director
                   /S/     SUNDAR PICHAI          (Principal Executive Officer)               February 3, 2020
                          Sundar Pichai

                                                  Senior Vice President and Chief Financial
               /S/         RUTH M. PORAT          Officer (Principal Financial Officer)       February 3, 2020
                          Ruth M. Porat

                                                  Vice President and Chief Accounting
        /S/        AMIE THUENER O'TOOLE           Officer (Principal Accounting Officer)      February 3, 2020
                   Amie Thuener O'Toole

             /S/     FRANCES H. ARNOLD            Director                                    February 3, 2020
                     Frances H. Arnold

                    /S/     SERGEY BRIN           Co-Founder and Director                     February 3, 2020
                           Sergey Brin

               /S/         L. JOHN DOERR          Director                                    February 3, 2020
                          L. John Doerr

       /S/     ROGER W. FERGUSON, JR.             Director                                    February 3, 2020
                   Roger W. Ferguson, Jr.

             /S/         JOHN L. HENNESSY         Director, Chair                             February 3, 2020
                     John L. Hennessy

                    /S/     ANN MATHER            Director                                    February 3, 2020
                           Ann Mather

               /S/        ALAN R. MULALLY         Director                                    February 3, 2020
                          Alan R. Mulally

                    /S/      LARRY PAGE           Co-Founder and Director                     February 3, 2020
                            Larry Page

               /S/        K. RAM SHRIRAM          Director                                    February 3, 2020
                         K. Ram Shriram

         /S/         Robin L. Washington          Director                                    February 3, 2020
                    Robin L. Washington




                                                             97
Case 3:20-cv-02747-LB Document 47 Filed 12/11/20 Page 149 of 216




           EXHIBIT 
                           Case 3:20-cv-02747-LB Document 47 Filed 12/11/20 Page 150 of 216




Document title: YouTube Community Guidelines enforcement – Google Transparency Report
Capture URL: https://transparencyreport.google.com/youtube-policy/removals
Capture timestamp (UTC): Tue, 10 Mar 2020 14:40:34 GMT                                        Page 1 of 9
                           Case 3:20-cv-02747-LB Document 47 Filed 12/11/20 Page 151 of 216




Document title: YouTube Community Guidelines enforcement – Google Transparency Report
Capture URL: https://transparencyreport.google.com/youtube-policy/removals
Capture timestamp (UTC): Tue, 10 Mar 2020 14:40:34 GMT                                        Page 2 of 9
                           Case 3:20-cv-02747-LB Document 47 Filed 12/11/20 Page 152 of 216




Document title: YouTube Community Guidelines enforcement – Google Transparency Report
Capture URL: https://transparencyreport.google.com/youtube-policy/removals
Capture timestamp (UTC): Tue, 10 Mar 2020 14:40:34 GMT                                        Page 3 of 9
                           Case 3:20-cv-02747-LB Document 47 Filed 12/11/20 Page 153 of 216




Document title: YouTube Community Guidelines enforcement – Google Transparency Report
Capture URL: https://transparencyreport.google.com/youtube-policy/removals
Capture timestamp (UTC): Tue, 10 Mar 2020 14:40:34 GMT                                        Page 4 of 9
                           Case 3:20-cv-02747-LB Document 47 Filed 12/11/20 Page 154 of 216




Document title: YouTube Community Guidelines enforcement – Google Transparency Report
Capture URL: https://transparencyreport.google.com/youtube-policy/removals
Capture timestamp (UTC): Tue, 10 Mar 2020 14:40:34 GMT                                        Page 5 of 9
                           Case 3:20-cv-02747-LB Document 47 Filed 12/11/20 Page 155 of 216




Document title: YouTube Community Guidelines enforcement – Google Transparency Report
Capture URL: https://transparencyreport.google.com/youtube-policy/removals
Capture timestamp (UTC): Tue, 10 Mar 2020 14:40:34 GMT                                        Page 6 of 9
                           Case 3:20-cv-02747-LB Document 47 Filed 12/11/20 Page 156 of 216




Document title: YouTube Community Guidelines enforcement – Google Transparency Report
Capture URL: https://transparencyreport.google.com/youtube-policy/removals
Capture timestamp (UTC): Tue, 10 Mar 2020 14:40:34 GMT                                        Page 7 of 9
                           Case 3:20-cv-02747-LB Document 47 Filed 12/11/20 Page 157 of 216




Document title: YouTube Community Guidelines enforcement – Google Transparency Report
Capture URL: https://transparencyreport.google.com/youtube-policy/removals
Capture timestamp (UTC): Tue, 10 Mar 2020 14:40:34 GMT                                        Page 8 of 9
                           Case 3:20-cv-02747-LB Document 47 Filed 12/11/20 Page 158 of 216




Document title: YouTube Community Guidelines enforcement – Google Transparency Report
Capture URL: https://transparencyreport.google.com/youtube-policy/removals
Capture timestamp (UTC): Tue, 10 Mar 2020 14:40:34 GMT                                        Page 9 of 9
              Case 3:20-cv-02747-LB Document 47 Filed 12/11/20 Page 159 of 216




                                

                         ! " 

   #$               %&' '%& & '()

$   *+            , %( - '('( %. /0 .& -

   *+        , %( - '('( %. .( /. -

                     ") %/ %1

   " #$            1' 1 2 1(

34                   &( ( /1/2 &&

5                 -  6 4 7 %( ( %./0/ ( *%( ( %./0/ (+

$8                       %(

 #                     1%0(2!'2)!.0!)0!2&22

                           " !"




                      PDF REFERENCE #:           dxiPhme6gWGESivgLk43uR
Case 3:20-cv-02747-LB Document 47 Filed 12/11/20 Page 160 of 216




           EXHIBIT 
                             Case 3:20-cv-02747-LB Document 47 Filed 12/11/20 Page 161 of 216




Document title: Official YouTube Blog: More information, faster removals, more people - an update on what we’re doing to enforce YouTube’s Community Guidelines
Capture URL: https://youtube.googleblog.com/2018/04/more-information-faster-removals-more.html
Capture timestamp (UTC): Fri, 06 Mar 2020 15:56:46 GMT                                                                                                       Page 1 of 3
                             Case 3:20-cv-02747-LB Document 47 Filed 12/11/20 Page 162 of 216




Document title: Official YouTube Blog: More information, faster removals, more people - an update on what we’re doing to enforce YouTube’s Community Guidelines
Capture URL: https://youtube.googleblog.com/2018/04/more-information-faster-removals-more.html
Capture timestamp (UTC): Fri, 06 Mar 2020 15:56:46 GMT                                                                                                       Page 2 of 3
                             Case 3:20-cv-02747-LB Document 47 Filed 12/11/20 Page 163 of 216




Document title: Official YouTube Blog: More information, faster removals, more people - an update on what we’re doing to enforce YouTube’s Community Guidelines
Capture URL: https://youtube.googleblog.com/2018/04/more-information-faster-removals-more.html
Capture timestamp (UTC): Fri, 06 Mar 2020 15:56:46 GMT                                                                                                       Page 3 of 3
              Case 3:20-cv-02747-LB Document 47 Filed 12/11/20 Page 164 of 216




                                      
                                        ! "  

  #$%                     &&!'  '&()*+&),&   
                               '

    -.               */('(*/'/'*(0

.   1# 2            3  )4  ()() *5 54 6, "

    1# 2        3  )4  ()() *5 54 ,4 "

                      4'*6'*5

     -.            5,'*/,'/+'*6/

                       &/)')'656+'//

   !                 7  8 *)')'*,606') 1*)')'*,606')2

.3                       ,

  -                     5*(45/5),,000+,0()*

#                            9




                      PDF REFERENCE #:             ww9xV28y6P1gA9LFcFBgTu
Case 3:20-cv-02747-LB Document 47 Filed 12/11/20 Page 165 of 216




           EXHIBIT 
                            Case 3:20-cv-02747-LB Document 47 Filed 12/11/20 Page 166 of 216




Document title: Official YouTube Blog: Expanding our work against abuse of our platform
Capture URL: https://youtube.googleblog.com/2017/12/expanding-our-work-against-abuse-of-our.html
Capture timestamp (UTC): Mon, 09 Mar 2020 15:48:15 GMT                                             Page 1 of 4
                            Case 3:20-cv-02747-LB Document 47 Filed 12/11/20 Page 167 of 216




Document title: Official YouTube Blog: Expanding our work against abuse of our platform
Capture URL: https://youtube.googleblog.com/2017/12/expanding-our-work-against-abuse-of-our.html
Capture timestamp (UTC): Mon, 09 Mar 2020 15:48:15 GMT                                             Page 2 of 4
                            Case 3:20-cv-02747-LB Document 47 Filed 12/11/20 Page 168 of 216




Document title: Official YouTube Blog: Expanding our work against abuse of our platform
Capture URL: https://youtube.googleblog.com/2017/12/expanding-our-work-against-abuse-of-our.html
Capture timestamp (UTC): Mon, 09 Mar 2020 15:48:15 GMT                                             Page 3 of 4
                            Case 3:20-cv-02747-LB Document 47 Filed 12/11/20 Page 169 of 216




Document title: Official YouTube Blog: Expanding our work against abuse of our platform
Capture URL: https://youtube.googleblog.com/2017/12/expanding-our-work-against-abuse-of-our.html
Capture timestamp (UTC): Mon, 09 Mar 2020 15:48:15 GMT                                             Page 4 of 4
              Case 3:20-cv-02747-LB Document 47 Filed 12/11/20 Page 170 of 216




                                        

                      ! ""#$  $"%&'("'%" ))) )))
                               $!

   *+               '(%$%'($,$%%,

+   -.            /0 &1 / %&%& ', 2( ,1 3/

   -.        /0 &1 / %&%& ', 24 ', 3/

                     56$'7$',

   5 *+            ,2$'(2$(4$'7(

                   !"(&$&$7,74$((

   #               /  8  9 '&$&$'2717$& -'&$&$'2717$&.

+: !                      ,

 *                     2%27%1)(,%)24,)6)4',1&,6,1

                           5 )5




                      PDF REFERENCE #:              wjfhaMspCoiwQBjNia74Zs
Case 3:20-cv-02747-LB Document 47 Filed 12/11/20 Page 171 of 216




           EXHIBIT 
                             Case 3:20-cv-02747-LB Document 47 Filed 12/11/20 Page 172 of 216




Document title: Google Ad Traffic Quality
Capture URL: https://www.google.com/ads/adtrafficquality/
Capture timestamp (UTC): Fri, 06 Mar 2020 16:00:21 GMT                                          Page 1 of 3
                             Case 3:20-cv-02747-LB Document 47 Filed 12/11/20 Page 173 of 216




Document title: Google Ad Traffic Quality
Capture URL: https://www.google.com/ads/adtrafficquality/
Capture timestamp (UTC): Fri, 06 Mar 2020 16:00:21 GMT                                          Page 2 of 3
                             Case 3:20-cv-02747-LB Document 47 Filed 12/11/20 Page 174 of 216




Document title: Google Ad Traffic Quality
Capture URL: https://www.google.com/ads/adtrafficquality/
Capture timestamp (UTC): Fri, 06 Mar 2020 16:00:21 GMT                                          Page 3 of 3
              Case 3:20-cv-02747-LB Document 47 Filed 12/11/20 Page 175 of 216




                              

                          ! 

   "#               $%& &$% % &&'

#   ()            * + ,- . &,&, $- ,, ,/     .

   ()        * + ,- . &,&, $- ,, &$     .

                     0- $1 $2

   0 "#            23 $%3 %' $1%

4                   %, , 121' %%

5                 .  6  7 $, , $31/1 , ($, , $31/1 ,)

#*                       3

 "                     &'18%&83,-8'3382',/3%2$'

                           0 89




                      PDF REFERENCE #:              qLDsZnh34SG2qcCriCGMQw
Case 3:20-cv-02747-LB Document 47 Filed 12/11/20 Page 176 of 216




           EXHIBIT 
                            Case 3:20-cv-02747-LB Document 47 Filed 12/11/20 Page 177 of 216




Document title: A YouTuber With 350,000 Subscribers Was Hacked, YouTube Verified His Hacker
Capture URL: https://www.forbes.com/sites/paultassi/2019/11/14/a-youtuber-with-350000-subscribers-was-hacked-youtube-verified-his-hacker/#49a400116fe6
Capture timestamp (UTC): Fri, 06 Mar 2020 16:05:02 GMT                                                                                                 Page 1 of 4
                            Case 3:20-cv-02747-LB Document 47 Filed 12/11/20 Page 178 of 216




Document title: A YouTuber With 350,000 Subscribers Was Hacked, YouTube Verified His Hacker
Capture URL: https://www.forbes.com/sites/paultassi/2019/11/14/a-youtuber-with-350000-subscribers-was-hacked-youtube-verified-his-hacker/#49a400116fe6
Capture timestamp (UTC): Fri, 06 Mar 2020 16:05:02 GMT                                                                                                 Page 2 of 4
                            Case 3:20-cv-02747-LB Document 47 Filed 12/11/20 Page 179 of 216




Document title: A YouTuber With 350,000 Subscribers Was Hacked, YouTube Verified His Hacker
Capture URL: https://www.forbes.com/sites/paultassi/2019/11/14/a-youtuber-with-350000-subscribers-was-hacked-youtube-verified-his-hacker/#49a400116fe6
Capture timestamp (UTC): Fri, 06 Mar 2020 16:05:02 GMT                                                                                                 Page 3 of 4
                            Case 3:20-cv-02747-LB Document 47 Filed 12/11/20 Page 180 of 216




Document title: A YouTuber With 350,000 Subscribers Was Hacked, YouTube Verified His Hacker
Capture URL: https://www.forbes.com/sites/paultassi/2019/11/14/a-youtuber-with-350000-subscribers-was-hacked-youtube-verified-his-hacker/#49a400116fe6
Capture timestamp (UTC): Fri, 06 Mar 2020 16:05:02 GMT                                                                                                 Page 4 of 4
              Case 3:20-cv-02747-LB Document 47 Filed 12/11/20 Page 181 of 216




                                      

 ! "#$                    ! %%&&&''% %!  %()*%))%)+%,-,& ,,
                                ,&,,-,.  , ,%/+*+))00

 !   12               ))'))'('+*

23   4" 5            6  0 7 (( )0 ) ) 87

 !  ! 4" 5        6  0 7 (( )0  ( 87

 !                     .0')')

    . 12            +')9+'9:')9

;& 3                      %9'':'99

<! 3 -               7   & = )'')+*' 4)'')+*'5

26 3                      

 ! 1                     +,0,+:,::0,+9(:0

"                           !3. ,>




                      PDF REFERENCE #:             hvksen4C4WZqquWq8uTsid
Case 3:20-cv-02747-LB Document 47 Filed 12/11/20 Page 182 of 216




           EXHIBIT 
                              Case 3:20-cv-02747-LB Document 47 Filed 12/11/20 Page 183 of 216




Document title: (3) MarcoStyle on Twitter: &quot;And now my youtube is unlinked from my google account, just lost it too...&quot; / Twitter
Capture URL: https://twitter.com/MarcoStyleNL/status/1191002714500685827
Capture timestamp (UTC): Fri, 06 Mar 2020 16:07:02 GMT                                                                                        Page 1 of 5
                              Case 3:20-cv-02747-LB Document 47 Filed 12/11/20 Page 184 of 216




Document title: (3) MarcoStyle on Twitter: &quot;And now my youtube is unlinked from my google account, just lost it too...&quot; / Twitter
Capture URL: https://twitter.com/MarcoStyleNL/status/1191002714500685827
Capture timestamp (UTC): Fri, 06 Mar 2020 16:07:02 GMT                                                                                        Page 2 of 5
                              Case 3:20-cv-02747-LB Document 47 Filed 12/11/20 Page 185 of 216




Document title: (3) MarcoStyle on Twitter: &quot;And now my youtube is unlinked from my google account, just lost it too...&quot; / Twitter
Capture URL: https://twitter.com/MarcoStyleNL/status/1191002714500685827
Capture timestamp (UTC): Fri, 06 Mar 2020 16:07:02 GMT                                                                                        Page 3 of 5
                              Case 3:20-cv-02747-LB Document 47 Filed 12/11/20 Page 186 of 216




Document title: (3) MarcoStyle on Twitter: &quot;And now my youtube is unlinked from my google account, just lost it too...&quot; / Twitter
Capture URL: https://twitter.com/MarcoStyleNL/status/1191002714500685827
Capture timestamp (UTC): Fri, 06 Mar 2020 16:07:02 GMT                                                                                        Page 4 of 5
                              Case 3:20-cv-02747-LB Document 47 Filed 12/11/20 Page 187 of 216




Document title: (3) MarcoStyle on Twitter: &quot;And now my youtube is unlinked from my google account, just lost it too...&quot; / Twitter
Capture URL: https://twitter.com/MarcoStyleNL/status/1191002714500685827
Capture timestamp (UTC): Fri, 06 Mar 2020 16:07:02 GMT                                                                                        Page 5 of 5
              Case 3:20-cv-02747-LB Document 47 Filed 12/11/20 Page 188 of 216




                                     
                                   !!! "  

#$ %&'                    ($ "" !" )'""**+*,,-.*/0,,1202-.

#$   34               *,/!-//!/-!*-+

4   %#             5  ,1  -,-, *1 ,0 *1 6

#$  $ %#         5  ,1  -,-, *1 ,. ,- 6

#$                     71!*!*0

#   7 34            0/!*./!.2!*.

8                   #(".,!,!02!..

9$                   :  ) *,!,!*/+!, *,!,!*/+!,

45 (                      1

#$ 3                     *1./-1;*;//.,;+*;-2./2*/,

%                           $7 ; 




                      PDF REFERENCE #:            evim9kvkfrzJmZ5s4PmHmH
Case 3:20-cv-02747-LB Document 47 Filed 12/11/20 Page 189 of 216




           EXHIBIT 
                           Case 3:20-cv-02747-LB Document 47 Filed 12/11/20 Page 190 of 216




Document title: Verification badges on channels - YouTube Help
Capture URL: https://support.google.com/youtube/answer/3046484?hl=en
Capture timestamp (UTC): Fri, 06 Mar 2020 16:08:35 GMT                                        Page 1 of 2
                           Case 3:20-cv-02747-LB Document 47 Filed 12/11/20 Page 191 of 216




Document title: Verification badges on channels - YouTube Help
Capture URL: https://support.google.com/youtube/answer/3046484?hl=en
Capture timestamp (UTC): Fri, 06 Mar 2020 16:08:35 GMT                                        Page 2 of 2
              Case 3:20-cv-02747-LB Document 47 Filed 12/11/20 Page 192 of 216




                                   

                         !"#$%&%'%( )

   *+               ,-. .,- ,/ ,,$

+   01            2 3 $& 4 .$.$ ,& $' ,% 54

   01        2 3 $& 4 .$.$ ,& $' #/ 54

                     6& ,# ,/

   6 *+            /% ,-% -' ,#-

7"                   -$ $ #/#' --

8  !               4  9 " : ,$ $ ,%#;# $ 0,$ $ ,%#;# $1

+2                       #

 *                     ;#--/$''.%,&./.-,##,'

                           6 <




                      PDF REFERENCE #:              omxugc1LJfxwPzAZMdBj3x
Case 3:20-cv-02747-LB Document 47 Filed 12/11/20 Page 193 of 216




           EXHIBIT 
                           Case 3:20-cv-02747-LB Document 47 Filed 12/11/20 Page 194 of 216




Document title: Verify your YouTube account - YouTube Help
Capture URL: https://support.google.com/youtube/answer/171664?hl=en
Capture timestamp (UTC): Fri, 06 Mar 2020 16:09:00 GMT                                        Page 1 of 1
              Case 3:20-cv-02747-LB Document 47 Filed 12/11/20 Page 195 of 216




                                

                        !"#"$$%& '

(   )*               "#++"#",""-

*  ((  ./            0 1 -$ 2 +-+- "$ -3 %3 42

   ./        0 1 -$ 2 +-+- "$ -5 -- 42

                     6$"7",

   6 )*            ,%"#%#3"7#

8!                    #--7,73##

9                  2  : (! ; "--"%757- ."--"%757-/

*0                        +

 )                     7""$7-%3%537$+"337-57"

                            6 <(




                      PDF REFERENCE #:             6evTKWSR4CPptqHTFMTDtP
Case 3:20-cv-02747-LB Document 47 Filed 12/11/20 Page 196 of 216




           EXHIBIT 
                            Case 3:20-cv-02747-LB Document 47 Filed 12/11/20 Page 197 of 216




Document title: YouTube Fake Crypto Giveaways Explained - Behind The Account Hacks - By Benjamin
Capture URL: https://hackernoon.com/youtube-fake-crypto-giveaways-explained-behind-the-account-hacks-3b2o31yc
Capture timestamp (UTC): Fri, 06 Mar 2020 16:10:01 GMT                                                          Page 1 of 10
                            Case 3:20-cv-02747-LB Document 47 Filed 12/11/20 Page 198 of 216




Document title: YouTube Fake Crypto Giveaways Explained - Behind The Account Hacks - By Benjamin
Capture URL: https://hackernoon.com/youtube-fake-crypto-giveaways-explained-behind-the-account-hacks-3b2o31yc
Capture timestamp (UTC): Fri, 06 Mar 2020 16:10:01 GMT                                                          Page 2 of 10
                            Case 3:20-cv-02747-LB Document 47 Filed 12/11/20 Page 199 of 216




Document title: YouTube Fake Crypto Giveaways Explained - Behind The Account Hacks - By Benjamin
Capture URL: https://hackernoon.com/youtube-fake-crypto-giveaways-explained-behind-the-account-hacks-3b2o31yc
Capture timestamp (UTC): Fri, 06 Mar 2020 16:10:01 GMT                                                          Page 3 of 10
                            Case 3:20-cv-02747-LB Document 47 Filed 12/11/20 Page 200 of 216




Document title: YouTube Fake Crypto Giveaways Explained - Behind The Account Hacks - By Benjamin
Capture URL: https://hackernoon.com/youtube-fake-crypto-giveaways-explained-behind-the-account-hacks-3b2o31yc
Capture timestamp (UTC): Fri, 06 Mar 2020 16:10:01 GMT                                                          Page 4 of 10
                            Case 3:20-cv-02747-LB Document 47 Filed 12/11/20 Page 201 of 216




Document title: YouTube Fake Crypto Giveaways Explained - Behind The Account Hacks - By Benjamin
Capture URL: https://hackernoon.com/youtube-fake-crypto-giveaways-explained-behind-the-account-hacks-3b2o31yc
Capture timestamp (UTC): Fri, 06 Mar 2020 16:10:01 GMT                                                          Page 5 of 10
                            Case 3:20-cv-02747-LB Document 47 Filed 12/11/20 Page 202 of 216




Document title: YouTube Fake Crypto Giveaways Explained - Behind The Account Hacks - By Benjamin
Capture URL: https://hackernoon.com/youtube-fake-crypto-giveaways-explained-behind-the-account-hacks-3b2o31yc
Capture timestamp (UTC): Fri, 06 Mar 2020 16:10:01 GMT                                                          Page 6 of 10
                            Case 3:20-cv-02747-LB Document 47 Filed 12/11/20 Page 203 of 216




Document title: YouTube Fake Crypto Giveaways Explained - Behind The Account Hacks - By Benjamin
Capture URL: https://hackernoon.com/youtube-fake-crypto-giveaways-explained-behind-the-account-hacks-3b2o31yc
Capture timestamp (UTC): Fri, 06 Mar 2020 16:10:01 GMT                                                          Page 7 of 10
                            Case 3:20-cv-02747-LB Document 47 Filed 12/11/20 Page 204 of 216




Document title: YouTube Fake Crypto Giveaways Explained - Behind The Account Hacks - By Benjamin
Capture URL: https://hackernoon.com/youtube-fake-crypto-giveaways-explained-behind-the-account-hacks-3b2o31yc
Capture timestamp (UTC): Fri, 06 Mar 2020 16:10:01 GMT                                                          Page 8 of 10
                            Case 3:20-cv-02747-LB Document 47 Filed 12/11/20 Page 205 of 216




Document title: YouTube Fake Crypto Giveaways Explained - Behind The Account Hacks - By Benjamin
Capture URL: https://hackernoon.com/youtube-fake-crypto-giveaways-explained-behind-the-account-hacks-3b2o31yc
Capture timestamp (UTC): Fri, 06 Mar 2020 16:10:01 GMT                                                          Page 9 of 10
                            Case 3:20-cv-02747-LB Document 47 Filed 12/11/20 Page 206 of 216




Document title: YouTube Fake Crypto Giveaways Explained - Behind The Account Hacks - By Benjamin
Capture URL: https://hackernoon.com/youtube-fake-crypto-giveaways-explained-behind-the-account-hacks-3b2o31yc
Capture timestamp (UTC): Fri, 06 Mar 2020 16:10:01 GMT                                                          Page 10 of 10
              Case 3:20-cv-02747-LB Document 47 Filed 12/11/20 Page 207 of 216




                                  ! "  
                               # 

 $%&                      '' (')*     
                                +,+-

   ./               +0(,,1(-22(-03

/*   4$5             6 78 9 ,7,7 -8 73 -- 9

   4$5         6 78 9 ,7,7 -8 -7 7- 9

                     8(-+(-0

    ./            01(-:1(:2(-+:

 *                   ':7(7(+0+2(::

; *                9 ) <  = -7(7(-1+3+(7 4-7(7(-1+3+(75

/ *                       --

 .                     -1-)3-:1)1+872733081202-

$                           * #




                      PDF REFERENCE #:            8HvBvH3HrvUFhvhKNDsCFL
Case 3:20-cv-02747-LB Document 47 Filed 12/11/20 Page 208 of 216




           EXHIBIT 
                             Case 3:20-cv-02747-LB Document 47 Filed 12/11/20 Page 209 of 216




Document title: (3) N8 sworn enemy of Brad Garlinghouse on Twitter: &quot;Welp, no point in staying quiet anymore. Multiple channels I own to appear to have been stol…
Capture URL: https://twitter.com/BestestGuyEver/status/1221474847756341248
Capture timestamp (UTC): Fri, 06 Mar 2020 16:11:25 GMT                                                                                                        Page 1 of 7
                             Case 3:20-cv-02747-LB Document 47 Filed 12/11/20 Page 210 of 216




Document title: (3) N8 sworn enemy of Brad Garlinghouse on Twitter: &quot;Welp, no point in staying quiet anymore. Multiple channels I own to appear to have been stol…
Capture URL: https://twitter.com/BestestGuyEver/status/1221474847756341248
Capture timestamp (UTC): Fri, 06 Mar 2020 16:11:25 GMT                                                                                                        Page 2 of 7
                             Case 3:20-cv-02747-LB Document 47 Filed 12/11/20 Page 211 of 216




Document title: (3) N8 sworn enemy of Brad Garlinghouse on Twitter: &quot;Welp, no point in staying quiet anymore. Multiple channels I own to appear to have been stol…
Capture URL: https://twitter.com/BestestGuyEver/status/1221474847756341248
Capture timestamp (UTC): Fri, 06 Mar 2020 16:11:25 GMT                                                                                                        Page 3 of 7
                             Case 3:20-cv-02747-LB Document 47 Filed 12/11/20 Page 212 of 216




Document title: (3) N8 sworn enemy of Brad Garlinghouse on Twitter: &quot;Welp, no point in staying quiet anymore. Multiple channels I own to appear to have been stol…
Capture URL: https://twitter.com/BestestGuyEver/status/1221474847756341248
Capture timestamp (UTC): Fri, 06 Mar 2020 16:11:25 GMT                                                                                                        Page 4 of 7
                             Case 3:20-cv-02747-LB Document 47 Filed 12/11/20 Page 213 of 216




Document title: (3) N8 sworn enemy of Brad Garlinghouse on Twitter: &quot;Welp, no point in staying quiet anymore. Multiple channels I own to appear to have been stol…
Capture URL: https://twitter.com/BestestGuyEver/status/1221474847756341248
Capture timestamp (UTC): Fri, 06 Mar 2020 16:11:25 GMT                                                                                                        Page 5 of 7
                             Case 3:20-cv-02747-LB Document 47 Filed 12/11/20 Page 214 of 216




Document title: (3) N8 sworn enemy of Brad Garlinghouse on Twitter: &quot;Welp, no point in staying quiet anymore. Multiple channels I own to appear to have been stol…
Capture URL: https://twitter.com/BestestGuyEver/status/1221474847756341248
Capture timestamp (UTC): Fri, 06 Mar 2020 16:11:25 GMT                                                                                                        Page 6 of 7
                             Case 3:20-cv-02747-LB Document 47 Filed 12/11/20 Page 215 of 216




Document title: (3) N8 sworn enemy of Brad Garlinghouse on Twitter: &quot;Welp, no point in staying quiet anymore. Multiple channels I own to appear to have been stol…
Capture URL: https://twitter.com/BestestGuyEver/status/1221474847756341248
Capture timestamp (UTC): Fri, 06 Mar 2020 16:11:25 GMT                                                                                                        Page 7 of 7
              Case 3:20-cv-02747-LB Document 47 Filed 12/11/20 Page 216 of 216




                                 !      
                               "  # $     %      & '     
                               # (&         % '&      # %
                                    ') '     # $       
                                #    *   ++#+,-./%.)0 +  

1  234                      ++ #+(&++5665.7..7789.56.

1    %:               5;.#6..#.6#50

:   21             < ! ;9 $ 6;6; 59 5; 56 $

1         21     < ! ;9 $ 6;6; 59 55 68 $

1                      &9#5#58

1   & %:            8.#57.#7#57

                   1+7;#;#8#77

=                  $     5;#;#5.0#; 5;#;#5.0#;

:<                       

1  %                     .876>09>.8>;5>.;7;705

2                            & >?




                      PDF REFERENCE #:            qXmCZVeeJLVgVZ1XjB9Uyn
